[ex101termloanamendmentno001.jpg]
EXECUTION VERSION 1 AMENDMENT NO. 2, dated as of December 19, 2017 (this
“Amendment”), to the Credit Agreement, dated as of June 9, 2016, by and among
NEXEO SOLUTIONS, LLC, a Delaware limited liability company (as successor to Neon
Finance Company LLC) (the “Borrower”), NEXEO SOLUTIONS HOLDINGS, LLC, a Delaware
limited liability company (as successor to Neon Holding Company LLC)
(“Holdings”), NEXEO SOLUTIONS SUB HOLDING CORP., a Delaware corporation (“Sub
Holdco”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”), and each lender
from time to time party thereto (collectively, the “Lenders” and, individually,
a “Lender”) (as amended by that certain Amendment No. 1, dated as of March 22,
2017, and as further amended, supplemented or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement. WHEREAS, the Borrower, Holdings and Sub Holdco desire to amend
the Credit Agreement and the other Loan Documents on the terms set forth herein;
WHEREAS, Section 2.13 of the Credit Agreement provides that the Borrower may
establish Other Loans for the purpose of refinancing the Term B Loans; WHEREAS,
(i) each Amendment No. 2 Consenting Lender (as defined in the Amended Credit
Agreement (as defined below)) that holds any Term B Loans has agreed, unless
otherwise specifically indicated on its counterpart to this Amendment, on the
terms and conditions set forth herein, to have up to all of its outstanding Term
B Loans converted on the Amendment No. 2 Effective Date (as defined below) into
a like principal amount of Term B-1 Loans (as defined in the Amended Credit
Agreement) (as further defined in the Amended Credit Agreement, the “Converted
Term B Loans”), (ii) the Additional Term B-1 Lender (as defined in the Amended
Credit Agreement) has agreed to provide an Additional Term B-1 Commitment (as
defined in the Amended Credit Agreement) in a principal amount equal to the
excess of $646,837,062.50 over the principal amount of Converted Term B Loans
and (iii) the proceeds of any Term B-1 Loan funded by the Additional Term B-1
Lender pursuant to the Additional Term B-1 Commitment shall be applied to repay
Term B Loans that are not Converted Term B Loans on the Amendment No. 2
Effective Date; NOW, THEREFORE, in consideration of the premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows: Section 1. Amendments to Credit
Agreement. The Credit Agreement is, effective as of the Amendment No. 2
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto (the Credit Agreement, as amended
pursuant to this Amendment and as set forth in Exhibit A, the “Amended Credit
Agreement”). Each Amendment No. 2 Consenting Lender party hereto waives, solely
in respect of the prepayment of Term B Loans and the making of (or conversion
into) Converted Term B Loans, as contemplated hereby, compliance with the
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno002.jpg]
2 requirements set forth in Section 2.03(a) of the Credit Agreement that the
Borrower give prior notice of a voluntary prepayment of the Term B Loans.
Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that immediately prior to and immediately after giving
effect to this Amendment (i) no Default or Event of Default exists and (ii) all
representations and warranties contained in the Credit Agreement or in any other
Loan Document are true and correct in all material respects with the same effect
as though such representations and warranties had been made on the date hereof
(except that any representation or warranty which by its terms is made only as
of a specified date was true and correct in all material respects only as of
such specified date). Section 3. Effectiveness. This Amendment will become
effective upon the date (the “Amendment No. 2 Effective Date”) on which: (i)
Counterparts. The Administrative Agent shall have received executed signature
pages hereto from each Loan Party party to the Credit Agreement and, solely for
purposes of Section 8 of this Amendment, each other Loan Party, each Amendment
No. 2 Consenting Lender and the Additional Term B-1 Lender; (ii) Opinions of
Counsel. The Administrative Agent shall have received, in form reasonably
satisfactory the Administrative Agent, a customary opinion letter from Kirkland
& Ellis LLP, counsel to the Loan Parties. (iii) Organization Documents,
Resolutions, Etc. The Administrative Agent shall have received the following:
(1) either (i) copies of the Organization Documents of each Loan Party as of the
Amendment No. 2 Effective Date, certified by a secretary or assistant secretary
of such Loan Party to be true and correct as of the Amendment No. 2 Effective
Date or (ii) a certificate of a Responsible Officer of the Borrower stating that
there has been no change to the Organization Document of such Loan Party since
the Amendment No. 1 Effective Date; (2) a certificate of a Responsible Officer
of each Loan Party (including for this purpose, any secretary or assistant
secretary thereof) as of the Amendment No. 2 Effective Date, which shall (A)
certify that attached thereto is a true and complete copy of the resolutions or
written consents of its board of directors, members or other governing body
(including any committee thereof) authorizing the execution, delivery and
performance of this Amendment and any other related Loan Document to which it is
a party and, in the case of the Borrower, the Borrowings contemplated hereby,
and that such resolutions or written consents have not been modified, rescinded
or amended and are in full force and effect and (B) identify by name and title
and bear the signatures of each Responsible Officer or other authorized
signatory of such Loan Party authorized to sign this Amendment and any other
related Loan Document entered into by such Loan Party on the Amendment No. 2
Effective Date; and Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno003.jpg]
3 (3) good standing certificates for each Loan Party as of a recent date prior
to the date hereof in its state, province or federal jurisdiction of
organization or formation. (iv) Closing Certificate. Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower as of the date hereof certifying as to the matters specified in Section
2 of this Amendment as of the Amendment No. 2 Effective Date. (v) Committed Loan
Notice. Receipt by the Administrative Agent of a Committed Loan Notice
appropriately completed and signed by a Responsible Officer of the Borrower
pursuant to the conditions specified in Section 2.02 of the Credit Agreement;
provided, however, that the parties to this Amendment agree that the advance
notice requirements set forth in Section 2.02 of the Credit Agreement shall not
apply to such Committed Loan Notice and such Committed Loan Notice can be
delivered at any time on or prior to the Amendment No. 2 Effective Date that is
reasonably acceptable to the Administrative Agent. (vi) Fees. (i) All fees
required to be paid to any arranger of the Term B-1 Loans on or before the
Amendment No. 2 Effective Date pursuant to any written agreement entered into by
the Borrower prior to the date hereof shall have been paid and (ii) all expenses
to be paid or reimbursed to the Administrative Agent and any such arranger that
have been invoiced at least three Business Days prior to the date hereof, shall
have been paid. (vii) Flood Searches. The Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property and, if any
such Mortgaged Property is located in a special flood hazard area (x) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and (y) evidence of flood insurance to the extent
required pursuant to the Credit Agreement. Section 4. Post-Closing Conditions.
Within one hundred twenty (120) days after the Amendment No. 2 Effective Date
(or such longer period as the Collateral Agent may agree in its sole
discretion), solely with respect to the existing Mortgages encumbering real
property located in Florida and Ohio, the Collateral Agent shall have received
either the items listed in paragraph (i) or the items listed in paragraph (ii)
of this Section 4 as follows: (i) (A) an opinion or email confirmation from
local counsel in each jurisdiction where an existing Mortgaged Property is
located, in form and substance reasonably satisfactory to the Collateral Agent,
to the effect that: (x) the recording of the existing Mortgage is the only
filing or recording necessary to give constructive notice to third parties of
the lien created by such Mortgage as security for the Secured Obligations (as
defined in each Mortgage), including the Secured Obligations evidenced by the
Credit Agreement Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno004.jpg]
4 as amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and (y) as of the Amendment
No. 2 Effective Date, no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary under
applicable law in order to maintain the continued enforceability or validity of
the lien created by such Mortgage as security for the Secured Obligations,
including the Secured Obligations evidenced by the Credit Agreement as amended
by this Amendment and the other documents executed in connection therewith, for
the benefit of the Secured Parties; and (B) a title rundown search to the
applicable real property encumbered by a Mortgage demonstrating that such real
property is free and clear of all Liens except Permitted Liens; or (ii) with
respect to the existing Mortgages, the following, in each case in form and
substance reasonably acceptable to the Collateral Agent: (a) with respect to
each Mortgage encumbering an existing Mortgaged Property, an amendment thereof
(each a “Mortgage Amendment”) duly executed and acknowledged by the applicable
Loan Party, and in form for recording in the recording office where each
Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Collateral Agent; (b) with respect to each
Mortgage Amendment, a date down endorsement (each, a “Title Endorsement,”
collectively, the “Title Endorsements”) to the existing Mortgage Policy assuring
the Collateral Agent that such Mortgage, as amended by such Mortgage Amendment
is a valid and enforceable first priority lien on such Mortgaged Property in
favor of the Collateral Agent for the benefit of the Secured Parties free and
clear of all defects, encumbrances and liens except for Permitted Liens, and
such Title Endorsement shall otherwise be in form and substance reasonably
satisfactory to the Collateral Agent; (c) with respect to each Mortgage
Amendment, an opinion letter of local counsel to the Loan Parties, which opinion
letter (x) shall be addressed to the Collateral Agent and the Secured Parties,
(y) shall cover the enforceability of the respective Mortgage as amended by such
Mortgage Amendment and the due authorization, execution and delivery of the
Mortgage Amendment and (z) shall be in form and substance reasonably
satisfactory to the Collateral Agent; and (d) evidence acceptable to the
Collateral Agent of payment by the Borrower of all applicable title insurance
premiums, search and examination Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno005.jpg]
5 charges and related charges, mortgage recording taxes, if any, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the Title Endorsements. Section 5. Counterparts. Section 10.11 of the Credit
Agreement is incorporated herein mutatis mutandis. Section 6. Applicable Law.
THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. Section 7. Headings. The headings of this
Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof. Section 8. Effect of Amendment. Except as expressly
set forth herein (including in the Amended Credit Agreement), this Amendment (i)
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the other Secured
Parties under the Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document. The parties
hereto acknowledge and agree that the amendment of the Credit Agreement pursuant
to this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Amendment No. 2
Effective Date. In each case, as amended by this Amendment (including the
Amended Credit Agreement), each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement or any other Loan Document (i)
is hereby ratified and re-affirmed in all respects and (ii) shall continue in
full force and effect. Each Loan Party reaffirms its obligations under the Loan
Documents (as amended by this Amendment (including the Amended Credit
Agreement)) to which it is party and the validity of the Liens granted by it
pursuant to, and subject to the limitations and exceptions set forth in, the
Collateral Documents. In each case, as amended by this Amendment (including the
Amended Credit Agreement), each Collateral Document, and the guaranty of the
Obligations, the grants of Liens on the Collateral to secure the Obligations,
and the covenants and agreements contained therein, (i) is hereby acknowledged
and reaffirmed and (ii) shall continue in full force and effect. Notwithstanding
the terms of this Amendment and the effectiveness of the Amended Credit
Agreement, each Collateral Document and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment
(including the Amended Credit Agreement). From and after the effective date
hereof, this Amendment shall constitute a Loan Document, and all references to
the Credit Agreement in any Loan Document shall, unless expressly provided
otherwise, refer to the Amended Credit Agreement. [Signature pages follow]
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno006.jpg]
[Signature Page to Amendment No. 2 – Nexeo] IN WITNESS WHEREOF, the parties
hereto have caused this Amendment to be duly executed by their respective
authorized officers as of the day and year first above written. NEXEO SOLUTIONS,
LLC NEXEO SOLUTIONS HOLDINGS, LLC NEXEO SOLUTIONS SUB HOLDING CORP. By: /s/ Ross
Crane____________ Name: Ross Crane Title: Executive Vice President and Chief
Financial Officer Solely for purposes of Section 8 of this Amendment: ARCHWAY
SALES, LLC CHEMICAL SPECIALISTS AND DEVELOPMENT, LLC NEXEO SOLUTIONS FINANCE
CORPORATION STARTEX CHEMICAL, LLC STARTEX DISTRIBUTION WEST, LLC By: /s/ Ross
Crane__________ Name: Ross Crane Title: Executive Vice President and Chief
Financial Officer Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno007.jpg]
[Signature Page to Amendment No. 2 – Nexeo] BANK OF AMERICA, N.A., as
Administrative Agent By: /s/ Aamir Saleem__________ Name: Aamir Saleem Title:
Vice President BANK OF AMERICA, N.A., as Additional Term B-1 Lender By: /s/
Jonathan C. Pfeifer______ Name: Jonathan C. Pfeifer Title: Vice President
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno008.jpg]
[Signature Page to Amendment No. 2 – Nexeo] Consent and Convert (Cashless Roll
Option): The undersigned Lender hereby irrevocably and unconditionally consents
to this Amendment and agrees to the conversion of the full principal amount (or
such lesser amount as notified to the undersigned by the Administrative Agent
prior to the Amendment No. 2 Effective Date) of its Term B Loans to a like
principal amount of Term B-1 Loans effective as of the Amendment No. 2 Effective
Date. Consent and Reallocation: The undersigned Lender hereby irrevocably and
unconditionally (a) consents to this Amendment and the prepayment of the full
principal amount of its Term B Loans and (b) agrees to purchase by way of
assignment from the Additional Term B-1 Lender in accordance with the terms of
the Credit Agreement (as amended by Amendment No. 2), Term B-1 Loans in a
principal amount equal to the principal amount of its Term B Loans prepaid (or
such lesser amount as notified and allocated to the undersigned by the
Administrative Agent, as determined by the Borrower and the Administrative Agent
in their sole discretion). Consent Only: The undersigned Lender hereby
irrevocably and unconditionally consents to this Amendment and the prepayment of
the full principal amount of its Term B Loans.
__________________________________ (Name of Institution) By:
______________________________ Name: Title: If a second signature is necessary:
By: ______________________________ Name: Title Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno009.jpg]
[List of Term Loan Lenders is on file with the Administrative Agent] Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno010.jpg]
Exhibit A Term B-1 Loan B CUSIP Number: 65339QAG2QAH0 CREDIT AGREEMENT Dated as
of June 9, 2016, as amended by Amendment No. 1, dated as of March 22, 2017, as
amended by Amendment No. 2, dated as of December 19, 2017 among NEON FINANCE
COMPANY LLC (to be merged with and into NEXEO SOLUTIONS, LLC), as the Borrower,
NEON HOLDING COMPANY LLC (to be merged with and into NEXEO SOLUTIONS HOLDINGS,
LLC), as Holdings, NEXEO SOLUTIONS SUB HOLDING CORP., as Sub Holdco BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent, and THE OTHER
LENDERS PARTY HERETO ________________ JEFFERIES FINANCE LLC, as Syndication
Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as Documentation Agent, BANK OF
AMERICA, N.A., JEFFERIES FINANCE LLC, and DEUTSCHE BANK SECURITIES INC., as
Joint Lead Arrangers and Joint Bookrunners Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno011.jpg]
-i- Table of Contents Page ARTICLE I Definitions and Accounting Terms SECTION
1.01. Defined Terms
.............................................................................................................................
1 SECTION 1.02. Other Interpretive Provisions
.................................................................................................
6264 SECTION 1.03. Accounting Terms
..................................................................................................................
6364 SECTION 1.04. Rounding
................................................................................................................................
6365 SECTION 1.05. References to Agreements, Laws,
Etc....................................................................................
6465 SECTION 1.06. Times of Day
.........................................................................................................................
6465 SECTION 1.07. Available Amount Transaction
..............................................................................................
6465 SECTION 1.08. Pro Forma and Other Calculations.
........................................................................................
6465 ARTICLE II The Commitments and Borrowings SECTION 2.01. The Loans
..............................................................................................................................
6566 SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
......................................................... 6567 SECTION 2.03.
Prepayments.
..........................................................................................................................
6768 SECTION 2.04. Termination or Reduction of Commitments.
......................................................................... 7677
SECTION 2.05. Repayment of Loans
..............................................................................................................
7677 SECTION 2.06. Interest.
..................................................................................................................................
7678 SECTION 2.07. Fees
........................................................................................................................................
7778 SECTION 2.08. Computation of Interest and Fees
..........................................................................................
7778 SECTION 2.09. Evidence of Indebtedness.
.....................................................................................................
7778 SECTION 2.10. Payments Generally.
..............................................................................................................
7879 SECTION 2.11. Sharing of Payments
..............................................................................................................
7880 SECTION 2.12. Incremental Borrowings.
........................................................................................................
7980 SECTION 2.13. Refinancing Facilities
............................................................................................................
8081 SECTION 2.14. Extensions of Loans
...............................................................................................................
8182 SECTION 2.15. Loan Repricing Protection
.....................................................................................................
8283 SECTION 2.16. Permitted Debt Exchanges
.....................................................................................................
8283 ARTICLE III Taxes, Increased Costs Protection and Illegality SECTION 3.01.
Taxes.
.....................................................................................................................................
8486 SECTION 3.02. Illegality
.................................................................................................................................
8788 SECTION 3.03. Inability to Determine Rates
..................................................................................................
8788 SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Rate
Loans..................................................................................................................................
8890 SECTION 3.05. Funding Losses
......................................................................................................................
8991 SECTION 3.06. Matters Applicable to All Requests for Compensation.
......................................................... 8991 SECTION 3.07.
Replacement of Lenders under Certain Circumstances
......................................................... 8992 SECTION 3.08.
Survival
..................................................................................................................................
9092 Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno012.jpg]
-ii- ARTICLE IV Conditions Precedent to Borrowings SECTION 4.01. Conditions to
Closing Date
....................................................................................................
9093 ARTICLE V Representations and Warranties SECTION 5.01. Existence,
Qualification and Power; Compliance with Laws
................................................ 9395 SECTION 5.02.
Authorization; No Contravention
...........................................................................................
9395 SECTION 5.03. Governmental
Authorization..................................................................................................
9395 SECTION 5.04. Binding Effect
........................................................................................................................
9396 SECTION 5.05. Financial Statements; No Material Adverse Effect.
............................................................... 9496 SECTION
5.06. Litigation
................................................................................................................................
9496 SECTION 5.07. Labor Matters
.........................................................................................................................
9496 SECTION 5.08. Ownership of Property; Liens
................................................................................................
9497 SECTION 5.09. Environmental
Matters...........................................................................................................
9597 SECTION 5.10. Taxes
......................................................................................................................................
9597 SECTION 5.11. ERISA Compliance.
...............................................................................................................
9597 SECTION 5.12. Subsidiaries
............................................................................................................................
9698 SECTION 5.13. Margin Regulations; Investment Company Act.
.................................................................... 9698
SECTION 5.14. Disclosure
..............................................................................................................................
9698 SECTION 5.15. Intellectual Property; Licenses, Etc.
......................................................................................
9698 SECTION 5.16. Solvency
................................................................................................................................
9699 SECTION 5.17. Use of Proceeds
.....................................................................................................................
9699 SECTION 5.18. PATRIOT Act
........................................................................................................................
9799 SECTION 5.19. Economic Sanctions, OFAC and Anti-Corruption Laws.
...................................................... 9799 SECTION 5.20.
Collateral
Documents.............................................................................................................
9799 SECTION 5.21. EEA Financial Institution
......................................................................................................
9799 ARTICLE VI Affirmative Covenants SECTION 6.01. Financial Statements
............................................................................................................
97100 SECTION 6.02. Certificates; Other Information
............................................................................................
99101 SECTION 6.03. Notices
...............................................................................................................................
100102 SECTION 6.04. Payment of Taxes
...............................................................................................................
100103 SECTION 6.05. Preservation of Existence, Etc.
..........................................................................................
100103 SECTION 6.06. Maintenance of Properties
.................................................................................................
101103 SECTION 6.07. Maintenance of Insurance.
.................................................................................................
101103 SECTION 6.08. Compliance with Laws
......................................................................................................
101103 SECTION 6.09. Books and Records
............................................................................................................
101104 SECTION 6.10. Inspection Rights
...............................................................................................................
101104 SECTION 6.11. Covenant to Guarantee Obligations and Give Security
..................................................... 102104 SECTION 6.12.
Compliance with Environmental Laws
..............................................................................
104106 SECTION 6.13. Further Assurances and Post-Closing Covenant
................................................................ 104106 SECTION
6.14. Maintenance of Ratings
.....................................................................................................
105107 SECTION 6.15. Post-Closing Matters
..........................................................................................................
105107 Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno013.jpg]
-iii- ARTICLE VII Negative Covenants SECTION 7.01. Liens
..................................................................................................................................
105108 SECTION 7.02. Investments
........................................................................................................................
106108 SECTION 7.03.
Indebtedness.......................................................................................................................
106108 SECTION 7.04. Fundamental Changes
........................................................................................................
106109 SECTION 7.05. Dispositions
.......................................................................................................................
108110 SECTION 7.06. Restricted Payments
...........................................................................................................
110112 SECTION 7.07. Change in Nature of Business
............................................................................................
114116 SECTION 7.08. Transactions with Affiliates
...............................................................................................
114116 SECTION 7.09. Burdensome Agreements
...................................................................................................
116118 SECTION 7.10. Use of Proceeds
.................................................................................................................
117119 SECTION 7.11. Accounting Changes
..........................................................................................................
117119 SECTION 7.12. Prepayments, Etc., of Indebtedness
...................................................................................
117119 SECTION 7.13. Holdings and Sub Holdco
..................................................................................................
118120 ARTICLE VIII Events of Default and Remedies SECTION 8.01. Events of
Default
...............................................................................................................
118120 SECTION 8.02. Remedies upon Event of Default
.......................................................................................
120122 SECTION 8.03. Exclusion of Immaterial Subsidiaries
................................................................................
120122 SECTION 8.04. Application of
Funds..........................................................................................................
120123 ARTICLE IX Administrative Agent and Other Agents SECTION 9.01.
Appointment and Authorization of the Administrative Agent.
.......................................... 121123 SECTION 9.02. Rights as a
Lender
..............................................................................................................
121124 SECTION 9.03. Exculpatory Provisions
......................................................................................................
122124 SECTION 9.04. Reliance by the Administrative Agent
...............................................................................
123125 SECTION 9.05. Delegation of Duties
..........................................................................................................
123125 SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders;
Disclosure of Information by Agents
.......................................................................................................................
123125 SECTION 9.07. Indemnification of Agents
.................................................................................................
123126 SECTION 9.08. No Other Duties; Other Agents, Arrangers, Managers, Etc
............................................... 124126 SECTION 9.09. Resignation
of Administrative Agent
................................................................................
124126 SECTION 9.10. Administrative Agent May File Proofs of Claim
............................................................... 125127 SECTION
9.11. Collateral and Guaranty Matters
........................................................................................
125127 SECTION 9.12. Appointment of Supplemental Administrative Agents.
..................................................... 126128 SECTION 9.13.
Intercreditor Agreements
...................................................................................................
127129 SECTION 9.14. Secured Cash Management Agreements and Secured Hedge
Agreements ........................ 127129 SECTION 9.15. Withholding Tax
................................................................................................................
127129 SECTION 9.16. Lender Representation.
............................................................................................................
130 ARTICLE X Miscellaneous SECTION 10.01. Amendments, Etc
...............................................................................................................
128131 SECTION 10.02. Notices and Other Communications; Facsimile Copies.
.................................................... 129133 SECTION 10.03. No
Waiver; Cumulative Remedies
....................................................................................
131135 Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno014.jpg]
-iv- SECTION 10.04. Attorney Costs and Expenses
.............................................................................................
131135 SECTION 10.05. Indemnification by the Borrower
.......................................................................................
131135 SECTION 10.06. Marshaling; Payments Set Aside
.......................................................................................
132136 SECTION 10.07. Successors and
Assigns......................................................................................................
133136 SECTION 10.08. Confidentiality
...................................................................................................................
138141 SECTION 10.09.
Setoff..................................................................................................................................
138142 SECTION 10.10. Interest Rate Limitation
.....................................................................................................
139142 SECTION 10.11. Counterparts; Integration; Effectiveness
............................................................................
139142 SECTION 10.12. Electronic Execution of Assignments and Certain Other
Documents ................................ 139143 SECTION 10.13. Survival of
Representations and Warranties
...................................................................... 139143
SECTION 10.14. Severability
........................................................................................................................
139143 SECTION 10.15. GOVERNING LAW.
.........................................................................................................
140143 SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY
.................................................................... 140144
SECTION 10.17. Binding Effect
....................................................................................................................
140144 SECTION 10.18. Lender Action
....................................................................................................................
140144 SECTION 10.19. Use of Name, Logo, Etc.
....................................................................................................
141144 SECTION 10.20. PATRIOT Act
....................................................................................................................
141144 SECTION 10.21. Service of Process
..............................................................................................................
141144 SECTION 10.22. No Advisory or Fiduciary Responsibility
..........................................................................
141145 SECTION 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ......................... 141145 SECTION 10.24. Flood Insurance
Matters
....................................................................................................
142145 Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno015.jpg]
-v- SCHEDULES I Guarantors 1.01A [Reserved] 1.01B Mortgaged Properties 1.01C
Material Foreign Subsidiaries 1.01D Excluded Subsidiaries 2.01 Commitments 5.12
Subsidiaries and Other Equity Investments 6.15 Post-Closing Matters 7.01
Existing Liens 7.02 Existing Investments 7.03 Existing Indebtedness 7.08
Transactions with Affiliates 7.09 Existing Restrictions 10.02 Administrative
Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A Committed Loan
Notice B Note C Compliance Certificate D Assignment and Assumption E Guaranty F
Security Agreement G [Intentionally Omitted] H-1 ABL Intercreditor Agreement H-2
First Lien Intercreditor Agreement H-3 Junior Lien Intercreditor Agreement I
United States Tax Compliance Certificate J [Intentionally Omitted] K Form of
Solvency Certificate L Form of Discount Range Prepayment Notice M Form of
Discount Range Prepayment Offer N Form of Solicited Discounted Prepayment Notice
O Form of Acceptance and Prepayment Notice P Form of Specified Discount
Prepayment Notice Q Form of Solicited Discounted Prepayment Offer R Form of
Specified Discount Prepayment Response Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno016.jpg]
-1- CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of
June 9, 2016, as amended by Amendment No. 1, dated as of March 22, 2017, as
further amended by Amendment No. 2, dated as of December 19, 2017, by and among
NEON FINANCE COMPANY LLC, a Delaware limited liability company (“Merger Sub 3”),
to be merged with and into NEXEO SOLUTIONS, LLC, a Delaware limited liability
company (the “Company”), NEON HOLDING COMPANY LLC, a Delaware limited liability
company (“Merger Sub 1”), to be merged with and into NEXEO SOLUTIONS HOLDINGS,
LLC, a Delaware limited liability company (“Holdings”), NEXEO SOLUTIONS SUB
HOLDING CORP., a Delaware corporation (“Sub Holdco”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) under the Loan Documents, and each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”). PRELIMINARY STATEMENTS A. Pursuant to the terms of
the Acquisition Agreement, on the Closing Date, Merger Sub 1 will merge with and
into Holdings (the “Merger”), with Holdings surviving such Merger. On the
Closing Date, following the Acquisition, Merger Sub 3 will merge with and into
the Company (the “Borrower Merger”), with the Company surviving such Borrower
Merger. B. The SPAC will contribute all funds available in the Trust Account (as
defined in the Acquisition Agreement), which holds funds contributed from the
public investors and held by the SPAC for the purposes of undertaking business
combination(s), subject to any redemptions required under applicable Law, to
Merger Sub 1 and Merger Sub 2 (the “Trust Account Contribution”). One or more of
the Investors will directly or indirectly make cash contributions to the SPAC
(with all contributions to the SPAC to be in the form of common equity), which
will be further contributed to the common equity of Merger Sub 1 and Merger Sub
2, in an aggregate amount equal to, when combined with the fair market value of
all capital contributions and investments by management and existing equity
holders of Holdings rolled over or invested in connection with the Transactions,
including any equity issued in the SPAC with respect to any rolled over equity
in Holdings, and together with the Trust Account Contribution, equal to at least
forty percent (40%) of the sum of (i) the aggregate amount of this Facility and
the ABL Facility (the “Closing Date Credit Facilities”) funded on the Closing
Date (but excluding the gross proceeds of any loans borrowed on the Closing Date
to fund working capital needs and OID or upfront fees (including by any increase
in the aggregate principal amount of the Closing Date Credit Facilities)
pursuant to “market flex” provisions in the Fee Letter) plus (ii) the equity
capitalization of the SPAC and its subsidiaries on the Closing Date after giving
effect to the Transactions (such contribution and rollover, collectively, the
“Equity Contribution”). B. To consummate the Transactions, the Borrower has
requested that the Lenders extend credit in the form of Loans on the Closing
Date in an aggregate principal amount of $655,000,000. C. To consummate the
Transactions, the Borrower will also borrow asset-based revolving loans and
obtain commitments under the ABL Facility. D. The Lenders are willing to extend
such credit to the Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows: ARTICLE I Definitions
and Accounting Terms SECTION 1.01. Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below: “ABL Administrative
Agent” means Bank of America in its capacity as administrative agent and
collateral agent under the ABL Facility Documentation, or any successor
administrative agent and collateral agent under the ABL Facility Documentation.
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno017.jpg]
-2- “ABL Facility” means that certain senior secured asset-based revolving
credit facility dated on or about the Closing Date by and among Holdings, Sub
Holdco, the Borrower, the other borrowers party thereto, the lenders party
thereto in their capacities as lenders thereunder and Bank of America, N.A., as
agent, and the other agents party thereto, including any related notes,
collateral documents, letters of credit and guarantees, instruments and
agreements executed in connection therewith, and any appendices, exhibits or
schedules to any of the foregoing (as the same may be in effect from time to
time), and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof (whether with the original
agents and lenders or other agents or lenders or otherwise, and whether provided
under the original credit agreement or other credit agreements or otherwise) and
any indenture, guarantees, credit facilities or commercial paper facilities with
banks or other institutional lenders or investors that replace, refund, exchange
or refinance any part of the loans, notes, guarantees, other credit facilities
or commitments thereunder, including any such replacement, refunding or
refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under clause (1) of the definition of Permitted
Indebtedness). “ABL Facility Documentation” means the ABL Facility and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith. “ABL First Lien Collateral” means
all the “ABL First Lien Collateral” as defined in the ABL Intercreditor
Agreement. “ABL Intercreditor Agreement” means the intercreditor agreement to be
dated as of the Closing Date among the Administrative Agent, the Collateral
Agent, the ABL Administrative Agent and the Loan Parties, substantially in the
form attached as Exhibit H-1 or any other intercreditor agreement among the ABL
Administrative Agent, one or more Senior Representatives of Permitted Additional
Pari Debt, Permitted Junior Priority Debt, Other Junior Secured Debt, Credit
Agreement Refinancing Indebtedness or any Refinancing Indebtedness in respect
thereof, the Administrative Agent and the Collateral Agent on terms that are no
less favorable in any material respect to the Secured Parties than those
contained in the form attached as Exhibit H-1. “Acceptable Discount” has the
meaning specified in Section 2.03(a)(iv)(D)(2). “Acceptable Prepayment Amount”
has the meaning specified in Section 2.03(a)(iv)(D)(3). “Acceptance and
Prepayment Notice” means a notice of the Borrower’s acceptance of the Acceptable
Discount in substantially the form of Exhibit O. “Acceptance Date” has the
meaning specified in Section 2.03(a)(iv)(D)(2). “Accounting Changes” has the
meaning specified in Section 1.03(d). “Acquired EBITDA” means, with respect to
any Acquired Entity or Business or any Converted Restricted Subsidiary for any
period, the amount for such period of EBITDA of such Acquired Entity or Business
or Converted Restricted Subsidiary, as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable. “Acquired Entity or Business” has the meaning
specified in the definition of the term “EBITDA.” “Acquisition” means (i) the
Merger and (ii) the merger of Merger Sub 2 with and into Blocker, with Blocker
surviving such merger. “Acquisition Agreement” means the Agreement and Plan of
Merger, dated as of March 21, 2016, among inter alios, Merger Sub 1, Merger Sub
2, the Company and Holdings. “Additional Lender” means, at any time, any bank,
other financial institution or institutional investor that, in any case, is not
an existing Lender and that agrees to provide any portion of any (a) Incremental
Loan in accordance with Section 2.12 or (b) Other Loans pursuant to a
Refinancing Amendment in accordance with Section 2.13; provided Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno018.jpg]
-3- that each Additional Lender (other than any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed), in each case to the extent any such consent
would be required from the Administrative Agent under Section 10.07(b)(iii)(B)
for an assignment of Loans to such Additional Lender. “Additional Term B
Commitment” means, with respect to the Additional Term B Lender, its commitment
to make a Term B Loan on the Amendment No. 1 Effective Date in an amount
described in the recitals to Amendment No. 1. “Additional Term B Lender” means
the Person identified as such on the applicable signature page to Amendment No.
1. “Additional Term B-1 Commitment” means, with respect to the Additional Term
B-1 Lender, its commitment to make a Term B-1 Loan on the Amendment No. 2
Effective Date in an amount described in the recitals to Amendment No. 2.
“Additional Term B-1 Lender” means the Person identified as such on the
applicable signature page to Amendment No. 2. “Administrative Agent” has the
meaning specified in the introductory paragraph to this Agreement.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Affiliate” of any
specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise. “Affiliate Transaction” has the meaning assigned to
such term in Section 7.08. “Affiliated Debt Fund” means an Affiliated Lender
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of business
and with respect to which the Investors that, directly or indirectly, are
involved in exercising discretion with respect to the Investors’ investment in
the Equity Interests of Holdings, the Borrower or any of their respective
Subsidiaries do not also, directly or indirectly, possess the power to direct or
cause the direction of the investment policies of such Affiliated Lender.
“Affiliated Lender” means, at any time, any Lender that is an Investor or an
Affiliate of the Investors (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time. “After Year-End Payment” has the meaning
assigned to such term in Section 2.03(b)(i). “Agent Parties” has the meaning
specified in Section 10.02(d). “Agent-Related Persons” means the Agents,
together with their respective Affiliates, and the officers, directors,
employees, agents, attorneys-in-fact, partners, trustees and advisors of such
Persons and of such Persons’ Affiliates. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno019.jpg]
-4- “Agents” means, collectively, the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agent and the Supplemental
Administrative Agents (if any) and the Arrangers. “Aggregate Commitments” means
the Commitments of all the Lenders. “Agreement” means this Credit Agreement, as
amended, restated, modified or supplemented from time to time in accordance with
the terms hereof. “All-In Yield” means, as to any Indebtedness, the yield
thereof, whether in the form of interest rate, margin, OID, upfront fees, a
Eurodollar Rate or Base Rate floor greater than any floor then applicable to the
Loans of the applicable Class (but, with respect to any such floor, only to the
extent an increase in the interest rate floor in such Loans would cause an
increase in the interest rate then in effect thereunder), respectively (with
such increased amount being equated to interest margins for purposes of
determining any increase to the Applicable Rate), or otherwise; provided that
OID and upfront fees shall be equated to an interest rate assuming a 4-year life
to maturity (or, if less, the stated life to maturity at the time of incurrence
of the applicable Indebtedness); and provided, further, that “All-In Yield”
shall not include arrangement fees, commitment fees, structuring fees or
underwriting or similar fees not generally paid to lenders in connection with
such Indebtedness. “Amendment No. 1” means Amendment No. 1 to this Agreement,
dated as of March 22, 2017, by and among the Loan Parties, the Administrative
Agent and the Lenders party thereto. “Amendment No. 1 Consenting Lender” means
each Lender that at or prior to the Amendment No. 1 Effective Date provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender. “Amendment No. 1 Effective Date” has the meaning set forth in Amendment
No. 1. “Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
December 19, 2017, by and among the Loan Parties, the Administrative Agent and
the Lenders party thereto. “Amendment No. 2 Consenting Lender” means each Lender
that at or prior to the Amendment No. 2 Effective Date provided the
Administrative Agent with a counterpart to Amendment No. 2 executed by such
Lender. “Amendment No. 2 Effective Date” has the meaning set forth in Amendment
No. 2. “Annual Financial Statements” means the audited consolidated balance
sheets of Holdings and its Restricted Subsidiaries as of the fiscal years ended
September 30, 2014 and September 30, 2015, and the related consolidated
statements of operations, changes in stockholders’ equity and cash flows for
Holdings and its Restricted Subsidiaries for the fiscal years ended September
30, 2014 and September 30, 2015. “Applicable Discount” has the meaning specified
in Section 2.03(a)(iv)(C)(2). “Applicable Rate” means a percentage per annum
equal to (a) for Eurodollar Rate Loans, 3.753.25% and (b) for Base Rate Loans,
2.752.25%. “Appropriate Lender” means, at any time, with respect to Loans of any
Class, the Lenders of such Class. “Approved Fund” means, with respect to any
Lender, any Fund that is administered, advised or managed by (a) such Lender,
(b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity
that administers, advises or manages such Lender. “Arrangers” means Bank of
America, N.A., Jefferies Finance LLC, and Deutsche Bank Securities Inc.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno020.jpg]
-5- “Assignment and Assumption” means an Assignment and Assumption substantially
in the form of Exhibit D or any other form approved by the Administrative Agent.
“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel. “Auction Agent” means (a) the
Administrative Agent or (b) any other financial institution or advisor engaged
by the Borrower (whether or not an Affiliate of the Administrative Agent) to act
as an arranger in connection with any Discounted Loan Prepayment pursuant to
Section 2.03(a)(iv); provided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided, further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Agent. “Available Amount” means, at any time, the excess of (i) the sum (without
duplication) of: (a) the greater of (i) $25,000,000 and (ii) 12.5% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test
Period; plus (b) 50.0% of the Consolidated Net Income (not to be less than zero)
of Holdings for the period (taken as one accounting period) beginning on the
first day of the fiscal quarter in which the Closing Date occurs to the end of
Holdings’ most recently ended fiscal quarter for which internal financial
statements are available at such time; plus (c) 100.0% of the aggregate net cash
proceeds and the fair market value of marketable securities or other property
received by Holdings since immediately after the Closing Date and Not Otherwise
Applied from the issue or sale of: (i) (A) Equity Interests of Holdings,
including Treasury Capital Stock, but excluding cash proceeds and the fair
market value of marketable securities or other property received from the sale
of: (x) Equity Interests to any future, present or former employees, directors,
officers, managers, distributors or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members) of Holdings, any direct or
indirect parent company of Holdings or any of Holdings’ Subsidiaries after the
Closing Date to the extent such amounts have been applied to Restricted Payments
made in accordance with Section 7.06(4); (y) Designated Preferred Stock; and (B)
to the extent such net cash proceeds are actually contributed to Holdings,
Equity Interests of any direct or indirect parent company of Holdings (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such company or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 7.06(4)); or (ii) debt
securities of Holdings that have been converted into or exchanged for such
Equity Interests of Holdings; provided that this clause (c) shall not include
the proceeds from (W) Refunding Capital Stock, (X) Equity Interests or
convertible debt securities of Holdings sold to a Restricted Subsidiary, (Y)
Disqualified Stock or debt securities that have been converted into Disqualified
Stock or (Z) Excluded Contributions; plus Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno021.jpg]
-6- (d) 100.0% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of Holdings
following the Closing Date and Not Otherwise Applied (other than by a Restricted
Subsidiary); plus (e) 100.0% of the aggregate amount received in cash and the
fair market value of marketable securities or other property received by means
of: (i) the sale or other disposition (other than to Holdings or a Restricted
Subsidiary) of Restricted Investments made by Holdings or the Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
Holdings or the Restricted Subsidiaries (other than by Holdings or a Restricted
Subsidiary) and repayments of loans or advances which constitute Restricted
Investments made by Holdings or the Restricted Subsidiaries, in each case after
the Closing Date; or (ii) the sale (other than to Holdings or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary or a dividend from an Unrestricted Subsidiary after the
Closing Date (in each case, only to the extent the Investment in such
Unrestricted Subsidiary was a Restricted Investment); plus (f) in the case of
the redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary after
the Closing Date, the fair market value of the Investment in such Unrestricted
Subsidiary at the time of the redesignation of such Unrestricted Subsidiary as a
Restricted Subsidiary to the extent the Investment in such Unrestricted
Subsidiary was a Restricted Investment; plus (g) the aggregate amount of
Retained Declined Proceeds during the period from the Business Day immediately
following the Closing Date; over (ii) the sum of (a) the aggregate amount of
Restricted Investments, (b) the aggregate amount of Restricted Payments
previously made in reliance on clauses (1) (with respect to the payment of
dividends declared pursuant to clause (15) of Section 7.06) and (15) of Section
7.06 and (c) the aggregate amount expended pursuant to Section 7.12(a)(i)(F).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bank of America” means Bank of America, N.A., a national
banking association, acting in its individual capacity, and its successors and
assigns. “Bank Products” means any facilities or services related to cash
management, including treasury, depository, overdraft, credit or debit card,
purchase card, electronic funds transfer and other cash management arrangements
and commercial credit card and merchant card services. “Base Rate” means for any
day a fluctuating rate per annum equal to the highest of (a) the Federal Funds
Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate,” and (c) the
Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. “Base Rate Loan” means a Loan that bears interest
based on the Base Rate. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno022.jpg]
-7- “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code that is subject to Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”. “Blocker” has the meaning specified in the
Acquisition Agreement. “Borrower” means (a) prior to the consummation of the
Borrower Merger, Merger Sub 3 and (b) upon the and after the consummation of the
Borrower Merger, the Company (including any Successor Borrower). “Borrower
Materials” has the meaning specified in Section 6.02. “Borrower Merger” has the
meaning specified in the Preliminary Statements of this Agreement. “Borrower
Offer of Specified Discount Prepayment” means the offer by the Borrower to make
a voluntary prepayment of Loans at a specified discount to par pursuant to
Section 2.03(a)(iv)(B). “Borrower Parties” means the collective reference to
Holdings and its Subsidiaries, including the Borrower, and “Borrower Party”
means any one of them. “Borrower Solicitation of Discount Range Prepayment
Offers” means the solicitation by the Borrower of offers for, and the
corresponding acceptance by a Lender of, a voluntary prepayment of Loans at a
specified range of discounts to par pursuant to Section 2.03(a)(iv)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D). “Borrowing” means a borrowing consisting of Loans of the
same Class and Type made, converted or continued on the same date and, in the
case of Eurodollar Rate Loans, having the same Interest Period. “Borrowing Base”
means (a) 75% of the book value of accounts receivable, plus (b) 65% of the book
value of inventory, in each case, of Holdings and its Restricted Subsidiaries as
reflected in the balance sheet of Holdings and its Restricted Subsidiaries as of
the last day of the most recently ended Test Period. “Business Day” means any
day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the
jurisdiction where the Administrative Agent’s Office is located, and if such day
relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market. “Capital Expenditures” means, for any
period, the aggregate of all expenditures (whether paid in cash or accrued as
liabilities and including in all events all amounts expended or capitalized
under Capitalized Lease Obligations) by Holdings and the Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on the consolidated statement of cash flows of
Holdings and the Restricted Subsidiaries. “Capitalized Lease Obligation” means,
at the time any determination thereof is to be made, the amount of the liability
in respect of a capital lease that would at such time be required to be
capitalized and reflected as a liability on a balance sheet (excluding the
footnotes thereto) prepared in accordance with GAAP. “Capitalized Software
Expenditures” shall mean, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by Holdings and the Restricted
Subsidiaries during such period in respect of licensed or purchased software or
internally developed software and software enhancements that, in conformity with
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno023.jpg]
-8- GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Holdings and the Restricted Subsidiaries. “Capital
Stock” means: (1) in the case of a corporation, corporate stock; (2) in the case
of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person but excluding from all of the foregoing any debt securities convertible
into Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock. “Cash Collateral Account” means an account
held at, and subject to the sole dominion and control of, the Collateral Agent.
“Cash Equivalents” means: (1) Dollars; (2) (a) Canadian dollars, pounds
sterling, euros or any national currency of any participating member state of
the EMU; or (b) in the case of any Foreign Subsidiary that is a Restricted
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business; (3) securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of
twenty-four (24) months or less from the date of acquisition; (4) certificates
of deposit, time deposits, guaranteed investment certificates, and eurodollar
time deposits with maturities of twelve (12) months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding twelve (12)
months and overnight bank deposits, in each case with any domestic or foreign
commercial bank having capital and surplus of not less than $500,000,000 in the
case of U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the
date of determination) in the case of non-U.S. banks; (5) repurchase obligations
for underlying securities of the types described in clauses (3), (4) and (8)
entered into with any financial institution or recognized securities dealer
meeting the qualifications specified in clause (4) above; (6) commercial paper
rated at least P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another Rating Agency) and in each case maturing within 24 months after the date
of creation thereof and Indebtedness or Preferred Stock issued by Persons with a
rating of “A” or higher from S&P or “A-2” or higher from Moody’s with maturities
of 24 months or less from the date of acquisition; (7) marketable short-term
money market and similar funds or securities having a rating of at least P-2 or
A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
Rating Agency); Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno024.jpg]
-9- (8) readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
(or, if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) with maturities of 24 months or
less from the date of acquisition; (9) readily marketable direct obligations
issued by any foreign government or any political subdivision or public
instrumentality thereof, in each case having an Investment Grade Rating from
either Moody’s or S&P (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another Rating Agency) with
maturities of 24 months or less from the date of acquisition; (10) Investments
with average maturities of 12 months or less from the date of acquisition in
money market funds rated AAA- (or the equivalent thereof) or better by S&P or
Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency); and (11) investment funds investing at least 90.0%
of their assets in funds or securities of the types described in clauses (1)
through (10) above. In the case of Investments by any Foreign Subsidiary that is
a Restricted Subsidiary or Investments made in a country outside the United
States of America, Cash Equivalents shall also include (a) investments of the
type and maturity described in clauses (1) through (8) and clauses (10) and (11)
above of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (11) and in this paragraph.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts. “Cash Management Bank”
means any Person that is a Lender, an Agent, Joint Bookrunner or an Affiliate of
any of the foregoing on the Closing Date or at the time it provides any Bank
Products, whether or not such Person subsequently ceases to be a Lender, an
Agent, Joint Bookrunner or an Affiliate of any of the foregoing. “Cash
Management Obligations” means obligations owed by Holdings or any Restricted
Subsidiary to any Cash Management Bank in respect of or in connection with any
Cash Management Services and designated by the Cash Management Bank and the
Borrower in writing to the Administrative Agent as “Cash Management
Obligations.” “Cash Management Services” means any Bank Products. “Casualty
Event” means any event that gives rise to the receipt by Holdings or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon or any involuntary loss of title) to replace or repair such
equipment, fixed assets or real property. “CFC” means a “controlled foreign
corporation” within the meaning of Section 957 of the Code. “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty
(excluding the taking effect after the date of this Agreement of a law, rule,
regulation or treaty adopted prior to the date of this Agreement), (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority. It is understood and agreed
that (i) the Dodd–Frank Wall Street Reform and Consumer Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno025.jpg]
-10- Protection Act (Pub. L. 111-203, H.R. 4173), all Laws relating thereto, all
interpretations and applications thereof and any compliance by a Lender with any
request or directive relating thereto and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof. “Change of Control” means the earliest to occur
of: (a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by (1) any Person (other than any Permitted Holder), (2) Persons (other
than one or more of the Permitted Holders) constituting a “group” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) or (3) any Person that becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or
indirectly, of Equity Interests representing more than forty-five percent (45%)
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in Holdings and the percentage of the aggregate ordinary voting
power so held by such Person or group is greater than the percentage of the
aggregate ordinary voting power represented by the Equity Interests in Holdings
held by the Permitted Holders; (b) during any period of twelve (12) consecutive
months, a majority of the seats (other than vacant seats) on the board of
directors of Holdings ceasing to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; (c) any “Change of
Control” (or any comparable term) in any document pertaining to the ABL Facility
Documentation; or (d) the Borrower ceases to be a direct or indirect wholly
owned Subsidiary of Holdings (or any Successor Holdings or successor under
7.04(a)). “Claims” has the meaning set forth in the definition of “Environmental
Claim”. “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Initial Term
Loans, Term B Loans, Term B-1 Loans, Incremental Loans, Other Loans, Extended
Loans or Replacement Loans, (b) any Commitment, refers to whether such
Commitment is an Initial Term Commitment, Additional Term B Commitment,
Additional Term B-1 Commitment, Other Term Commitment (and, in the case of an
Other Term Commitment, the Class of Loans to which such commitment relates), a
Commitment in respect of any Replacement Loan or a Commitment in respect of a
Class of Loans to be made pursuant to an Incremental Amendment or an Extension
Offer and (c) any Lender, refers to whether such Lender has a Loan or Commitment
with respect to a particular Class of Loans or Commitments. Other Term
Commitments, a Commitment in respect of any Replacement Loan or a Commitment in
respect of a Class of Loans to be made pursuant to an Incremental Amendment or
an Extension Offer, Other Loans, Incremental Loans, Extended Loans and
Replacement Loans that have different terms and conditions shall be construed to
be in different Classes. “Closing Date” means June 9, 2016. “Closing Date Credit
Facilities” has the meaning specified in the Preliminary Statements of this
Agreement. “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno026.jpg]
-11- “Collateral” means all the “Collateral” (or equivalent term) as defined in
any Collateral Document and any other asset in which a Lien is (or purported to
be) granted pursuant to any Collateral Document and shall include the Mortgaged
Properties. “Collateral Agent” has the meaning specified in the introductory
paragraph to this Agreement. “Collateral and Guarantee Requirement” means, at
any time, the requirement that: (a) the Collateral Agent shall have received
each Collateral Document required to be delivered on the Closing Date pursuant
to Section 4.01 or, after the Closing Date, pursuant to Section 6.11 or Section
6.13 at such time, duly executed by each Loan Party thereto; (b) all Obligations
shall have been unconditionally guaranteed by Holdings, Sub Holdco, each
Restricted Subsidiary of the Borrower that is a wholly owned Material Domestic
Subsidiary and not an Excluded Subsidiary including those that are listed on
Schedule I hereto (each, a “Guarantor”), and any Restricted Subsidiary of the
Borrower that Guarantees any Indebtedness incurred by the Borrower or a
Guarantor pursuant to the ABL Facility, any Junior Financing or any Permitted
Additional Pari Debt (or, in each case, any Indebtedness that constitutes
Refinancing Indebtedness thereof) shall be a Guarantor hereunder; (c) the
Obligations and the Guaranty shall have been secured by a first-priority
security interest (subject to non-consensual Liens permitted by Section 7.01) in
(i) all the Equity Interests of the Borrower, (ii) all Equity Interests of each
direct, wholly owned Material Domestic Subsidiary (other than a Material
Domestic Subsidiary described in the following clause (iii)(A)) that is directly
owned by the Borrower or any Subsidiary Guarantor and (iii) (A) 65% of the
issued and outstanding Equity Interests that are Voting Stock and 100% of the
issued and outstanding Equity Interest that are not Voting Stock of each wholly
owned Material Domestic Subsidiary that is directly owned by the Borrower or by
any Subsidiary Guarantor and that is a Domestic Foreign Holding Company and (B)
65% of the issued and outstanding Equity Interests that are Voting Stock and
100% of the issued and outstanding Equity Interest that are not Voting Stock of
each wholly owned Material Foreign Subsidiary that is directly owned by the
Borrower or by any Subsidiary Guarantor; (d) except to the extent otherwise
provided hereunder, including subject to Liens permitted by Section 7.01, or
under any Collateral Document, the Obligations and the Guaranty shall have been
secured by a perfected first-priority security interest (to the extent such
security interest may be perfected by delivering certificated securities or
promissory notes, filing financing statements under the Uniform Commercial Code
or making any necessary filings with the United States Patent and Trademark
Office or United States Copyright Office) in substantially all tangible and
intangible personal property of the Borrower and each Guarantor (including
accounts (other than any Securitization Assets), inventory, equipment,
investment property, contract rights, applications and registrations of
intellectual property filed in the United States, other general intangibles, and
proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents; provided
that any such security interests in ABL First Lien Collateral shall be subject
to the terms of the ABL Intercreditor Agreement, provided further that any such
security interests in Collateral shall be subject to the terms of the First Lien
Intercreditor Agreement, if any, and the Junior Lien Intercreditor Agreement, if
any, to the extent applicable; (e) the Collateral Agent shall have received (i)
counterparts of a Mortgage with respect to each Mortgaged Property required to
be delivered pursuant to Sections 6.11 and 6.13(b), as applicable, duly executed
and delivered by the record owner of such property, and (ii) each of the other
documents required to be delivered pursuant to Section 6.11 and 6.13, as
applicable. The foregoing definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance, surveys, abstracts or appraisals with respect to, particular assets
if and for so long as, in the reasonable judgment of the Collateral Agent and
the Borrower, the cost of creating or perfecting such pledges Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno027.jpg]
-12- or security interests in such assets or obtaining title insurance, surveys
abstracts or appraisals in respect of such assets shall be excessive in view of
the benefits to be obtained by the Lenders therefrom. The Collateral Agent may
grant extensions of time for the perfection of security interests in or the
obtaining of title insurance and surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary: (A) the Collateral and
Guarantee Requirement shall not apply to any Excluded Property; (B) no deposit
account control agreement, securities account control agreement shall be
required with respect to any deposit account or securities account except to the
extent required under the ABL Facility; provided, however, that this requirement
shall be deemed satisfied for so long as the ABL Administrative Agent is acting
as agent for the benefit of the Collateral Agent pursuant to the ABL
Intercreditor Agreement with respect to any deposit account control agreement or
securities account control agreement to which the ABL Administrative Agent is a
party; provided, further, however, that in no event shall the Borrower or any
Guarantor be required to execute or deliver (or maintain in effect) any deposit
account control agreement or securities account control agreement if there is no
ABL Facility then in effect or such control agreement is not otherwise required
to be delivered to the ABL Administrative Agent under the terms of the ABL
Facility; (C) no actions in any jurisdiction other than the U.S. or that are
necessary to comply with the Laws of any jurisdiction other than the U.S. shall
be required in order to create any security interests in assets located, titled,
registered or filed outside of the U.S. or to perfect such security interests
(it being understood that there shall be no security agreements, pledge
agreements, or share charge (or mortgage) agreements governed under the Laws of
any jurisdiction other than the U.S.); and (D) no stock certificates of
Immaterial Subsidiaries shall be required to be delivered to the Collateral
Agent. “Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Agents and the Lenders pursuant to Sections 4.01, 6.11 or 6.13,
the Guaranty, the Security Agreement, the ABL Intercreditor Agreement, the First
Lien Intercreditor Agreement (if any), the Junior Lien Intercreditor Agreement
(if any) and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Collateral Agent for
the benefit of the Secured Parties. “Commitment” means, as to each Lender, its
obligation to make a Loan to the Borrower hereunder, expressed as an amount
representing the maximum principal amount of the Loan to be made by such Lender
under this Agreement, as such commitment may be reduced or increased from time
to time pursuant to (a) assignments by or to such Lender pursuant to an
Assignment and Assumption, (b) an Incremental Amendment or (c) a Refinancing
Amendment. “Committed Loan Notice” means a notice of (a) a Borrowing with
respect to a given Class of Loans, (b) a conversion of Loans of a given Class
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans of a
given Class, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower. “Company” has the meaning specified in the introductory paragraph to
this Agreement. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno028.jpg]
-13- “Company Material Adverse Effect” means a “Company Material Adverse Effect”
as defined in the Acquisition Agreement. “Compliance Certificate” means a
certificate substantially in the form of Exhibit C, which certificate shall in
any event be a certificate of either the chief financial officer or the
treasurer of the Borrower (a) certifying as to whether a Default has occurred
and is continuing and, if applicable, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (b) setting forth
reasonably detailed calculations, in the case of financial statements delivered
under Section 6.01(a), beginning with the financial statements for the fiscal
year of the Borrower ending September 30, 2017, of Excess Cash Flow for such
fiscal year, (c) commencing with the certificate delivered pursuant to Section
6.02(a) for the fiscal quarter ending September 30, 2016, setting forth a
calculation of the First Lien Senior Secured Net Leverage Ratio, the Secured Net
Leverage Ratio and the Consolidated Net Leverage Ratio as of the end of the most
recent four fiscal quarter period for which such financial statements are being
delivered and (d) in the case of financial statements delivered under Section
6.01(a), setting forth a reasonably detailed calculation of the Net Cash
Proceeds received during the applicable period by or on behalf of, Holdings or
any of its Restricted Subsidiaries in respect of any Disposition subject to
prepayment pursuant to Section 2.03(b)(ii)(A) and the portion of such Net Cash
Proceeds that has been invested or are intended to be reinvested in accordance
with Section 2.03(b)(ii)(B). “Consolidated Current Assets” means, as at any date
of determination, the total assets of Holdings and the Restricted Subsidiaries
on a consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding cash and Cash Equivalents, amounts related to
current or deferred taxes based on income or profits, assets held for sale,
loans (permitted) to third parties, pension assets, deferred bank fees,
derivative financial instruments and any assets in respect of Hedging
Obligations, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transaction or any consummated acquisition.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and the Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding (A) the current portion of any Funded Debt, (B) the current
portion of interest, (C) accruals for current or deferred taxes based on income
or profits, (D) accruals of any costs or expenses related to restructuring
reserves or business optimization costs, (E) revolving loans, swingline loans
and letter of credit obligations under the ABL Facility or any other revolving
credit facility, (F) the current portion of any Capitalized Lease Obligation,
(G) deferred revenue arising from cash receipts that are earmarked for specific
projects, (H) liabilities in respect of unpaid earn-outs, (I) the current
portion of any other long-term liabilities, (J) the current portion of deferred
acquisition costs and (k) any liabilities in respect of Hedging Obligations,
and, furthermore, excluding the effects of adjustments pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Transaction or any
consummated acquisition. “Consolidated Depreciation and Amortization Expense”
means, with respect to any Person for any period, the total amount of
depreciation and amortization expense of such Person, including, without
duplication, the amortization of deferred financing fees and costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures,
customer acquisition costs and incentive payments, conversion costs, contract
acquisition costs, amortization of favorable and unfavorable lease assets or
liabilities and Capitalized Software Expenditures of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP. “Consolidated Interest Expense” means, with
respect to any Person for any period, without duplication, the sum of: (1)
consolidated interest expense in respect of Indebtedness of such Person and its
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including (a)
amortization of OID resulting from the issuance of Indebtedness (other than the
Initial Term Loans, the Term B Loans, the Term B-1 Loans and the ABL Facility)
at less than par, (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers, acceptances, (c) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno029.jpg]
-14- instruments pursuant to GAAP), (d) the interest component of Capitalized
Lease Obligations and (e) net payments, if any, made (less net payments, if any,
received), pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (t) any expense resulting from the discounting of
any Indebtedness in connection with the application of recapitalization
accounting or, if applicable, purchase accounting in connection with the
Transaction or any acquisition, (u) penalties and interest relating to taxes
(including, for the avoidance of doubt, accrued interest with respect to
payments pursuant to the terms of the Tax Receivable Agreement), (v) any
“additional interest” or “liquidated damages” with respect to any debt
securities for failure to timely comply with registration rights obligations,
(w) amortization of OID, deferred financing fees and costs, debt issuance costs,
commissions, fees and expenses and discounted liabilities, (x) any expensing of
bridge, commitment and other financing fees, (y) commissions, discounts, yield
and other fees and charges (including any interest expense) related to any
Qualified Securitization Facility and (z) any accretion of accrued interest on
discounted liabilities); plus (2) consolidated capitalized interest of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued;
less (3) interest income of such Person and its Restricted Subsidiaries for such
period. For purposes of this definition, interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by such Person to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. “Consolidated Net Income” means, with
respect to any Person for any period, the aggregate of the Net Income of such
Person and its Restricted Subsidiaries for such period, on a consolidated basis,
and otherwise determined in accordance with GAAP; provided that, without
duplication, (1) the cumulative effect of a change in accounting principles
(effected either through cumulative effect adjustment or a retroactive
application, in each case, in accordance with GAAP) and changes as a result of
the adoption or modification of accounting policies during such period shall be
excluded; (2) any net after-tax effect of gains or losses attributable to asset
dispositions or abandonments (including any disposal of abandoned or
discontinued operations) or the sale or other disposition of any Capital Stock
of any Person other than in the ordinary course of business as determined in
good faith by Holdings shall be excluded; (3) the net income for such period of
any Person that is an Unrestricted Subsidiary or any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting shall be
excluded; provided that Consolidated Net Income of Holdings shall be increased
by the amount of dividends or distributions or other payments that are actually
paid in cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to Holdings or a Restricted Subsidiary thereof in respect of such
period and the net losses of any such Person shall only be included to the
extent funded with cash from Holdings or any Restricted Subsidiary; (4) solely
for the purpose of determining clause (i)(a) of the Available Amount, the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been (a) legally waived or
otherwise released; provided that Consolidated Net Income of Holdings will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash or Cash Equivalents (or to the extent converted into cash
or Cash Equivalents) to Holdings or a Restricted Subsidiary thereof in respect
of such period, to the extent not already included therein; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno030.jpg]
-15- (5) effects of adjustments (including the effects of such adjustments
pushed down to Holdings and its Restricted Subsidiaries) in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items and other noncash
charges in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or, if applicable,
purchase accounting in relation to the Transaction or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded; (6) any net after-tax effect of income (loss) from the
early extinguishment, cancellation or conversion of (a) Indebtedness, (b)
Hedging Obligations or (c) other derivative instruments shall be excluded; (7)
any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to goodwill, intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded; (8) any
non-cash compensation charge or expense, including any such charge or expense
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, equity based awards, equity incentive programs
or other non-cash deemed financial charges in respect of any pension liabilities
or other provisions shall be excluded, and any cash charges associated with the
rollover, acceleration, or payout of Equity Interests by management of Holdings
or any of its direct or indirect parent companies in connection with the
Transaction shall be excluded; (9) any fees, expenses or charges incurred during
such period, or any amortization thereof for such period, in connection with any
acquisition, Investment, Disposition, incurrence or repayment of Indebtedness
(including such fees, expenses or charges related to this Agreement and the ABL
Facility), issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of this Agreement or the ABL Facility) and including, in each case,
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed, and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case whether or not successful, shall be excluded; (10) accruals and
reserves that are established within twelve (12) months after the Closing Date
that are so required to be established as a result of the Transaction (or within
twelve (12) months after the closing of any acquisition that are so required to
be established as a result of such acquisition) in accordance with GAAP shall be
excluded; (11) any expenses, charges or losses that are covered by
indemnification or other reimbursement provisions in connection with any
investment, acquisition or any sale, conveyance, transfer or other disposition
of assets permitted under this Agreement, to the extent actually reimbursed, or,
so long as Holdings has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (i)
not denied by the applicable carrier (without any right of appeal thereof)
within 180 days and (ii) in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded; (12) to the extent covered by insurance and
actually reimbursed, or, so long as Holdings has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is in fact reimbursed within 365
days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 day period), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded; (13)
any net unrealized gain or loss (after any offset) resulting in such period from
Hedging Obligations or embedded derivatives that require similar accounting
treatment and the application of Accounting Standards Codification 815 and
related pronouncements shall be excluded; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno031.jpg]
-16- (14) any net unrealized gain or loss (after any offset) resulting in such
period from currency translation and transaction gains or losses including those
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) and any
other monetary assets and liabilities shall be excluded; (15) effects of
adjustments to accruals and reserves during a prior period relating to any
change in the methodology of calculating reserves for returns, rebates and other
chargebacks (including government program rebates) shall be excluded; and (16)
(a) payments pursuant to the terms of the Tax Receivable Agreement shall be
excluded and (b) gains or losses resulting from the remeasurement of obligations
under the Tax Receivable Agreement shall be excluded. In addition, to the extent
not already included in the Consolidated Net Income of such Person and its
Restricted Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall include the amount of proceeds received
from business interruption insurance and reimbursements of any expenses and
charges that are covered by indemnification or other reimbursement provisions in
connection with any Investment permitted by Section 7.02 or any Disposition
permitted by Section 7.05. Notwithstanding the foregoing, for the purpose of
determining the Available Amount (other than clause (i)(d) of such definition),
there shall be excluded from Consolidated Net Income any income arising from any
sale or other disposition of Restricted Investments made by Holdings and its
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments from Holdings and its Restricted Subsidiaries, any repayments of
loans and advances which constitute Restricted Investments by Holdings or any
Restricted Subsidiary, any sale of the stock of an Unrestricted Subsidiary or
any distribution or dividend from an Unrestricted Subsidiary, in each case only
to the extent such amounts increase the Available Amount pursuant to clause
(i)(d) thereof. “Consolidated Net Leverage Ratio” means, with respect to any
Test Period, the ratio of (a) the Consolidated Total Indebtedness of Holdings
and its Restricted Subsidiaries as of the last day of such Test Period to (b)
EBITDA of Holdings and its Restricted Subsidiaries for such Test Period.
“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of Holdings and the Restricted Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments, as determined in accordance with GAAP (excluding for
the avoidance of doubt all undrawn amounts under revolving credit facilities and
letters of credit and all obligations under Qualified Securitization Facilities
and all Hedging Obligations) plus (2) the aggregate amount of all outstanding
Disqualified Stock of Holdings and all Preferred Stock of the Restricted
Subsidiaries on a consolidated basis (excluding, for the avoidance of doubt, any
intercompany obligations among Holdings and the Restricted Subsidiaries of this
nature), with the amount of such Disqualified Stock and Preferred Stock equal to
the greater of their respective voluntary or involuntary liquidation preferences
and maximum fixed repurchase prices, in each case determined on a consolidated
basis in accordance with GAAP minus (3) the aggregate amount of cash and cash
equivalents of Holdings and its Restricted Subsidiaries on such date. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Stock
or Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock or Preferred Stock, such fair
market value shall be determined reasonably and in good faith by the Borrower.
The U.S. dollar-equivalent principal amount of any Indebtedness denominated in a
foreign currency will reflect the currency translation effects, determined in
accordance with GAAP, of Hedging Obligations for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
U.S. dollar- equivalent principal amount of such Indebtedness. “Consolidated
Working Capital” means, as at any date of determination, the excess of
Consolidated Current Assets over Consolidated Current Liabilities. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno032.jpg]
-17- “Contingent Obligations” means, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (2) to advance or supply funds (a) for the
purchase or payment of any such primary obligation, or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; or (3) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof. “Contract
Consideration” has the meaning specified in the definition of “Excess Cash
Flow.” “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Controlled Investment Affiliate” means, as to any Person,
any other Person, other than any Investor, which directly or indirectly is in
control of, is controlled by, or is under common control with such Person and is
organized by such Person (or any Person controlling such Person) primarily for
making direct or indirect equity or debt investments in Holdings and/or other
companies. “Converted Initial Term Loan” means the full amount of each Initial
Term Loan held by each Amendment No. 1 Consenting Lender immediately prior to
the effectiveness of Amendment No. 1 that has indicated on its signature page to
Amendment No. 1 that it wishes to convert its Initial Term Loan to a Term B Loan
(or, if less than the full amount, the amount notified to such Lender by the
Administrative Agent prior to the Amendment No. 1 Effective Date). “Converted
Restricted Subsidiary” has the meaning specified in the definition of “EBITDA.”
“Converted Term B Loan” means the full amount of each Term B Loan held by each
Amendment No. 2 Consenting Lender immediately prior to the effectiveness of
Amendment No. 2 that has indicated on its signature page to Amendment No. 2 that
it wishes to convert its Term B Loan to a Term B-1 Loan (or, if less than the
full amount, the amount notified to such Lender by the Administrative Agent
prior to the Amendment No. 2 Effective Date). “Converted Unrestricted
Subsidiary” has the meaning specified in the definition of “EBITDA.” “Credit
Agreement Refinancing Indebtedness” means any Other Loans or other Indebtedness
designated in writing to the Administrative Agent by a Responsible Officer of
the Borrower as Credit Agreement Refinancing Indebtedness on or prior to the
date of incurrence, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans (“Refinanced Term Debt”); provided that such exchanging,
extending, renewing, replacing or refinancing Indebtedness (i) is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Term Debt except by an amount equal (a) to unpaid accrued
interest and premium (including tender premium) thereon, plus (b) upfront fees
and OID and commissions and underwriter discounts on such exchanging, extending,
renewing, replacing or refinancing Indebtedness, plus (c) other costs, fees and
expenses Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno033.jpg]
-18- actually incurred in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension; plus (d) any
utilization of available capacity for Indebtedness under Section 7.03; (ii) will
have a final maturity date no earlier than, and will have a Weighted Average
Life to Maturity equal to or greater than, the Loans being refinanced, (iii)
will not permit any Restricted Subsidiary to be a borrower or guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is the Borrower
or a Subsidiary Guarantor (which shall have previously or substantially
concurrently guaranteed the Obligations), (iv) shall not be secured by any
assets not previously securing the Obligations unless such assets substantially
concurrently secure the Obligations, (v) to the extent that such Indebtedness is
secured by a Lien on the Collateral, will provide that a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the ABL Intercreditor Agreement and the First Lien
Intercreditor Agreement (if secured on a pari passu basis with the Initial Term
Loans, the Term B Loans or the Term B-1 Loans) or the Junior Lien Intercreditor
Agreement (if secured on a junior basis to the Initial Term Loans, the Term B
Loans or the Term B-1 Loans), (vi) if such Indebtedness is Other Loans, will
rank pari passu in right of payment and security with the other Loans and
Commitments hereunder and (vii) will have terms and conditions at the time of
issuance or incurrence (excluding pricing terms, fees, premiums, optional
prepayment or redemption terms, financial or other covenants or other provisions
that are applicable only during periods after the Latest Maturity Date that is
in effect on the date such Credit Agreement Refinancing Indebtedness is incurred
or obtained) that in the good faith determination of the Borrower reflect market
terms and conditions at the time of issuance of incurrence; provided, further,
that if any such Credit Agreement Refinancing Indebtedness contains any
financial maintenance covenants, such financial maintenance covenants shall be
added for the benefit of the Lenders hereunder. “Debtor Relief Laws” means the
Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning specified in Section 2.03(b)(vi). “Default”
means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of
Default. “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to the outstanding principal amount of any Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to Section
2.02(c)) plus 2.0% per annum, in each case, to the fullest extent permitted by
applicable Laws. “Designated Non-Cash Consideration” means the fair market value
of non-cash consideration received by Holdings or a Restricted Subsidiary in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of Cash Equivalents received in
connection with a subsequent sale, redemption or repurchase of or collection or
payment on such Designated Non-Cash Consideration. “Designated Preferred Stock”
means Preferred Stock of Holdings or any direct or indirect parent company
thereof (in each case other than Disqualified Stock) that is issued for cash
(other than to a Restricted Subsidiary or an employee stock ownership plan or
trust established by Holdings or any of its Subsidiaries) and is so designated
as Designated Preferred Stock pursuant to a certificate of a Responsible
Officer, on the issuance date thereof, the cash proceeds of which are excluded
from the calculation of the Available Amount. “Discharge” means, with respect to
any Indebtedness, the repayment, prepayment, repurchase (including pursuant to
an offer to purchase), redemption, defeasance or other discharge of such
Indebtedness, in any such case in whole or in part. “Discount Prepayment
Accepting Lender” has the meaning assigned to such term in Section
2.03(a)(iv)(B)(2). Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno034.jpg]
-19- “Discount Range” has the meaning assigned to such term in Section
2.03(a)(iv)(C)(1). “Discount Range Prepayment Amount” has the meaning assigned
to such term in Section 2.03(a)(iv)(C)(1). “Discount Range Prepayment Notice”
means a written notice of a Borrower Solicitation of Discount Range Prepayment
Offers made pursuant to Section 2.03(a)(iv)(C) substantially in the form of
Exhibit L. “Discount Range Prepayment Offer” means the irrevocable written offer
by a Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice. “Discount Range Prepayment Response Date” has the
meaning assigned to such term in Section 2.03(a)(iv)(C)(1). “Discount Range
Proration” has the meaning assigned to such term in Section 2.03(a)(iv)(C)(3).
“Discounted Loan Prepayment” has the meaning assigned to such term in Section
2.03(a)(iv)(A). “Discounted Prepayment Determination Date” has the meaning
assigned to such term in Section 2.03(a)(iv)(D)(3). “Discounted Prepayment
Effective Date” means in the case of a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or Borrower
Solicitation of Discounted Prepayment Offer, five (5) Business Days following
the Specified Discount Prepayment Response Date, the Discount Range Prepayment
Response Date or the Solicited Discounted Prepayment Response Date, as
applicable, in accordance with Section 2.03(a)(iv)(B), Section 2.03(a)(iv)(C) or
Section 2.03(a)(iv)(D), respectively, unless a shorter period is agreed to
between the Borrower and the Auction Agent. “Disposed EBITDA” means, with
respect to any Sold Entity or Business or any Converted Unrestricted Subsidiary
for any period, the amount for such period of EBITDA of such Sold Entity or
Business or such Converted Unrestricted Subsidiary, all as determined on a
consolidated basis for such Sold Entity or Business or such Converted
Unrestricted Subsidiary, as applicable, and its Restricted Subsidiaries.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Lease-Back Transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Disqualified Lenders” means (i) such Persons that have
been specified in writing to the Administrative Agent and Arrangers by the
Borrower prior to March 21, 2016, (ii) competitors of the Borrower and its
Subsidiaries that have been specified in writing to the Administrative Agent
from time to time by the Borrower and (iii) any of their Affiliates (other than
in the case of clause (ii), Affiliates that are bona fide debt funds) that are
(x) identified in writing from time to time to the Administrative Agent by the
Borrower or (y) reasonably identifiable on the basis of such Affiliates’ names;
provided, in each case, that no updates to the schedule of Disqualified Lenders
shall be deemed to retroactively disqualify any parties that have previously
acquired an assignment or participation interest in respect of the Commitments
or Loans from continuing to hold or vote such previously acquired assignments
and participations on the terms set forth herein for Lenders that are not
Disqualified Lenders. The schedule of Disqualified Lenders shall be maintained
with the Administrative Agent and may be communicated to a Lender or prospective
Lender upon request to the Administrative Agent but shall not otherwise be
posted or made available to Lenders. “Disqualified Stock” means, with respect to
any Person, any Capital Stock of such Person which, by its terms, or by the
terms of any security into which it is convertible or for which it is putable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other than solely as a result of a change of control or asset sale)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno035.jpg]
-20- (other than solely as a result of a change of control or asset sale), in
whole or in part, in each case prior to the date 91 days after the earlier of
the then Latest Maturity Date or the date the Loans are no longer outstanding;
provided that any Capital Stock held by any future, current or former employee,
director, officer, manager or consultant (or their respective Controlled
Investment Affiliates (excluding Investors (but not excluding any future,
current or former employee, director, officer, manager or consultant)) or
Immediate Family Members), of Holdings, any of its Subsidiaries, any of its
direct or indirect parent companies or any other entity in which Holdings or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the board of directors of Holdings (or the compensation committee
thereof), in each case pursuant to any stock subscription or shareholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by Holdings or its
Subsidiaries or in order to satisfy applicable statutory or regulatory
obligations. “Documentation Agent” means Deutsche Bank AG New York Branch.
“Dollar” and “$” mean lawful money of the United States. “Domestic Foreign
Holding Company” means any Domestic Subsidiary with no material assets other
than Equity Interests and/or Indebtedness (including any Indebtedness that is
treated as equity for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries that are CFCs. “Domestic Subsidiary” means any Subsidiary that is
organized under the Laws of the United States, any state thereof or the District
of Columbia. “EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period (1) increased (without
duplication) by the following, in each case (other than clauses (i) and (l)) to
the extent deducted (and not added back) in determining Consolidated Net Income
for such period: (a) provision for taxes based on income or profits or capital,
including, without limitation, federal, state, provincial, franchise, excise and
similar taxes and foreign withholding taxes (including any future taxes or other
levies which replace or are intended to be in lieu of such taxes and any
penalties and interest related to such taxes or arising from tax examinations)
and the net tax expense associated with any adjustments made pursuant to clauses
(1) through (16) of the definition of “Consolidated Net Income”; plus (b) Fixed
Charges of such Person for such period (including (w) net losses of Hedging
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate, currency or commodities risk, net of interest income and
gains with respect to such obligations, (x) bank fees, (y) costs of surety bonds
in connection with financing activities, and (z) amounts excluded from
Consolidated Interest Expense as set forth in clauses (1)(t) through (z) in the
definition thereof); plus (c) Consolidated Depreciation and Amortization Expense
of such Person for such period; plus (d) the amount of any restructuring
charges, accruals or reserves; plus (e) any other non-cash charges, including
(A) any write offs ,write downs, expenses, losses or items reducing Consolidated
Net Income for such period, (B) equity-based awards compensation expense, (C)
losses on sales, disposals or abandonment of, or any impairment charges or asset
write-down or write-off related to, intangible assets, long-lived assets,
inventory and investments in debt and equity securities and (D) all losses from
investments recorded using the equity method (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno036.jpg]
-21- shall be subtracted from EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period); plus (f) the amount of
any minority interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly-owned Subsidiary;
plus (g) the amount of management, monitoring, consulting and advisory fees
(including termination and transaction fees) and related indemnities and
expenses paid or accrued in such period under the Management Fee Agreement or
otherwise to the Investors to the extent otherwise permitted under Section 7.08;
plus (h) the amount of extraordinary, exceptional, nonrecurring or unusual
losses (including all fees and expenses relating thereto) or expenses,
Transaction Expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any strategic initiatives, costs or accruals or reserves incurred in
connection with acquisitions after the Closing Date, other business optimization
expenses (including costs and expenses relating to business optimization
programs and new systems design and implementation costs), restructuring costs
and curtailments or modifications to pension and postretirement employee benefit
plans; plus (i) the amount of “run-rate” cost savings and synergies projected by
the Borrower in good faith to result from actions either taken or expected to be
taken within 18 months after the end of such period (which cost savings and
synergies shall be calculated on a Pro Forma Basis as though such cost savings
and synergies had been realized on the first day of such period), net of the
amount of actual benefits realized from such actions (it is understood and
agreed that “run-rate” means the full recurring benefit that is associated with
any action taken or expected to be taken) (which adjustments may be incremental
to (but not duplicative of) pro forma cost savings adjustments made pursuant to
the definition of “Pro Forma Adjustment”); provided that (A) such cost savings
and synergies are reasonably identifiable and reasonably attributable to the
actions specified and reasonably anticipated to result from such actions and (B)
amounts added pursuant to this clause (i) and the definition of “Pro Forma
Adjustment” (solely in respect of Pro Forma Adjustments for “run rate” cost
savings and synergies as a result of any Specified Transaction) shall not exceed
25% of EBITDA for such period (calculated prior to giving effect to any
adjustment pursuant to this clause (i) and the definition of “Pro Forma
Adjustment” (solely in respect of Pro Forma Adjustments for “run rate” cost
savings and synergies as a result of any Specified Transaction)); plus (j) the
amount of loss on sale of receivables, Securitization Assets and related assets
to any Securitization Subsidiary in connection with a Qualified Securitization
Facility; plus (k) any costs or expenses incurred by Holdings, the Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or net cash
proceeds of an issuance of Equity Interest of Holdings (other than Disqualified
Stock); plus (l) cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing EBITDA or Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of EBITDA pursuant to clause (2) below for any previous period and
not added back; plus (m) any net loss from disposed or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of);
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno037.jpg]
-22- (2) decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period: (a)
non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period; plus (b) any non-cash gains with respect to cash actually received
in a prior period unless such cash did not increase EBITDA in such prior period;
plus (c) any net income from disposed or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of); plus (d)
extraordinary gains and unusual or non-recurring gains (less all fees and
expenses relating thereto); and (3) increased or decreased (without duplication)
by, as applicable, any adjustments resulting from the application of FASB
Accounting Standards Codification 460, Guarantees; and (4) increased or
decreased (to the extent not already included in determining EBITDA) for any Pro
Forma Adjustment. There shall be included in determining EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the Acquired EBITDA of such Acquired Entity or Business
or Converted Restricted Subsidiary for such period (including the portion
thereof occurring prior to such acquisition) and (B) an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition). For purposes of
determining the EBITDA for any period, there shall be excluded in determining
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
Notwithstanding the foregoing, but subject to any adjustment set forth above
with respect to any transactions occurring after the Closing Date, EBITDA shall
be $53,526,000, $51,605,000, $37,216,000 and $40,854,000 for the fiscal quarters
ended June 30, 2015, September 30, 2015, December 31, 2015, and March 31, 2016,
respectively. “ECF Percentage” has the meaning specified in Section 2.03(b)(i).
“ECF Period” has the meaning specified in Section 2.03(b)(i). “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno038.jpg]
-23- “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Yield” means, with respect to any term loan facility or other term loans, as of
any date of determination, the sum of (i) the higher of (A) the Eurodollar Rate
on such date for a deposit in Dollars with a maturity of one month and (B) the
Eurodollar Rate “floor,” if any, with respect thereto as of such date, (ii) the
Applicable Rate (or other applicable margin) as of such date for Eurodollar Rate
Loans (or other loans that accrue interest by reference to a similar reference
rate) and (iii) the amount of OID and upfront fees thereon (converted to yield
assuming a four- year average life and without any present value discount), but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such term loan facility or other term loans; provided that the amounts set
forth in clauses (i) and (ii) above for any term loans that are not incurred
under this Agreement shall be based on the stated interest rate basis for such
term loans. “Eligible Assignee” means any Person that meets the requirements to
be an assignee under Sections 10.07(b)(iii) and (v) (subject to such consents,
if any, as may be required under Section 10.07(b)(iii)). “EMU” means economic
and monetary union as contemplated in the Treaty on European Union.
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law. “Environmental Laws” means any and all applicable Laws
relating to pollution or the protection of the environment or, to the extent
relating to exposure to Hazardous Materials, human health. “Environmental
Liability” means any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of any Loan Party or
any of its Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing. “Environmental Permit” means any permit, approval,
identification number, license or other authorization required under any
Environmental Law. “Equity Contribution” has the meaning specified in the
Preliminary Statements of this Agreement. “Equity Interests” means Capital Stock
and all warrants, options or other rights to acquire Capital Stock, but
excluding any debt security that is convertible into, or exchangeable for,
Capital Stock. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. “ERISA Affiliate” means any trade or
business (whether or not incorporated) that together with any Loan Party is
treated as a single employer within the meaning of Section 414(b) or (c) of the
Code or, solely for purposes of Section 412 of the Code, under Section 414(m) or
(o) of the Code or Section 4001 of ERISA. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno039.jpg]
-24- “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any of its respective ERISA Affiliates
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of its
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of its respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent within the meaning of Title IV of ERISA; (d) the filing under
Section 4041(c) of ERISA of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) the imposition of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan or Multiemployer Plan, other than for the payment of plan
contributions or PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any of its respective ERISA Affiliates, (f) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) a failure to satisfy the minimum funding standard
(within the meaning of Section 302 of ERISA or Section 412 of the Code) with
respect to a Pension Plan, whether or not waived; (h) the application for a
minimum funding waiver under Section 302(c) of ERISA with respect to a Pension
Plan; (i) the imposition of a lien under Section 303(k) of ERISA or Section
412(c) of the Code with respect to any Pension Plan; (j) a determination that
any Pension Plan is in “at risk” status (within the meaning of Section 303 of
ERISA or Section 430 of the Code); or (k) the occurrence of a nonexempt
prohibited transaction with respect to any Pension Plan maintained or
contributed to by any Loan Party or any of their respective ERISA Affiliates
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to any Loan Party. “euro”
means the single currency of participating member states of the EMU. “Eurodollar
Rate” means: (a) for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which comparable or successor rate is approved by
the Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and (b) for any interest calculation
with respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR,
at or about 11:00 a.m., London time determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day; provided
that, if the Eurodollar Rate as determined above shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate. “Event of Default” has the
meaning specified in Section 8.01. “Excess Cash Flow” means, for any ECF Period,
an amount equal to the excess of: (a) the sum, without duplication, of: (i)
Consolidated Net Income of Holdings for such period, Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno040.jpg]
-25- (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid (or required to have been
paid) in a prior period, (iii) decreases in Consolidated Working Capital for
such period (other than any such decreases (A) arising from acquisitions or
Dispositions by Holdings and the Restricted Subsidiaries completed during such
period, (B) the application of purchase accounting), (C) the effect of
reclassification during such period between Consolidated Current Assets and
long-term assets and Consolidated Current Liabilities and long-term liabilities
(with a corresponding restatement to the prior period to give effect to such
reclassification) and (D) the effect of any fluctuations in the amount of
accrued and contingent obligations in respect of any Hedging Obligations); (iv)
an amount equal to the aggregate net non-cash loss on Dispositions by Holdings
and the Restricted Subsidiaries during such period (other than Dispositions in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, (v) the amount deducted as tax expense in determining
Consolidated Net Income to the extent in excess of cash taxes paid in such
period, and (vi) cash receipts in respect of Hedging Obligations during such ECF
Period to the extent not otherwise included in such Consolidated Net Income;
over (b) the sum, without duplication, of: (i) an amount equal to the amount of
all non-cash credits, gains and income included in arriving at such Consolidated
Net Income (but excluding any non-cash credit to the extent representing the
reversal of an accrual or reserve described in clause (a)(ii) above) and cash
charges excluded by virtue of clauses (1) through (16) of the definition of
“Consolidated Net Income”, (ii) without duplication of amounts deducted pursuant
to clause (xi) below in prior ECF Periods, the amount of Capital Expenditures or
acquisitions of intellectual property accrued or made in cash during such period
to the extent financed with (A) internally generated funds or (B) the proceeds
of extensions of credit under the ABL Facility or any other revolving credit
facility, in each case, of Holdings or the Restricted Subsidiaries, (iii) the
aggregate amount of all principal payments and purchases of Indebtedness of
Holdings and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations and (B) the amount of
repayments of Loans pursuant to Section 2.05 and any mandatory prepayment of the
ABL Facility or Loans pursuant to Section 2.03(b)(ii) to the extent required due
to a Disposition or casualty event that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (X) all other prepayments of the ABL Facility or of the Loans), (Y)
all prepayments in respect of any other revolving credit facility, except, in
the case of clause (Y), to the extent there is an equivalent permanent reduction
in commitments thereunder and (Z) payments of any Subordinated Indebtedness,
except to the extent permitted to be paid pursuant to Section 7.12(a)) made
during such period, in each case except to the extent financed with the proceeds
of other Indebtedness of Holdings or the Restricted Subsidiaries, (iv) an amount
equal to the aggregate net non-cash gain on Dispositions by Holdings and the
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income and the net cash loss on Dispositions to the extent
otherwise added to arrive at Consolidated Net Income, Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno041.jpg]
-26- (v) increases in Consolidated Working Capital for such period (other than
any such increases (A) arising from acquisitions or Dispositions by Holdings and
the Restricted Subsidiaries completed during such period, (B) the application of
purchase accounting), (C) the effect of reclassification during such period
between Consolidated Current Assets and long-term assets and Consolidated
Current Liabilities and long-term liabilities (with a corresponding restatement
to the prior period to give effect to such reclassification) and (D) the effect
of any fluctuations in the amount of accrued and contingent obligations in
respect of any Hedging Obligations), (vi) cash payments by Holdings and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of Holdings and the Restricted Subsidiaries (other than Indebtedness) to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income, (vii) without duplication of amounts
deducted pursuant to clauses (viii) and (xi) below or in prior ECF Periods, the
amount of Investments made pursuant to clauses (3), (12), (14), (24) and (25) of
the definition of Permitted Investments and acquisitions made during such period
(or after such period, but prior to the date that such payments are required to
be made under Section 2.03(b)(i)) to the extent that such Investments and
acquisitions were financed with (A) internally generated cash flow or (B) the
proceeds of extensions of credit under the ABL Facility or any other revolving
credit facility, in each case, of Holdings or the Restricted Subsidiaries and
not made in reliance on any basket calculated by reference to the Available
Amount, (viii) the amount of Restricted Payments paid during such period
pursuant to Sections 7.06(4), (5), (6)(c), (7), (12), (17) and (18), in each
case to the extent such Restricted Payments were financed with internally
generated cash flow of Holdings and the Restricted Subsidiaries, (ix) the
aggregate amount of expenditures actually made by Holdings and the Restricted
Subsidiaries from internally generated cash flow of Holdings and the Restricted
Subsidiaries during such period (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed during
such period or are not deducted in calculating Consolidated Net Income, (x) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by Holdings and the Restricted Subsidiaries during such period that are
made in connection with any prepayment of Indebtedness to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income and such payments reduced Excess Cash Flow pursuant to
clause (b)(iii) above or reduced the mandatory prepayment required by Section
2.03(b)(i), (xi) without duplication of amounts deducted from Excess Cash Flow
in prior periods, the aggregate consideration required to be paid in cash by
Holdings or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions (or other similar Investment not prohibited
hereunder), Capital Expenditures or acquisitions of intellectual property to be
consummated or made during the period of four consecutive fiscal quarters of
Holdings following the end of such period; provided that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such Permitted Acquisitions (or other similar Investment not prohibited
hereunder), Capital Expenditures or acquisitions of intellectual property during
such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
(xii) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno042.jpg]
-27- (xiii) cash expenditures in respect of Hedging Obligations during such ECF
Period to the extent not deducted in arriving at such Consolidated Net Income,
and (xiv) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Disposition, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (including any amendment or other modification of this Agreement
or the ABL Facility) and including, in each case, any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed, and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.
“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by Holdings after the Closing Date from (1)
contributions to its common equity capital; and (2) the sale (other than to a
Subsidiary of Holdings or to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement of Holdings) of
Capital Stock (other than Disqualified Stock and Designated Preferred Stock) of
Holdings; in each case designated as Excluded Contributions pursuant to an
Officer’s Certificate executed by the principal financial officer of Holdings on
the date such capital contributions are made or the date such Equity Interests
are sold, as the case may be, which are Not Otherwise Applied. “Excluded Equity”
means Equity Interests (i) of any Unrestricted Subsidiary, (ii) of any
Subsidiary acquired pursuant to a Permitted Acquisition subject to assumed
Indebtedness permitted pursuant to clause (25) of the definition of “Permitted
Indebtedness” if such Equity Interests are pledged and/or mortgaged as security
for such Indebtedness permitted pursuant to clause (9) of the definition of
“Permitted Liens” and if and for so long as the terms of such Indebtedness
validly prohibit the creation of any other Lien on such Equity Interests and
such prohibition is not incurred in contemplation of such acquisition, (iii)
constituting Voting Stock of any Foreign Subsidiary or Domestic Foreign Holding
Company, in each case of the Borrower or a Domestic Subsidiary of the Borrower
and not otherwise constituting Excluded Equity, in excess of 65% of the issued
and outstanding Voting Stock of each such Foreign Subsidiary or Domestic Foreign
Holding Company, (iv) of any Subsidiary with respect to which the Administrative
Agent and the Borrower have determined in their reasonable judgment and agreed
in writing that the costs of providing a pledge of such Equity Interests or
perfection thereof is excessive in view of the benefits to be obtained by the
Secured Parties therefrom, (v) of any captive insurance companies,
not-for-profit Subsidiaries or special purpose entities, (vi) to the extent
requiring the consent of one or more third parties (that are not Holdings or its
Subsidiaries) or prohibited by the terms of any applicable organizational
documents, joint venture agreement or shareholders’ agreement after giving
effect to the anti-assignment provisions of the Uniform Commercial Code and
other applicable Laws, Equity Interests in any Person other than wholly-owned
Restricted Subsidiary that is a Material Subsidiary and (vii) constituting
margin stock. “Excluded Property” means (i) any fee-owned real property that is
not a Material Real Property and any leasehold interests in real property (it
being understood that no action shall be required with respect to creation or
perfection of security interests with respect to such leases, including to
obtain landlord waivers, estoppels or collateral access letters), (ii) (A) motor
vehicles and other assets subject to certificates of title to the extent a Lien
thereon cannot be perfected by the filing of a Uniform Commercial Code financing
statement, (B) letter of credit rights to the extent a Lien thereon cannot be
perfected by the filing of a Uniform Commercial Code financing statement and (C)
commercial tort claims having a value less than $5,000,000 (to the extent a Lien
thereon cannot be perfected by the filing of a Uniform Commercial Code financing
statement), (iii) assets for which a pledge thereof or a security interest
therein is prohibited by applicable Laws after giving effect to the
anti-assignment provisions of the Uniform Commercial Code and other applicable
Laws, (iv) any lease, license or other agreement, or any property subject to a
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno043.jpg]
-28- purchase money security interest, Capitalized Lease Obligation or similar
arrangement, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, Capitalized Lease
Obligation or similar arrangement, or create a right of termination in favor of
any other party thereto (other than a Borrower or a Guarantor) after giving
effect to the applicable anti-assignment clauses of the Uniform Commercial Code
and applicable Laws, other than the proceeds and receivables thereof the
assignment of which is expressly deemed effective under applicable Laws
notwithstanding such prohibition, (v) assets for which a pledge thereof or a
security interest therein would result in a material adverse tax consequence as
reasonably determined by the Borrower (in consultation with (but without the
consent of) the Administrative Agent), (vi) assets for which the Administrative
Agent and the Borrower have determined in their reasonable judgment and agreed
in writing that the cost of creating or perfecting such pledges or security
interests therein would be excessive in view of the benefits to be obtained by
the Lenders therefrom, (vii) any intent-to-use trademark application in the
United States prior to the filing of a “Statement of Use” or “Amendment to
Allege Use” with respect thereto, to the extent, if any, that, and solely during
the period, if any, in which, the grant, attachment, or enforcement of a
security interest therein would impair the validity or enforceability of such
intent-to- use trademark application under applicable federal law and (viii)
Excluded Equity. “Excluded Subsidiary” means (a) each Subsidiary listed on
Schedule 1.01D hereto, (b) any Subsidiary that is not a wholly owned Subsidiary
of the Borrower or a Guarantor, (c) any Domestic Subsidiary of a Foreign
Subsidiary that is a CFC, (d) any Domestic Foreign Holding Company, (e) any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition that, at the
time of such Permitted Acquisition (or other Investment not prohibited
hereunder), has assumed secured Indebtedness not incurred in contemplation of
such Permitted Acquisition (or other Investment not prohibited hereunder) and
each Restricted Subsidiary thereof that guarantees such Indebtedness to the
extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor, (f) [reserved], (g) any Subsidiary that is prohibited by applicable
Law or by any contractual obligation existing on the Closing Date or at the time
such Restricted Subsidiary is acquired (and not entered into in contemplation of
such acquisition), as applicable, from guaranteeing the Obligations or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, (h) captive insurance companies, (i) any
special purpose entity, (j) any special purpose securitization vehicle (or
similar entity), including any Securitization Subsidiary, (k) any Subsidiary
that is a not-for-profit organization, (l) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences (including
any adverse tax consequences) of providing the Guaranty shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (m) each
Immaterial Subsidiary and (n) each Unrestricted Subsidiary. “Excluded Taxes”
means, with respect to each Agent and each Lender, (i) any tax on such Agent’s
or Lender’s net income or profits (or franchise tax in lieu of such tax on net
income or profits) imposed by a jurisdiction as a result of such Agent or Lender
being organized or having its principal office or applicable Lending Office
located in such jurisdiction or as a result of any other present or former
connection between such Agent or Lender and the jurisdiction (including as a
result of such Agent or Lender carrying on a trade or business, having a
permanent establishment or being a resident for tax purposes in such
jurisdiction, other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents), (ii) any branch profits tax under Section 884(a) of the Code,
or any similar tax, imposed by any other jurisdiction described in (i), (iii)
other than any Foreign Lender becoming a party hereto pursuant to a Borrower’s
request under Section 3.07, any U.S. federal withholding tax that is imposed on
amounts payable to a Foreign Lender pursuant to a Law in effect at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) (or
where the Foreign Lender is a partnership for U.S. federal income tax purposes,
pursuant to a law in effect on the later of the date on which such Foreign
Lender becomes a party hereto or the date on which the affected partner becomes
a partner of such Foreign Lender), except, in the case of a Foreign Lender that
designates a new Lending Office or is an assignee, to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from a Loan Party with respect to such U.S. federal
withholding tax pursuant to Section 3.01, (iv) any withholding tax attributable
to a Lender’s failure to comply with Section 3.01(c), (v) any U.S. federal
withholding tax imposed under FATCA and (vi) any interest, additions to taxes
and penalties with respect to any taxes described in clauses (i) through (v) of
this definition. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno044.jpg]
-29- “Extended Loans” has the meaning specified in Section 2.14(a). “Extending
Lender” has the meaning specified in Section 2.14(a). “Extension” has the
meaning specified in Section 2.14(a). “Extension Offer” has the meaning
specified in Section 2.14(a). “Facility” means the Initial Term Loans, Term B
FacilityLoans, Term B-1 Loans, any Extended Loans, any Incremental Loans, any
Replacement Loans or any Other Loans, as the context may require. “FATCA” means
Sections 1471 through 1474 of the Code as in effect on the date hereof or any
successor provision that is substantively comparable (and, in each case, any
regulations promulgated thereunder or official interpretations thereof), any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements entered into in connection with the implementation
of such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement. “fair market
value” means, with respect to any asset or liability, the fair market value of
such asset or liability as determined by Holdings in good faith. “FCPA” means
the United States Foreign Corrupt Practices Act of 1977, as amended. “Federal
Funds Rate” means, for any day, the rate per annum equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Administrative Agent on such day on such transactions as determined
by the Administrative Agent. If the Federal Funds Rate is less than zero, it
shall be deemed to be zero hereunder. “Fee Letter” means the letter, dated as of
March 21, 2016, by and among Merger Sub 3, Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Jefferies Finance LLC, Deutsche Bank AG New
York Branch and Deutsche Bank Securities Inc., as amended, supplemented or
otherwise modified from time to time. “First Lien Intercreditor Agreement” means
a “pari passu” intercreditor agreement among the Collateral Agent and one or
more Senior Representatives for holders of Permitted Additional Pari Debt or any
Refinancing Indebtedness in respect of any of the foregoing substantially in the
form of Exhibit H-2, with such changes thereto as are reasonably satisfactory to
the Collateral Agent. “First Lien Senior Secured Net Leverage Ratio” means, with
respect to any Test Period, the ratio of (a) the Consolidated Total Indebtedness
(excluding unsecured Indebtedness and Indebtedness that is secured on a junior
priority basis to the Obligations but including the ABL Facility and any
Revolving Commitment Increase) of Holdings and its Restricted Subsidiaries as of
the day of such Test Period to (b) EBITDA of Holdings and its Restricted
Subsidiaries for such Test Period. “Fixed Charge Coverage Ratio” means, with
respect to Holdings and the Restricted Subsidiaries for any period, the ratio of
(a) EBITDA of Holdings and the Restricted Subsidiaries for such Test Period to
(b) the Fixed Charges of Holdings and the Restricted Subsidiaries for such Test
Period. “Fixed Charges” means, with respect to any Person for any period, the
sum of, without duplication: (1) Consolidated Interest Expense of such Person
for such period paid in cash; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno045.jpg]
-30- (2) all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; and (3) all dividends or other distributions paid or accrued (excluding
items eliminated in consolidation) on any series of Disqualified Stock during
such period. “Flood Insurance Laws” means, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto. “Foreign Casualty Event” has the
meaning specified in Section 2.03(b)(v). “Foreign Disposition” has the meaning
specified in Section 2.03(b)(v). “Foreign Lender” means a Lender that is not a
U.S. Person. “Foreign Plan” means any material employee benefit plan, program or
agreement maintained or contributed to by, or entered into with, a Loan Party
with respect to employees employed outside the United States (other than benefit
plans, programs or agreements that are mandated by applicable Laws). “Foreign
Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary. “Foreign Subsidiary Total Assets” means the total assets of the
Foreign Subsidiary or Subsidiaries that are not Guarantors, as determined in
accordance with GAAP in good faith by Holdings, without intercompany
eliminations between such Foreign Subsidiaries and Holdings and its other
Subsidiaries. “FRB” means the Board of Governors of the Federal Reserve System
of the United States. “Fund” means any Person (other than a natural person) that
is engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course. “Funded Debt”
means all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans. “GAAP” means generally accepted
accounting principles in the United States, as in effect from time to time;
provided, however, that if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof (including through the adoption of IFRS) on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof (including through the adoption of IFRS),
then such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank). Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno046.jpg]
-31- “Granting Lender” has the meaning specified in Section 10.07(g).
“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations. “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or monetary other obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or monetary other obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. “Guarantors”
has the meaning specified in the definition of “Collateral and Guarantee
Requirement”. For avoidance of doubt, the Borrower may cause any Restricted
Subsidiary that is a Domestic Subsidiary and not a Guarantor to Guarantee the
Obligations by causing such Restricted Subsidiary to execute a joinder to the
Guaranty in form and substance reasonably satisfactory to the Administrative
Agent, and any such Restricted Subsidiary shall be a Guarantor hereunder for all
purposes. “Guaranty” means (a) the guaranty made by Holdings and the other
Guarantors in favor of the Administrative Agent on behalf of the Secured Parties
pursuant to clause (b) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of Exhibit E and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11. “Hazardous
Materials” means all explosive or radioactive substances or wastes, and all
other substances, wastes, pollutants and contaminants and chemicals in any form
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas and infectious or medical
wastes, to the extent any of the foregoing are regulated pursuant to any
Environmental Law due to their hazardous, toxic, dangerous or deleterious
properties or characteristics. “Hedge Bank” means any Person that is an Agent, a
Lender, a Joint Bookrunner or an Affiliate of any of the foregoing on the
Closing Date or at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender, a Joint Bookrunner or an Affiliate of any of the
foregoing. “Hedging Obligations” means, with respect to any Person, the
obligations of such Person under any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement or other derivative (including
equity derivative agreements) for the purpose of transferring or mitigating
interest rate, currency, commodity risks or equity risks either generally or
under specific contingencies. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno047.jpg]
-32- “Holdings” has the meaning specified in the introductory paragraph to this
Agreement. “Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3). “Identified Qualifying Lender” has the meaning
specified in Section 2.03(a)(iv)(D)(3). “IFRS” means international accounting
standards within the meaning of the IAS Regulation 1606/2002 to the extent
applicable to the relevant financial statements. “Immaterial Subsidiary” means,
at any date of determination, each Restricted Subsidiary of the Borrower that is
not a Material Subsidiary. “Immediate Family Members” means, with respect to any
individual, such individual’s child, stepchild, grandchild or more remote
descendant, parent, stepparent, grandparent, spouse, former spouse, qualified
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships) and any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals or any private foundation or fund that is
controlled by any of the foregoing individuals or any donor- advised fund of
which any such individual is the donor. “Incremental Amendment” has the meaning
specified in Section 2.12(b). “Incremental Loans” has the meaning specified in
Section 2.12(a). “Indebtedness” means, with respect to any Person, without
duplication: (1) any indebtedness (including principal and premium) of such
Person, whether or not contingent: (a) in respect of borrowed money; (b)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof); (c) representing the balance deferred and unpaid
of the purchase price of any property (including Capitalized Lease Obligations)
due more than twelve months after such property is acquired, except (i) any such
balance that constitutes an obligation in respect of a commercial letter of
credit, a trade payable or similar obligation to a trade creditor, in each case
accrued in the ordinary course of business and (ii) any earn-out obligations
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable; or (d)
representing the net obligations under any Hedging Obligations; if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP; provided
that Indebtedness of any direct or indirect parent of Holdings appearing upon
the balance sheet of Holdings solely by reason of push-down accounting under
GAAP shall be excluded; (2) to the extent not otherwise included, any obligation
by such Person to be liable for, or to pay, as obligor, guarantor or otherwise,
on the obligations of the type referred to in clause (1) of a third Person
(whether or not such items would appear upon the balance sheet of the such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; and Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno048.jpg]
-33- (3) to the extent not otherwise included, the obligations of the type
referred to in clause (1) of a third Person secured by a Lien on any asset owned
by such first Person, whether or not such Indebtedness is assumed by such first
Person; provided that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business, (b) obligations under or in respect of Qualified Securitization
Facilities or (c) any obligations under the Tax Receivable Agreement.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05. “Information” has the
meaning specified in Section 10.08. “Initial Term Commitment” means, as to each
Lender as of the Closing Date, its obligation to make an Initial Term Loan to
the Borrower hereunder on the Closing Date, expressed as an amount representing
the maximum principal amount of the Initial Term Loan to be made by such Lender
under this Agreement as of the Closing Date. The initial amount of each Lender’s
Initial Term Commitment as of the Closing Date is set forth on Schedule 2.01
under the caption “Initial Term Commitment”. The initial aggregate amount of the
Initial Term Commitments on the Closing Date was $655,000,000. “Initial Term
Lender” means, at any time, any Lender that had an Initial Term Commitment or an
Initial Term Loan at such time. “Initial Term Loan” means all Loans outstanding
under this Agreement immediately prior to the Amendment No. 1 Effective Date.
“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement. “Intercreditor Agreements” means the ABL Intercreditor
Agreement, the First Lien Intercreditor Agreement, if any, and the Junior Lien
Intercreditor Agreement, if any. “Interest Payment Date” means, (a) as to any
Loan of any Class other than a Base Rate Loan, the last day of each Interest
Period applicable to such Loan and the applicable Maturity Date of the Loans of
such Class; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan of any Class, the last Business Day of each
January, April, July and October and the applicable Maturity Date of the Loans
of such Class; provided that the Amendment No. 12 Effective Date shall be an
Interest Payment Date for all Initial Term B Loans (including Converted Initial
Term B Loans). “Interest Period” means, as to each Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Loan and ending on the date one,
two, three or six months thereafter (or, with respect to the initial Interest
Periods for the Term B-1 Loans, the periods set forth in Section 2.01(a)), or to
the extent consented to by each applicable Lender, twelve months (or such period
of less than one month as may be consented to by each applicable Lender), as
selected by the Borrower in its Committed Loan Notice; provided that: (a) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the immediately preceding Business Day; (b) any Interest Period (other than an
Interest Period having a duration of less than one month) that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno049.jpg]
-34- (c) no Interest Period shall extend beyond the applicable Maturity Date for
the Class of Loans of which such Eurodollar Rate Loan is a part. “Investments”
means, with respect to any Person, all investments by such Person in other
Persons (including Affiliates) in the form of loans (including guarantees),
advances or capital contributions (excluding accounts receivable, trade credit,
advances to customers and distributors, commission, travel and similar advances
to employees, directors, officers, managers, distributors and consultants in
each case made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet (excluding the footnotes) of Holdings in
the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and Section 7.02: (1)
“Investments” shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the fair market value of the net assets of a
Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to: (a) Holdings’ “Investment” in such Subsidiary at the time of such
redesignation; less (b) the portion (proportionate to Holdings’ Equity Interest
in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and (2) any property transferred
to or from an Unrestricted Subsidiary shall be valued at its fair market value
at the time of such transfer. The amount of any Investment outstanding at any
time shall be the original cost of such Investment, reduced by any dividend,
distribution, interest payment, return of capital, repayment or other amount
received in cash by Holdings or a Restricted Subsidiary in respect of such
Investment. “Investment Grade Rating” means a rating equal to or higher than
Baa3 (or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or, if
the applicable instrument or Person is not then rated by Moody’s or S&P, an
equivalent rating by any other Rating Agency. “Investment Grade Securities”
means: (1) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents); (2) debt securities or debt instruments with an Investment
Grade Rating, but excluding any debt securities or instruments constituting
loans or advances among Holdings and its Subsidiaries; (3) investments in any
fund that invests exclusively in investments of the type described in clauses
(1) and (2) which fund may also hold immaterial amounts of cash pending
investment or distribution; and (4) corresponding instruments in countries other
than the United States customarily utilized for high quality investments.
“Investors” means (a) the Sponsor, (b) TPG and (c) the Management Stockholders.
“IP Rights” has the meaning specified in Section 5.15. “IRS” means Internal
Revenue Service of the United States. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno050.jpg]
-35- “Joint Bookrunner” means each of Bank of America (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date hereof), Jefferies Finance LLC and Deutsche Bank
Securities Inc. “Junior Financing” has the meaning specified in Section
7.12(a)(i). “Junior Financing Documentation” means any documentation governing
any Junior Financing. “Junior Lien Intercreditor Agreement” means a “junior
lien” intercreditor agreement among the Collateral Agent (and, if applicable,
one or more Senior Representatives for holders of Permitted Additional Pari
Debt) and one or more Senior Representatives for holders of Permitted Junior
Priority Debt and/or Other Junior Secured Debt or any Refinancing Indebtedness
in respect of any of the foregoing substantially in the form of Exhibit H-3,
with such changes thereto as are reasonably satisfactory to the Collateral
Agent. “Latest Maturity Date” means, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Incremental
Loan, any Other Loan or any Extended Loan, in each case as extended in
accordance with this Agreement from time to time. “Laws” means, collectively,
all international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities and executive orders, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority. “LCA Election” has
the meaning specified in Section 1.08. “LCA Test Date” has the meaning specified
in Section 1.08. “Lender” has the meaning specified in the introductory
paragraph to this Agreement and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender”. For
avoidance of doubt, each Additional Lender is a Lender to the extent any such
Person has executed and delivered a Refinancing Amendment or an Incremental
Amendment, as the case may be, and to the extent such Refinancing Amendment or
Incremental Amendment shall have become effective in accordance with the terms
hereof and thereof, and each Extending Lender shall continue to be a Lender.
Schedule 2.01 sets forth the name of, as of the Closing Date, each Initial Term
Lender. “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent. “LIBOR” has the meaning specified in the
definition of “Eurodollar Rate”. “LIBOR Screen Rate” means the LIBOR quote as
published by Bloomberg (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time). “LIBOR Successor Rate” has the meaning specified in Section 3.03. “LIBOR
Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as agreed to between the
Administrative Agent and the Borrower to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno051.jpg]
-36- practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower). “Lien” means, with respect to any asset, any
mortgage, lien (statutory or otherwise), pledge, hypothecation, charge, security
interest, preference, priority or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
Law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction; provided that in no event shall an operating lease be deemed to
constitute a Lien. “Limited Condition Acquisition” means any acquisition,
including by way of merger, by the Borrower or one or more of its Restricted
Subsidiaries permitted pursuant to this Agreement whose consummation is not
conditioned upon the availability of, or on obtaining, third party financing.
“Loan” means an Initial Term Loan, Term B Loan, Term B-1 Loan, Incremental Loan,
Other Loan, Extended Loan or Replacement Loan. “Loan Documents” means,
collectively, (a) this Agreement, (b) the Notes, (c) any Refinancing Amendment,
Incremental Amendment or Extension Offer, (d) the Guaranty and (e) the
Collateral Documents. “Loan Parties” means, collectively, (a) Holdings, (b) Sub
Holdco, (c) the Borrower and (d) each other Guarantor. “Management Fee
Agreement” means the management services agreement between certain of the
management companies associated with the Investors or their advisors, if
applicable, and the Borrower. “Management Stockholders” means the members of
management (and their Controlled Investment Affiliates and Immediate Family
Members) of Holdings (or its direct parent) who are holders of Equity Interests
of any direct or indirect parent companies of Holdings on the Closing Date or
will become holders of such Equity Interests in connection with the Acquisition.
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.
“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) the rights and remedies of
the Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document. “Material Domestic Subsidiary” means, (i) on the Closing Date and
until the first delivery of financial statements for any period ending after the
Closing Date pursuant to Section 6.01(a) or 6.01(b), each of the Borrower’s
Domestic Subsidiaries and (ii) at any date of determination following delivery
of any financial statements for any period ending after the Closing Date
pursuant to Section 6.01(a) or 6.01(b), each of Holdings’ Domestic Subsidiaries
(a) whose total assets at the date of the latest balance sheet date included in
the most recent financial statements delivered pursuant to Section 6.01(a) or
6.01(b) were equal to or greater than 2.5% of Total Assets at such date or (b)
whose gross revenues for the four fiscal quarter period ending on such date were
equal to or greater than 2.5% of the consolidated gross revenues of Holdings and
the Restricted Subsidiaries for the period of four fiscal quarters ending on
such date, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Domestic Subsidiaries
that are not Guarantors solely because they do not meet the thresholds set forth
in clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets
as of the end of the most recently ended fiscal quarter of Holdings for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the consolidated gross revenues of Holdings and the Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
last day of such fiscal quarter, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno052.jpg]
-37- to this Agreement (or such longer period as the Administrative Agent may
agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Domestic Subsidiaries as “Material
Domestic Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of Section 6.11 applicable
to such Subsidiary. “Material Foreign Subsidiary” means, at any date of
determination, each of Holdings’ Foreign Subsidiaries (a) whose total assets at
the date of the latest balance sheet date included in the most recent financial
statements delivered pursuant to Section 6.01(a) or 6.01(b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
the period of four fiscal quarters ending on such date were equal to or greater
than 2.5% of the consolidated gross revenues of Holdings and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP
(it being understood that, as of the Closing Date, “Material Foreign
Subsidiaries” means each of Holdings’ Foreign Subsidiaries listed on Schedule
1.01C). “Material Real Property” means any real property owned by any Loan Party
with a cost or book value in excess of $4,500,000. “Material Subsidiary” means
any Material Domestic Subsidiary or any Material Foreign Subsidiary. “Maturity
Date” means (i) with respect to the Term B-1 Loans, the date that is seven years
after the Closing Date, (ii) with respect to any tranche of Extended Loans, the
final maturity date as specified in the applicable Extension Offer accepted by
the respective Lender or Lenders, (iii) with respect to any Other Loans, the
final maturity date as specified in the applicable Refinancing Amendment and
(iv) with respect to any Incremental Loans, the final maturity date as specified
in the applicable Incremental Amendment; provided, in each case, that if such
day is not a Business Day, the applicable Maturity Date shall be the Business
Day immediately preceding such day. “Maximum Rate” has the meaning specified in
Section 10.10. “Maximum Tender Condition” has the meaning specified in Section
2.16(b). “Merger” has the meaning specified in the introductory paragraph of
this Agreement. “Merger Sub 1” has the meaning specified in the introductory
paragraph to this Agreement. “Merger Sub 2” means Neon Acquisition Company LLC,
a Delaware limited liability company. “Merger Sub 3” has the meaning specified
in the introductory paragraph to this Agreement. “Minimum Extension Condition”
has the meaning specified in Section 2.14(b). “Minimum Tender Condition” has the
meaning specified in Section 2.16(b). “Moody’s” means Moody’s Investors Service,
Inc. and any successor thereto. “Mortgage Policies” has the meaning specified in
Section 6.13(b)(iv). “Mortgaged Properties” means each Material Real Property
listed on Schedule 1.01B and after each other Material Real Property, if any,
that is subject to a Mortgage delivered pursuant to Section 6.11 or Section
6.13. “Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs
and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Lenders in form and substance reasonably
satisfactory to the Collateral Agent. “Multiemployer Plan” means any
multiemployer plan as defined in Section 4001(a)(3) of ERISA and subject to
Title IV of ERISA, to which any Loan Party or any of its respective ERISA
Affiliates makes or is obligated Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno053.jpg]
-38- to make contributions, or during the preceding five plan years, has made or
been obligated to make contributions if a Loan Party would have liability
thereto. “Net Cash Proceeds” means: (a) with respect to the Disposition of any
asset by Holdings or any of the Restricted Subsidiaries or any Casualty Event,
the excess, if any, of (i) the sum of actual cash proceeds received in
connection with such Disposition or Casualty Event (including any cash and Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Borrower or any of the Restricted Subsidiaries) over (ii) the sum
of (A) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the asset subject to such
Disposition or Casualty Event and required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan Documents,
the ABL Facility, the Credit Agreement Refinancing Indebtedness and Permitted
Additional Pari Debt), (B) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event (other than
those payable to Holdings or any Restricted Subsidiary), (C) taxes or
distributions made pursuant to Section 7.06(12)(a) or Section 7.06(12)(b) paid
or reasonably estimated to be payable in connection therewith (including taxes
imposed on the distribution or repatriation of any such Net Cash Proceeds), (D)
in the case of any Disposition or Casualty Event by a non-wholly-owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of Holdings
or a wholly owned Restricted Subsidiary as a result thereof, and (E) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings or any Restricted Subsidiary after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $15,000,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $30,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and (b) (i) with respect to the incurrence or issuance of any Indebtedness by
Holdings or any Restricted Subsidiary or any Permitted Equity Issuance by
Holdings or any direct or indirect parent of Holdings, the excess, if any, of
(A) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance over (B) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of Holdings, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
Holdings. “Net Income” means, with respect to any Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends. “Non-Consenting Lender” has the meaning
specified in Section 3.07. “Non-Excluded Taxes” means all Taxes other than
Excluded Taxes and Other Taxes. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno054.jpg]
-39- “Not Otherwise Applied” means, with reference to any amount of proceeds of
any transaction or event, that such amount was not previously (and is not
concurrently being) applied in determining the permissibility of any other
transaction under the Loan Documents where such permissibility was or is (or may
have been) contingent on receipt of such amount or utilization of such amount
for a specified purpose. “Note” means a promissory note of the Borrower payable
to any Lender or its registered assigns, in substantially the form of Exhibit B
hereto with appropriate insertions, evidencing the aggregate Indebtedness of the
Borrower to a Lender resulting from any Class of Loans made by such Lender.
“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Commitment, Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party arising under any Secured
Hedge Agreement and (c) Cash Management Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and any of their Subsidiaries to the extent they have obligations
under the Loan Documents) include the obligation (including guarantee
obligations) to pay principal, interest, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document. “OFAC” means the Office of Foreign Assets
Control of the U.S. Treasury Department. “Offered Amount” has the meaning
specified in Section 2.03(a)(iv)(D)(1). “Offered Discount” has the meaning
specified in Section 2.03(a)(iv)(D)(1). “OID” means original issue discount.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Applicable ECF” means Excess Cash Flow or a
comparable measure as determined in accordance with the documentation governing
Other Applicable Indebtedness. “Other Applicable Indebtedness” has the meaning
specified in Section 2.03(b)(ii)(A). “Other Junior Secured Debt” means
Indebtedness that is permitted by clause (13)(b) of the definition of “Permitted
Indebtedness” to the extent such Indebtedness is secured by a Lien on the
Collateral. “Other Loans” means one or more Classes of Loans that result from a
Refinancing Amendment. “Other Taxes” means any and all present or future stamp,
court or documentary, intangible, recording, filing or similar Taxes or any
other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery, performance, or enforcement of, or
otherwise with respect to, any Loan Document, but not including any Excluded
Taxes. “Other Term Commitments” means one or more Classes of Loan commitments
hereunder that result from a Refinancing Amendment. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno055.jpg]
-40- “Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Rate and (b) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. “Participant”
has the meaning specified in Section 10.07(d). “Participant Register” has the
meaning specified in Section 10.07(e). “Participating Lender” has the meaning
specified in Section 2.03(a)(iv)(C)(2). “PATRIOT Act” means The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)), as amended or modified from time to time. “PBGC” means the
Pension Benefit Guaranty Corporation. “Pension Plan” means any “employee pension
benefit plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party or any of its respective ERISA Affiliates or to
which any Loan Party or any of its respective ERISA Affiliates contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
in the preceding five plan years if a Loan Party would have liability thereto.
“Perfection Certificate” means that certain Perfection Certificate by and among
the Company, Holdings, Merger Sub 3, Sub Holdco, Merger Sub 2 and the Guarantors
party thereto, dated as of the date hereof. “Permitted Acquisition” has the
meaning specified in the definition of Permitted Investments. “Permitted
Additional Pari Debt” means any secured Indebtedness incurred by one or more of
the Loan Parties in the form of one or more series of senior secured notes or
loans; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Holdings or of its
Subsidiaries other than the Collateral, (ii) after giving Pro Forma Effect to
the incurrence of such Indebtedness and the application of proceeds thereof (but
without giving effect to any increase in cash and Cash Equivalents from the
proceeds thereof and assuming all such Indebtedness is fully drawn), the First
Lien Senior Secured Net Leverage Ratio as of the last day of the most recently
ended Test Period would not exceed either (x) 4.1 to 1.0 or (y) only if such
Indebtedness is incurred to consummate a Permitted Acquisition (or other
Investment not prohibited hereunder), the First Lien Senior Secured Net Leverage
Ratio immediately prior to the incurrence of such Indebtedness and the
consummation of such Permitted Acquisition (or other Investment not prohibited
hereunder), (iii) such Indebtedness does not mature prior to the date that is 91
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(iv) such Indebtedness has a Weighted Average Life to Maturity that is 91 days
after the Weighted Average Life to Maturity of this Facility, (v) such
Indebtedness does not have mandatory prepayment, redemption or offer to purchase
events more onerous to Holdings and its Restricted Subsidiaries than those set
forth in this Agreement, (vi) the other terms and conditions of such
Indebtedness (excluding pricing, rate floors, discounts, fees, premiums and
optional prepayment and redemption terms) that in the good faith determination
of the Borrower reflect market terms and conditions (taken as a whole) at the
time of such incurrence or issuances, (vii) such Indebtedness is not guaranteed
by any Subsidiaries other than the Subsidiary Guarantors, (viii) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of (A) the ABL
Intercreditor Agreement and (B) a First Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted Additional Pari Debt incurred
by the Loan Parties, then the Loan Parties, the Collateral Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a First
Lien Intercreditor Agreement and (ix) with respect to any such Indebtedness that
is a term loan facility, in the event that the All-In Yield applicable to such
Indebtedness exceeds the All-In Yield of any Class of Loans existing at such
time by more than 50 basis points, then the interest rate margins for each such
Class of Loans existing at such time shall be increased to the extent necessary
so that the All-In Yield of such Loans is equal to the All-In Yield of such
Incremental Loans minus 50 basis points; provided, that with respect to any All-
In-Yield as a result of any interest rate floor as described in the definition
of “All-In-Yield”, then the interest rate floor Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno056.jpg]
-41- (but not the interest rate margin) applicable to such Loans shall be
increased to the extent of such differential between interest rate floors.
Permitted Additional Pari Debt will include any Registered Equivalent Notes
issued in exchange therefor. “Permitted Debt Exchange” has the meaning specified
in Section 2.16(a). “Permitted Debt Exchange Notes” has the meaning specified in
Section 2.16(a). “Permitted Debt Exchange Offer” has the meaning specified in
Section 2.16(a). “Permitted Equity Issuance” means any sale or issuance of any
Qualified Equity Interests of Holdings or any direct or indirect parent of
Holdings, in each case to the extent permitted hereunder. “Permitted Holder”
means any of the Investors. “Permitted Indebtedness” means: (1) the incurrence
of Indebtedness pursuant to the ABL Facility by Holdings or any Restricted
Subsidiary and the issuance and creation of letters of credit and bankers’
acceptances thereunder (with letters of credit and bankers’ acceptances being
deemed to have a principal amount equal to the undrawn face amount thereof);
provided that the aggregate principal amount of such Indebtedness outstanding
pursuant to this clause (1) without duplication, does not exceed an amount equal
to the sum of (i) greater of (x) $575,000,000 and (y) the Borrowing Base at the
time of incurrence thereof at the time such debt is incurred plus (ii) the
Unrestricted ABL Incremental Amount; (2) the incurrence of Indebtedness pursuant
to the Loan Documents; (3) [reserved]; (4) Indebtedness of Holdings and the
Restricted Subsidiaries in existence on the Closing Date and set forth on
Schedule 7.03; (5) Indebtedness (including Capitalized Lease Obligations) and
Disqualified Stock incurred or issued by Holdings or any Restricted Subsidiary
and Preferred Stock issued by any Restricted Subsidiary, to finance the
purchase, lease or improvement of property (real or personal), equipment or
other assets, including assets that are used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person
owning such assets in an aggregate principal amount, together with any
Refinancing Indebtedness in respect thereof and all other Indebtedness,
Disqualified Stock and/or Preferred Stock incurred or issued and outstanding
under this clause (5), not to exceed the greater of (A) $65,000,000 and (B)
30.0% of EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period at any time outstanding; (6) Indebtedness incurred by
Holdings or any Restricted Subsidiary constituting reimbursement obligations
with respect to letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts, or similar instruments issued or created in the ordinary
course of business, including letters of credit in respect of workers’
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance; (7) Indebtedness arising from agreements
of Holdings or the Restricted Subsidiaries providing for indemnification,
adjustment of purchase price, deferred compensation (or other similar
arrangements), earnouts or similar obligations, in each case, incurred or
assumed in connection with (a) the disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition or (b) Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno057.jpg]
-42- a Permitted Acquisition (or other Investment not prohibited hereunder), in
each case other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such disposition, Permitted Acquisition or other Investment not
prohibited hereunder; (8) Indebtedness of Holdings to a Restricted Subsidiary;
provided that any such Indebtedness owing to a Restricted Subsidiary that is not
a Loan Party is expressly subordinated to the Obligations; provided, further,
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
Holdings or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure thereon)) shall be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this clause
(8); (9) Indebtedness of a Restricted Subsidiary to Holdings or another
Restricted Subsidiary; provided that if a Loan Party incurs such Indebtedness to
a Restricted Subsidiary that is not a Loan Party, such Indebtedness is expressly
subordinated or pari passu in right of payment to the Obligations; provided,
further, that any subsequent transfer of any such Indebtedness (except to
Holdings or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure thereon)) shall be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this clause
(9); (10) shares of Preferred Stock of a Restricted Subsidiary issued to
Holdings or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to Holdings or
another of the Restricted Subsidiaries) shall be deemed, in each case, to be an
issuance of such shares of Preferred Stock not permitted by this clause (10);
(11) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) (i) entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual or anticipated exposure (other than those
in respect of shares of capital stock or other equity ownership interests of the
Borrower or any Subsidiary), (ii) entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary and
(iii) entered into to hedge commodities, currencies, general economic
conditions, raw materials prices, revenue streams or business performance; (12)
obligations in respect of self-insurance and obligations in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by Holdings or any Restricted
Subsidiary or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business; (13) (a) Indebtedness or
Disqualified Stock of Holdings and Indebtedness, Disqualified Stock or Preferred
Stock of Holdings or any Restricted Subsidiary in an aggregate principal amount
or liquidation preference up to 100.0% of the net cash proceeds received by
Holdings since immediately after the Closing Date from the issue or sale of
Equity Interests of Holdings or cash contributed to the capital of Holdings (in
each case, other than proceeds of Disqualified Stock or sales of Equity
Interests to Holdings or any of its Subsidiaries) as determined in accordance
with clauses (i)(b) and (i)(c) of the definition of Available Amount to the
extent such net cash proceeds or cash are Not Otherwise Applied and (b)
Indebtedness or Disqualified Stock of Holdings and Indebtedness, Disqualified
Stock or Preferred Stock of Holdings or any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference
which, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred pursuant to this clause (13)(b) and any Refinancing Indebtedness in
respect of Indebtedness in respect thereof then outstanding does not at any one
time outstanding exceed the greater of (i) $115,000,000 and (ii) 55.0% of EBITDA
of Holdings and its Restricted Subsidiaries for the most recently ended Test
Period; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno058.jpg]
-43- (14) the incurrence by Holdings or any Restricted Subsidiary of
Indebtedness, the issuance by Holdings or any Restricted Subsidiary of
Disqualified Stock or the issuance by any Restricted Subsidiary of Preferred
Stock which serves to extend, replace, refund, refinance, renew or defease any
Indebtedness incurred or Disqualified Stock or Preferred Stock issued as
permitted under clauses (4), (5) and (13) above, this clause (14) and clauses
(15) and (25) below or any Indebtedness incurred or Disqualified Stock or
Preferred Stock issued to so extend, replace, refund, refinance, renew or
defease such Indebtedness, Disqualified Stock or Preferred Stock including
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs and fees in
connection therewith (the “Refinancing Indebtedness”) prior to its respective
maturity; provided that such Refinancing Indebtedness: (a) has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
which is not less than the remaining Weighted Average Life to Maturity of, the
Indebtedness, Disqualified Stock or Preferred Stock being extended, replaced,
refunded, refinanced, renewed or defeased; (b) to the extent such Refinancing
Indebtedness extends, replaces, refunds, refinances, renews or defeases (i)
Subordinated Indebtedness, such Refinancing Indebtedness is subordinated to the
Obligations at least to the same extent as the Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased or (ii) Disqualified Stock
or Preferred Stock, such Refinancing Indebtedness must be Disqualified Stock or
Preferred Stock, respectively; and (c) shall not include: (i) Indebtedness,
Disqualified Stock or Preferred Stock of a Subsidiary of Holdings that is not a
Loan Party that refinances Indebtedness or Disqualified Stock of Holdings; (ii)
Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of Holdings
that is not a Loan Party that refinances Indebtedness, Disqualified Stock or
Preferred Stock of a Loan Party; or (iii) Indebtedness or Disqualified Stock of
Holdings or Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that refinances Indebtedness, Disqualified Stock or Preferred Stock
of an Unrestricted Subsidiary; and, provided, further, that subclause (a) of
this clause (14) will not apply to any extension, replacement, refunding,
refinancing, renewal or defeasance of any Secured Indebtedness (other than
Permitted Additional Pari Debt, Permitted Junior Priority Debt, Other Junior
Secured Debt or Credit Agreement Refinancing Indebtedness); (15) the incurrence
of Permitted Additional Pari Debt, Permitted Unsecured Ratio Debt, Permitted
Junior Priority Debt and Permitted Non-Guarantor Ratio Debt; (16) Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, provided that such Indebtedness is extinguished within five
Business Days of its incurrence; (17) Indebtedness of Holdings or any Restricted
Subsidiary supported by a letter of credit issued pursuant to the ABL Facility
that is incurred under clause (1) above, in a principal amount not in excess of
the stated amount of such letter of credit; (18) (a) any guarantee by Holdings
or a Restricted Subsidiary of Indebtedness or other obligations of any
Restricted Subsidiary so long as the incurrence of such Indebtedness incurred by
such Restricted Subsidiary is permitted under this definition or clause (22) of
the definition of Permitted Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno059.jpg]
-44- Investments and (b) any guarantee by a Restricted Subsidiary of
Indebtedness of Holdings or a Restricted Subsidiary; provided that any
Restricted Subsidiary that is not a Loan Party may not, by virtue of this clause
(18), guarantee Indebtedness that it would not otherwise be permitted to incur
under Section 7.01; (19) Indebtedness consisting of Indebtedness issued by
Holdings or any Restricted Subsidiary to future, present or former employees,
directors, officers, managers and consultants thereof, their respective
Controlled Investment Affiliates or Immediate Family Members, in each case to
finance the purchase or redemption of Equity Interests of Holdings or any direct
or indirect parent company of Holdings to the extent described in Section
7.06(4); (20) customer deposits and advance payments received in the ordinary
course of business from customers for goods purchased in the ordinary course of
business; (21) Indebtedness in respect of Bank Products provided by banks or
other financial institutions to Holdings and the Restricted Subsidiaries in the
ordinary course of business; (22) Indebtedness incurred by a Restricted
Subsidiary in connection with bankers’ acceptances, discounted bills of exchange
or the discounting or factoring of receivables for credit management purposes,
in each case incurred or undertaken in the ordinary course of business on arm’s
length commercial terms on a recourse basis; (23) Indebtedness of Holdings or
any Restricted Subsidiary consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements in each case,
incurred in the ordinary course of business; (24) the incurrence of Indebtedness
of Foreign Subsidiaries of Holdings in an amount not to exceed at any one time
outstanding, the greater of (x) 5.0% of the Foreign Subsidiary Total Assets and
(y) 75.0% of the book value of the accounts receivable and inventory of such
Foreign Subsidiaries as of the last day of the most recently ended Test Period;
(25) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary assumed in connection with (but not incurred in contemplation of) a
Permitted Acquisition (or other Investment not prohibited hereunder) so long as
either (x) the Consolidated Net Leverage Ratio as of the last day of the most
recently ended Test Period, after giving Pro Forma Effect to such Permitted
Acquisition (or other Investment not prohibited hereunder), does not exceed 4.6
to 1.0 or (y) the aggregate principal amount of such Indebtedness, together with
any Refinancing Indebtedness in respect thereof and all other Indebtedness,
Disqualified Stock and/or Preferred Stock incurred or issued under this clause
(25), does not exceed $52,500,000; provided that the aggregate principal amount
of any such Indebtedness that is incurred or guaranteed by any Restricted
Subsidiary of Holdings that is not a Loan Party pursuant to this clause (25) and
any Permitted Non-Guarantor Ratio Debt, when taken together with the aggregate
principal amount of Refinancing Indebtedness in respect thereof (including
successive refinancings), shall not exceed $65,000,000; (26) Indebtedness of
Holdings or any Restricted Subsidiary undertaken in connection with cash
management and related activities with respect to any Subsidiary or joint
venture in the ordinary course of business; (27) Indebtedness representing
deferred compensation to employees of the Borrower (or any direct or indirect
parent of the Borrower) and its Restricted Subsidiaries incurred in the ordinary
course of business; and (28) Indebtedness in respect of Permitted Debt Exchange
Notes incurred pursuant to a Permitted Debt Exchange in accordance with Section
2.15 and Credit Agreement Refinancing Indebtedness. “Permitted Investments”
means: Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno060.jpg]
-45- (1) any Investment (i) in any Loan Party, (ii) by Restricted Subsidiaries
that are not Loan Parties in other Restricted Subsidiaries that are not Loan
Parties and (iii) by Loan Parties in Restricted Subsidiaries that are not Loan
Parties; provided that the aggregate amount of Investments (other than as a
result of the transfer of Equity Interests or Indebtedness of Restricted
Subsidiaries that are not Loan Parties to other Restricted Subsidiaries that are
not Loan Parties) outstanding at any time pursuant to subclause (iii) shall not
exceed the greater of (x) $115,000,000 and (y) 55.0% of EBITDA of Holdings and
its Restricted Subsidiaries for the most recently ended Test Period plus, in
each case, up to $75,000,000 for working capital purposes; (2) any Investment in
Cash Equivalents or Investment Grade Securities; (3) the purchase or other
acquisition of property and assets or businesses of any Person or of assets
constituting a business unit, a line of business or division of such Person or
Equity Interests in a Person that, upon the consummation thereof, will be a
Restricted Subsidiary (including as a result of a merger or consolidation);
provided that with respect to each purchase or other acquisition made pursuant
to this clause (3) (each, a “Permitted Acquisition”): (A) the aggregate amount
of Investments by Loan Parties for (i) the direct or indirect acquisition of
Persons that do not become Loan Parties or (ii) in the case of an asset
acquisition, assets that are not acquired by a Loan Party, when taken together
with the total consideration for all such acquired Persons and assets acquired
after the Closing Date, shall not exceed at any time outstanding the sum of (x)
the greater of $115,000,000 and 55.0% of EBITDA of Holdings and its Restricted
Subsidiaries for the most recently ended Test Period and (y) the Available
Amount at such time; (B) the acquired property, assets, business or Person is in
a business permitted under Section 7.07; (C) subject, in the case of a Limited
Condition Acquisition, to Section 1.08, immediately before and immediately after
giving Pro Forma Effect to any such purchase or other acquisition, no Event of
Default shall have occurred and be continuing; and (D) the Borrower shall have
delivered to the Administrative Agent, on behalf of the Lenders, a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (3) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; (4) any Investment in
securities or other assets not constituting Cash Equivalents or Investment Grade
Securities and received in connection with a Disposition made pursuant to
Section 7.05; (5) any Investment existing, or contemplated, on the Closing Date
and set forth on Schedule 7.02 or made pursuant to binding commitments in effect
on the Closing Date or an Investment consisting of any extension, modification
or renewal of any such Investment existing on the Closing Date or binding
commitment existing on the Closing Date; provided that the amount of any such
Investment may be increased in such extension, modification or renewal only (a)
as required by the terms of such Investment as in existence on the Closing Date
or binding commitment as in existence on the Closing Date (including as a result
of the accrual or accretion of interest or OID or the issuance of pay-in-kind
securities) or (b) as otherwise permitted under this Agreement; (6) any
Investment acquired by Holdings or any Restricted Subsidiary: (a) consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business; (b)
in exchange for any other Investment or accounts receivable held by Holdings or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno061.jpg]
-46- reorganization or recapitalization of the issuer of such other Investment
or accounts receivable (including any trade creditor or customer); (c) in
satisfaction of judgments against other Persons; or (d) as a result of a
foreclosure by Holdings or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default; (7) Hedging Obligations permitted under clause (11) of the definition
of Permitted Indebtedness; (8) Investments the payment for which consists of
Equity Interests (other than Disqualified Stock) of Holdings, or any of its
direct or indirect parent companies; provided that the proceeds from such Equity
Interests will not increase the Available Amount; (9) guarantees of Indebtedness
of Holdings or a Restricted Subsidiary permitted under Section 7.03; (10) any
transaction to the extent it constitutes an Investment that is permitted by and
made in accordance with the provisions of Section 7.08 (except transactions
described in clauses (2) and (5) of the proviso to such Section); (11)
Investments consisting of purchases or other acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons; (12)
additional Investments, taken together with all other Investments made pursuant
to this clause (12) that are at that time outstanding (without giving effect to
the sale of an Unrestricted Subsidiary to the extent the proceeds of such sale
do not consist of cash or have not been subsequently sold or transferred for
cash or marketable securities), not to exceed the sum of (i) the greater of (a)
$115,000,000 and (b) 55.0% of EBITDA of Holdings and its Restricted Subsidiaries
for the most recently ended Test Period and (ii) an amount equal to the amount
of Excluded Contributions previously received by Holdings; (13) Investments in
or relating to a Securitization Subsidiary that, in the good faith determination
of Holdings are necessary or advisable to effect any Qualified Securitization
Facility or any repurchase obligation in connection therewith; (14) advances to,
or guarantees of Indebtedness of, employees not in excess of $10,000,000
outstanding at any one time, in the aggregate; (15) loans and advances to
employees, directors, officers, managers, distributors and consultants for
business-related travel expenses, moving expenses and other similar expenses or
payroll advances, in each case incurred in the ordinary course of business or
consistent with past practices or to fund such Person’s purchase of Equity
Interests of Holdings or any direct or indirect parent company thereof; (16)
Investments consisting of advances, loans or extensions of trade credit in the
ordinary course of business by Holdings or any Restricted Subsidiary; (17) any
Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; (18) Investments consisting of purchases and
acquisitions of assets or services in the ordinary course of business; Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno062.jpg]
-47- (19) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business; (20) Investments in prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers compensation, performance and similar deposits entered into as a result
of the operations of the business in the ordinary course of business; (21)
Investments in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection of deposit and Article 4 customary
trade arrangements with customers consistent with past practices; (22)
guarantees by Holdings or any Restricted Subsidiary of obligations of Restricted
Subsidiaries in the ordinary course of business; (23) Investments out of the
Available Amount; (24) other Investments in an aggregate amount not to exceed
the greater of (x) $75,000,000 and (y) 40.0% of EBITDA of Holdings and its
Restricted Subsidiaries for the most recently ended Test Period; (25) other
Investments so long as immediately after giving Pro Forma Effect thereto, (i) no
Default or Event of Default has occurred and is continuing and (ii) the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Test Period would be less than or equal to 4.10 to 1.00; (26) Investments
resulting from the Transactions; (27) Investments consisting of promissory notes
and other noncash consideration received in connection with Dispositions
permitted by Section 7.05; (28) Investments consisting of loans and advances to
any direct or indirect parent of Holdings in lieu of, and not in excess of the
amount of (after giving effect to any other such loans or advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to such direct or indirect parent in accordance with Section 7.06; provided
that any such loan or advance shall reduce the amount of such applicable
Restricted Payment thereafter permitted under Section 7.06 by a corresponding
amount (if such applicable provision of Section 7.06 contains a maximum amount);
and (29) the purchase or other acquisition of property and assets or businesses
of any Person or of assets constituting a business unit, a line of business or
division of such Person or Equity Interests in a Person that, upon the
consummation thereof, will be a Restricted Subsidiary (including as a result of
a merger or consolidation); provided that (i) the total consideration for all
such Persons and assets acquired after the Closing Date shall not exceed
$115,000,000, (ii) the purchase or other acquisition agreement in respect of any
such acquisition shall have been entered into no later than six (6) months after
the Closing Date and (iii) such acquisition shall have been consummated within
twelve (12) months after the Closing Date; provided that any Investment in any
Person other than the Borrower or a Subsidiary Guarantor that otherwise
constitutes a Permitted Investment may be made through intermediate Investments
in Subsidiaries that are not Loan Parties and such Investments shall be
disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. “Permitted Junior Priority Debt” means
any secured Indebtedness incurred by one or more of the Loan Parties in the form
of one or more series of junior-lien secured notes or junior -lien secured
loans; provided that (i) such Indebtedness is secured by the Collateral on a
junior -priority basis to the Obligations and is not secured by any property or
assets of Holdings or any Subsidiaries other than the Collateral, (ii) after
giving Pro Forma Effect to the incurrence of such Indebtedness and the
application of proceeds thereof (but without giving effect to any increase in
cash and Cash Equivalents from the proceeds thereof and assuming all such
Indebtedness is fully drawn), the Secured Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno063.jpg]
-48- Net Leverage Ratio as of the last day of the most recently ended Test
Period would not exceed either (x) 4.6 to 1.0 or (y) only if such Indebtedness
is incurred to consummate a Permitted Acquisition (or other Investment not
prohibited hereunder), the Secured Net Leverage Ratio immediately prior to the
incurrence of such Indebtedness and the consummation of such Permitted
Acquisition (or other Investment not prohibited hereunder), (iii) such
Indebtedness does not mature prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iv) such Indebtedness
has a Weighted Average Life to Maturity that is 91 days after the Weighted
Average Life to Maturity of this Facility, (v) such Indebtedness does not have
mandatory prepayment, redemption or offer to purchase events more onerous to
Holdings and its Restricted Subsidiaries than those set forth in this Agreement,
(vi) the other terms and conditions of such Indebtedness (excluding pricing,
rate floors, discounts, fees, premiums and optional prepayment and redemption
terms) that in the good faith determination of the Borrower reflect market terms
and conditions (taken as a whole) at the time of such incurrence or issuances,
(vii) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (viii) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of (A) the ABL Intercreditor Agreement and (B) a Junior Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Priority Debt incurred by the Loan Parties, then the Loan
Parties, the Collateral Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Junior Lien Intercreditor
Agreement. Permitted Junior Priority Debt will include any Registered Equivalent
Notes issued in exchange therefor. “Permitted Liens” means, with respect to any
Person: (1) pledges, deposits or security by such Person under workmen’s
compensation laws, unemployment insurance, employers’ health tax, and other
social security laws or similar legislation or other insurance related
obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business; (2) Liens
imposed by law, such as carriers’, warehousemen’s, materialmen’s, repairmen’s
and mechanics’ Liens, in each case for sums not yet overdue for a period of more
than thirty (30) days or being contested in good faith by appropriate actions or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP; (3) Liens for Taxes not yet
due and payable or thereafter payable without penalty or which are being
contested in good faith by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of such Person in
accordance with GAAP; (4) Liens in favor of issuers of performance, surety, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to other
regulatory requirements or letters of credit or bankers acceptances issued, and
completion guarantees provided for, in each case, issued pursuant to the request
of and for the account of such Person in the ordinary course of its business or
consistent with past practice prior to the Closing Date; (5) minor survey
exceptions, minor encumbrances, minor title defects, ground leases,
restrictions, covenants, conditions, right-of-ways, encroachments, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph, telephone and cable television lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects and irregularities in title and similar encumbrances)
as to the use of real properties or Liens incidental, to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially impair their use in the operation of the business of such Person;
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno064.jpg]
-49- (6) Liens securing obligations relating to any Indebtedness permitted to be
incurred pursuant to clause (5), (13)(b), (14) or (24) of the definition of
Permitted Indebtedness; provided that (a) Liens securing obligations relating to
any Indebtedness permitted to be incurred pursuant to clause (14) of the
definition of Permitted Indebtedness relate only to obligations relating to
Refinancing Indebtedness that (x) is secured by Liens on the same assets as the
assets securing the Indebtedness being refinanced (other than after-acquired
property that is (A) affixed or incorporated into the property covered by such
Lien (it being understood that individual financings of the type permitted under
clause (5) of the definition of Permitted Indebtedness provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its Affiliates), (B) except in the case of a Loan Party,
after-acquired property subject to a Lien securing such Indebtedness, the terms
of which Indebtedness require or include a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition) and (C) the proceeds and products thereof) and does not secure such
Indebtedness with a greater priority with respect to any Collateral than the
Indebtedness so refinanced or (y) extends, replaces, refunds, refinances, renews
or defeases Indebtedness issued under clause (5) of the definition of Permitted
Indebtedness, (b) Liens securing obligations relating to Indebtedness permitted
to be incurred pursuant to clause (24) of the definition of Permitted
Indebtedness extend only to the assets of Foreign Subsidiaries, (c) Liens
securing obligations relating to any Indebtedness to be incurred pursuant to
clause (5) of the definition of Permitted Indebtedness extend only to the assets
so purchased, leased or improved and any accessions or extensions thereof and
(d) in the case of Liens securing obligations under clause (13)(b) of the
definition of Permitted Indebtedness, such Liens shall be subordinated to the
Liens of the Collateral Agent pursuant to the Junior Lien Intercreditor
Agreement and a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Junior Lien Intercreditor Agreement; (7) Liens existing on the Closing Date
or pursuant to agreements in existence on the Closing Date and, in each case,
described on Schedule 7.01; (8) Liens on property or shares of stock or other
assets of a Person at the time such Person becomes a Subsidiary; provided that
such Liens are not created or incurred in connection with, or in contemplation
of, such other Person becoming such a Subsidiary; provided, further, that such
Liens may not extend to any other property or other assets owned by Holdings or
any Restricted Subsidiary (other than after- acquired property that is (A)
affixed or incorporated into the property covered by such Lien (it being
understood that individual financings of the type permitted under clause (5) of
the definition of Permitted Indebtedness provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its Affiliates), (B) except in the case of a Loan Party, after-acquired property
subject to a Lien securing such Indebtedness, the terms of which Indebtedness
require or include a pledge of after- acquired property (it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof); (9) Liens on property or other assets at the
time Holdings or a Restricted Subsidiary acquired the property or such other
assets, including any acquisition by means of a merger, amalgamation or
consolidation with or into Holdings or any Restricted Subsidiary; provided that
such Liens are not created or incurred in connection with, or in contemplation
of, such acquisition, amalgamation, merger or consolidation; provided, further,
that the Liens may not extend to any other property owned by Holdings or any
Restricted Subsidiary; (10) Liens securing obligations relating to any
Indebtedness or other obligations of a Restricted Subsidiary owing to Holdings
or another Restricted Subsidiary permitted to be incurred in accordance with
Section 7.03; (11) Liens securing Hedging Obligations; provided that, with
respect to Hedging Obligations relating to Indebtedness, such Indebtedness is
Permitted Indebtedness secured by a Lien on the same property securing such
Hedging Obligations; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno065.jpg]
-50- (12) Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s accounts payable or similar trade obligations
in respect of bankers’ acceptances or trade letters of credit issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods; (13) leases, sub-leases, licenses or
sub-licenses granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of Holdings or
any Restricted Subsidiary and do not secure any Indebtedness; (14) Liens arising
from Uniform Commercial Code (or equivalent statute) financing statement filings
regarding operating leases or consignments entered into by Holdings and the
Restricted Subsidiaries in the ordinary course of business; (15) Liens in favor
of any Loan Party; (16) Liens on accounts receivable, Securitization Assets and
related assets incurred in connection with a Qualified Securitization Facility;
(17) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive refinancing, refunding, extensions,
renewals or replacements) as a whole, or in part, of any Indebtedness secured by
any Lien referred to in the foregoing clauses (7), (8) and (9); provided that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus accessions, additions and improvements on such
property (other than after-acquired property that is (A) affixed or incorporated
into the property covered by such Lien (it being understood that individual
financings of the type permitted under clause (5) of the definition of Permitted
Indebtedness provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its Affiliates), (B) except
in the case of a Loan Party, after-acquired property subject to a Lien securing
such Indebtedness, the terms of which Indebtedness require or include a pledge
of after-acquired property (it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (C) the proceeds and products thereof)),
and (b) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (i) the outstanding principal amount of the
Indebtedness described under clauses (7), (8) and (9) at the time the original
Lien became a Permitted Lien under this Agreement, and (ii) an amount necessary
to pay any fees and expenses, including premiums and accrued and unpaid
interest, related to such modification, refinancing, refunding, extension,
renewal or replacement; (18) deposits made or other security provided in the
ordinary course of business to secure liability to insurance carriers; (19)
other Liens securing obligations in an aggregate amount at any one time
outstanding not to exceed the greater of (a) $45,000,000 and (b) 22.5% of EBITDA
of Holdings and its Restricted Subsidiaries for the most recently ended Test
Period determined as of the date of incurrence; (20) Liens securing judgments
for the payment of money not constituting an Event of Default under Section
8.01(g); (21) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; (22) Liens (a) of a
collection bank arising under Section 4-210 of the Uniform Commercial Code on
items in the course of collection, (b) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (c) in favor of banking institutions arising as a matter of law or
under general terms and conditions encumbering deposits (including the right of
set- off) and which are within the general parameters customary in the banking
industry; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno066.jpg]
-51- (23) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement; (24) Liens encumbering reasonable customary deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (25) Liens that are contractual rights of set-off (a)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, (b) relating to pooled deposit or
sweep accounts of Holdings or any Restricted Subsidiary to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of Holdings and the Restricted Subsidiaries or (c) relating to purchase orders
and other agreements entered into with customers of Holdings or any Restricted
Subsidiary in the ordinary course of business; (26) Liens securing obligations
owed by Holdings or any Restricted Subsidiary to any lender or agent under the
ABL Facility or any Affiliate of any of the foregoing on the Closing Date or at
the time it enters into an agreement providing for Bank Products or Hedging
Obligations; (27) any encumbrance or restriction (including put and call
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement; (28) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements with vendors for the sale or purchase of goods entered into by
Holdings or any Restricted Subsidiary in the ordinary course of business; (29)
Liens solely on any cash earnest money deposits made by Holdings or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted; (30) ground leases in respect of real property on which
facilities owned or leased by Holdings or any of its Subsidiaries are located;
(31) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; (32) Liens on Capital Stock of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary; (33) Liens on the assets of Restricted Subsidiaries
that are not Loan Parties securing Indebtedness of such Subsidiaries that is
permitted by Section 7.03; (34) Liens arising solely from precautionary UCC
financing statements or similar filings; (35) with respect to any Foreign
Subsidiary, other liens and privileges arising mandatorily by law; (36) Liens
securing obligations under (i) Indebtedness outstanding pursuant to clause (1)
of the definition of Permitted Indebtedness so long as such Liens are subject to
the terms of the ABL Intercreditor Agreement, (ii) Permitted Additional Pari
Debt and Refinancing Indebtedness in respect thereof so long as such Liens are
subject to the terms of the First Lien Intercreditor Agreement and the ABL
Intercreditor Agreement, (iii) Permitted Junior Priority Debt and Refinancing
Indebtedness in respect thereof so long as such Liens are subject to the terms
of the Junior Lien Intercreditor Agreement and the ABL Intercreditor Agreement
and (iv) to the extent applicable, any Credit Agreement Refinancing Indebtedness
so long as such Liens are subject to the terms of the ABL Intercreditor
Agreement and the First Lien Intercreditor Agreement or the Junior Lien
Intercreditor Agreement, as applicable; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno067.jpg]
-52- (37) any interest or title of a lessor or sublessor under leases or
subleases entered into by Holdings or any Restricted Subsidiary in the ordinary
course of business; (38) any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of Holdings or any Restricted Subsidiary; and (39) Liens created
pursuant to the Loan Documents (including, without limitation, Liens securing
the Loans) and the Obligations. For purposes of this definition, the term
“Indebtedness” shall be deemed to include interest on such Indebtedness
(including payment-in-kind interest) or the accretion or amortization of OID
and, in each case, such amounts shall be deemed permitted so long as the
Indebtedness is permitted to be secured. “Permitted Non-Guarantor Ratio Debt”
any Indebtedness incurred by one or more Subsidiaries of Holdings other than the
Loan Parties in the form of one or more series of notes or loans; provided that
(i) after giving Pro Forma Effect to the incurrence of such Indebtedness and the
application of proceeds thereof (but without giving effect to any increase in
cash and Cash Equivalents from the proceeds thereof and assuming all such
Indebtedness is fully drawn), the Consolidated Net Leverage Ratio as of the last
day of the most recently ended Test Period would not exceed either (x) 4.6 to
1.0 or (y) only if such Indebtedness is incurred to consummate a Permitted
Acquisition (or other Investment not prohibited hereunder), the Consolidated Net
Leverage Ratio immediately prior to the incurrence of such Indebtedness and the
consummation of such Permitted Acquisition (or other Investment not prohibited
hereunder), (ii) such Indebtedness does not mature prior to the date that is 91
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(iii) such Indebtedness has a Weighted Average Life to Maturity that is 91 days
after the Weighted Average Life to Maturity of this Facility, (iv) such
Indebtedness does not have mandatory prepayment, redemption or offer to purchase
events more onerous to Holdings and its Restricted Subsidiaries than those set
forth in this Agreement, (v) the other terms and conditions of such Indebtedness
(excluding pricing, rate floors, discounts, fees, premiums and optional
prepayment and redemption terms) that in the good faith determination of the
Borrower reflect market terms and conditions (taken as a whole) at the time of
such incurrence or issuances, (vi) such Indebtedness, if secured, is secured
only by assets of Subsidiaries that are not Loan Parties and (vii) the aggregate
principal amount of such Indebtedness outstanding at any time and the aggregate
principal amount of any such Indebtedness that is incurred or guaranteed by any
Restricted Subsidiary of Holdings that is not a Loan Party pursuant to clause
(25) of the definition of Permitted Indebtedness, when taken together with and
the aggregate principal amount of Refinancing Indebtedness in respect thereof
(including successive refinancings), does not at any time exceed $65,000,000.
“Permitted Unsecured Ratio Debt” means any unsecured Indebtedness incurred by
one or more of the Loan Parties in the form of one or more series of unsecured
notes or unsecured loans; provided that (i) after giving Pro Forma Effect to the
incurrence of such Indebtedness and the application of proceeds thereof (but
without giving effect to any increase in cash and Cash Equivalents from the
proceeds thereof and assuming all such Indebtedness is fully drawn), the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Test Period would not exceed either (x) 4.60 to 1.00 or (y) only if such
Indebtedness is incurred to consummate a Permitted Acquisition (or other
Investment not prohibited hereunder), the Consolidated Net Leverage Ratio
immediately prior to the incurrence of such Indebtedness and the consummation of
such Permitted Acquisition (or other Investment not prohibited hereunder), (ii)
such Indebtedness does not mature prior to the date that is 91 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iii) such
Indebtedness has a Weighted Average Life to Maturity that is 91 days after the
Weighted Average Life to Maturity of this Facility, (iv) such Indebtedness does
not have mandatory prepayment, redemption or offer to purchase events more
onerous to Holdings and its Restricted Subsidiaries than those set forth in this
Agreement, (v) the other terms and conditions of such Indebtedness (excluding
pricing, rate floors, discounts, fees, premiums and optional prepayment and
redemption terms) that in the good faith determination of the Borrower reflect
market terms and conditions (taken as a whole) at the time of such incurrence or
issuances and (vi) such Indebtedness is not guaranteed by any Subsidiaries other
than the Subsidiary Guarantors. Permitted Unsecured Ratio Debt will include any
Registered Equivalent Notes issued in exchange therefor. “Person” means any
individual, corporation, limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno068.jpg]
-53- “Plan” means any material “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan
Party or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any of their respective ERISA Affiliates. “Platform”
has the meaning specified in Section 6.02. “Pledged Collateral” has the meaning
specified in the Security Agreement. “Post-Acquisition Period” means, with
respect to any Permitted Acquisition (or other Investment not prohibited
hereunder) or the conversion of any Unrestricted Subsidiary into a Restricted
Subsidiary, the period beginning on the date such Permitted Acquisition (or
other Investment not prohibited hereunder) or conversion is consummated and
ending on the last day of the eighteen (18) month period immediately following
the date on which such Permitted Acquisition (or other Investment not prohibited
hereunder) or conversion is consummated. “Preferred Stock” means any Equity
Interest with preferential rights of payment of dividends or upon liquidation,
dissolution, or winding up. “Pro Forma Adjustment” means, for any Test Period
that includes all or any part of a fiscal quarter included in any
Post-Acquisition Period (or, with respect to the Transactions, the eighteen (18)
months following the Closing Date), with respect to the Acquired EBITDA of the
applicable Acquired Entity or Business or Converted Restricted Subsidiary or the
EBITDA of the Borrower, additional good faith pro forma adjustments arising out
of cost savings initiatives attributable to such transaction and additional
costs associated with the combination of the operations of such Acquired Entity
or Business or Converted Restricted Subsidiary with the operations of the
Borrower and its Restricted Subsidiaries, in each case, being given Pro Forma
Effect, that (i) have been realized or (ii) will be implemented following such
transaction and are quantifiable and expected to be realized within the
succeeding eighteen (18) months and, in each case, including, but not limited
to, (w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead taking into account, for purposes of
determining such compliance, the historical financial statements of the Acquired
Entity or Business or Converted Restricted Subsidiary and the consolidated
financial statements of the Borrower and its Subsidiaries, assuming such
Permitted Acquisition or conversion, and all other Permitted Acquisitions (or
other Investment not prohibited hereunder) or conversions that have been
consummated during the period, and any Indebtedness or other liabilities repaid
in connection therewith had been consummated and incurred or repaid at the
beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the interest rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided that, so long as such actions are initiated during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such EBITDA, as the case may be, it may be
assumed that such cost savings will be realizable during the entirety of such
Test Period, or such additional costs, as applicable, will be incurred during
the entirety of such Test Period; provided, further, that amounts added to
EBITDA pursuant to this definition (solely in respect of Pro Forma Adjustments
for “run-rate” cost savings and synergies as a result of any Specified
Transaction) and clause (1)(i) of the definition of “EBITDA” shall not exceed
25% of EBITDA for such period (calculated prior to giving effect to any
adjustment pursuant to this definition (solely in respect of Pro Forma
Adjustments for “run-rate” cost savings and synergies as a result of any
Specified Transaction) or clause (1)(i) of the definition of “EBITDA”). “Pro
Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii). “Pro
Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with any
test hereunder for an applicable period of measurement, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement (as of the last date in the case of a balance sheet item) in such
test: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Disposition of all or substantially all Equity Interests in any Restricted
Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Restricted Subsidiaries, shall be excluded,
and (ii) in the case of a Permitted Acquisition or Investment Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno069.jpg]
-54- described in the definition of “Specified Transaction,” shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by Holdings or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test solely to the
extent that such adjustments are consistent with the definition of EBITDA and
give effect to events (including operating expense reductions) that are (as
determined by Holdings in good faith) (i) (x) directly attributable to such
transaction and (y) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment; provided, however, that, notwithstanding
anything to the contrary in this definition, when calculating the Senior Secured
Net Leverage Ratio for purposes of Section 2.03(b)(i), the events described in
this definition that occurred subsequent to the end of the most recently ended
four fiscal quarters ending immediately prior to such date for which internal
financial statements are available shall not be given Pro Forma Effect;
provided, however that voluntary prepayments made pursuant to Section 2.03(a)
during any fiscal year (without duplication of any prepayments in such fiscal
year that reduced the amount of Excess Cash Flow required to be repaid pursuant
to Section 2.03(b)(i) for any prior fiscal year) shall be given Pro Forma Effect
after such fiscal year-end and prior to the time any mandatory prepayment
pursuant to Section 2.03(b)(i) is due for purposes of calculating the Senior
Secured Net Leverage Ratio for purposes of determining the ECF Percentage for
such mandatory prepayment, if any. “Pro Forma Financial Statements” has the
meaning specified in Section 5.05(a)(ii). “Pro Rata Share” means, with respect
to each Lender at any time, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Commitments and, if applicable and without duplication, Loans of such Lender
under the applicable Facility or Facilities at such time and the denominator of
which is the amount of the Aggregate Commitments and, if applicable and without
duplication, Loans under the applicable Facility or Facilities at such time.
“Projections” has the meaning specified in Section 6.01(c). “Public Lender” has
the meaning specified in Section 6.02. “PTE” means a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time. “Qualified Proceeds” means the fair market
value of assets that are used or useful in, or Capital Stock of any Person
engaged in, a Similar Business. “Qualified Securitization Facility” means any
Securitization Facility that meets the following conditions: (a) the board of
directors of Holdings shall have determined in good faith that such
Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to Holdings and the applicable Restricted Subsidiaries, (b) all sales
and/or contributions of Securitization Assets and related assets by Holdings and
the Restricted Subsidiaries are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof shall be
market terms (as determined in good faith by Holdings). “Qualifying IPO” means
the issuance by Holdings or any direct or indirect parent of Holdings of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering). “Qualifying Lender” has the meaning specified in Section
2.03(a)(iv)(D)(3). “Quarterly Financial Statements” means the unaudited
condensed consolidated balance sheets and related statements of income and cash
flows of Holdings and its Restricted Subsidiaries for the three (3) most recent
fiscal Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno070.jpg]
-55- quarters after the date of the Annual Financial Statements and ended at
least forty-five (45) days before the Closing Date. “Rating Agencies” means
Moody’s and S&P or if Moody’s or S&P or both shall not make a rating on the
Notes publicly available, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by Holdings which shall be substituted
for Moody’s or S&P or both, as the case may be. “Refinancing” means: (i) the
repayment in full and termination of all commitments under the Amended and
Restated Credit Agreement, dated as of March 9, 2011, by and among the Company,
Nexeo Solutions, LLC, Nexeo Solutions Sub Holding Corp., Bank of America, N.A.,
as administrative agent and collateral agent and the lenders party thereto; (ii)
the repayment in full of all commitments under certain Credit Agreement, dated
March 31, 2011, among the Company, the other borrowers and guarantors party
thereto and Bank of America, N.A., as agent, as amended prior to the Closing
Date; and (iii) the satisfaction and discharge of the Senior Subordinated Notes
on or prior to the Closing Date and the deposit of funds sufficient to fund the
redemption of the Senior Subordinated Notes within 90 days of the date hereof
with the trustee or other paying agent therefor on the Closing Date. “Refinanced
Loans” has the meaning specified in Section 10.01. “Refinanced Term Debt” has
the meaning assigned to such term in the definition of “Credit Agreement
Refinancing Indebtedness.” “Refinancing Amendment” means an amendment to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower executed by each of (a) the Borrower and Holdings, (b)
the Administrative Agent and (c) each Additional Lender and Lender that agrees
to provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.13. “Refinancing
Indebtedness” has the meaning specified in clause (14) of the definition of
Permitted Indebtedness. “Register” has the meaning specified in Section
10.07(c). “Registered Equivalent Notes” means, with respect to any notes
originally issued in a Rule 144A or other private placement transaction under
the Securities Act, substantially identical notes (having the same Guarantees)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC. “Rejection Notice” has the meaning specified in Section
2.03(b)(vi). “Release” means any release, spill, emission, discharge, deposit,
disposal, leaking, pumping, pouring, dumping, emptying, injection or leaching of
Hazardous Materials into the environment. “Replacement Loans” has the meaning
specified in Section 10.01. “Reportable Event” means, with respect to any
Pension Plan, any of the events set forth in Section 4043(c) of ERISA or the
regulations issued thereunder, other than events for which the thirty (30) day
notice period has been waived. “Repricing Transaction” means, with respect to
the Loans, other than in connection with a Change of Control, Qualifying IPO or
Transformative Acquisition, (a) any prepayment or repayment of the Loans with
the proceeds of, or any conversion of the Loans into, any new or replacement
tranche of term loans bearing interest with an Effective Yield less than the
Effective Yield of the Loans being prepaid or repaid, (b) any amendment
(including pursuant to a replacement term loan as contemplated by Section 2.13)
to the Loans which reduces the Effective Yield Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno071.jpg]
-56- applicable to the Loans and (c) and any mandatory assignment by a
Non-Consenting Lender pursuant to Section 3.07 in connection with a Repricing
Transaction; provided that in the case of clauses (a) and (b), the primary
purpose of such prepayment, repayment or amendment is to reduce the Effective
Yield as set forth above “Required Facility Lenders” means, with respect to any
Facility on any date of determination, Lenders having more than 50% of the sum
of (i) the outstanding Loans under such Facility and (ii) the aggregate unused
Commitments under such Facility; provided that, to the same extent set forth in
Section 10.07(h) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders. “Required Lenders” means, as of any
date of determination, Lenders having more than 50% of the sum of the (a)
outstanding Loans and (b) aggregate unused Commitments; provided that the Loans
of any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Lenders. “Responsible Officer” means the chief
executive officer, president, vice president, chief financial officer, treasurer
or assistant treasurer or other similar officer or Person performing similar
functions of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, any secretary or assistant secretary of a
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of the Borrower.
“Restricted Investment” means any Investment made in reliance on clause
(3)(A)(y) or (23) of the definition of “Permitted Investments.” “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any Equity Interest of Holdings or any of its
Restricted Subsidiaries (other than dividends or distributions solely in Equity
Interests (other than Disqualified Equity Interests) of Holdings), or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to Holdings’ or any of its
Restricted Subsidiaries’ stockholders, partners or members (or the equivalent
Persons thereof). “Restricted Subsidiary” means, at any time, any direct or
indirect Subsidiary of Holdings (including any Foreign Subsidiary and the
Borrower) that is not then an Unrestricted Subsidiary; provided that upon an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”
“Retained Declined Proceeds” has the meaning specified in Section 2.03(b)(vi).
“Revolving Commitment Increase” has the meaning specified in the ABL Facility
Documentation as of the Closing Date. “S&P” means Standard & Poor’s, a division
of The McGraw-Hill Companies, Inc., and any successor to its rating agency
business. “Sale and Lease-Back Transaction” means any arrangement providing for
the leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to a third Person in contemplation of
such leasing. “Same Day Funds” means disbursements and payments in immediately
available funds. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno072.jpg]
-57- “Sanctions Laws and Regulations” means any sanctions or requirements
imposed by, or based upon the obligations or authorities set forth in the
PATRIOT Act, the Executive Order No. 13224 of September 23, 2001, entitled
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S.
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria
Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions Act,
Section 1245 of the National Defense Authorization Act of 2012, all as amended,
or any of the foreign assets control regulations (including but not limited to
31 C.F.R., Subtitle B, Chapter V, as amended) or any other law or executive
order relating thereto administered by the U.S. Department of the Treasury
Office of Foreign Assets Control or the U.S. Department of State, and any
similar law, regulation, or executive order enacted in the United States or any
other applicable jurisdiction. “Scheduled Unavailability Date” has the meaning
specified in Section 3.03. “SEC” means the Securities and Exchange Commission,
or any Governmental Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Hedging Obligation permitted under clause
(11) of the definition of Permitted Indebtedness that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank; and
designated in writing by the Hedge Bank and the Borrower to the Administrative
Agent as a “Secured Hedge Agreement.” “Secured Indebtedness” means any
Indebtedness of Holdings or any Restricted Subsidiary secured by a Lien.
“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Total Indebtedness consisting of Secured Indebtedness of
Holdings and its Restricted Subsidiaries as of the last day of such Test Period
to (b) EBITDA of Holdings and its Restricted Subsidiaries for such Test Period.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank party to a Secured Hedge Agreement, each
Cash Management Bank providing Cash Management Services, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(b). “Securities
Act” means the Securities Act of 1933, as amended, and the rules and regulations
of the SEC promulgated thereunder. “Securitization Assets” means the accounts
receivable, royalty and other similar rights to payment and any other assets
related thereto and the proceeds thereof, in each case, subject to a Qualified
Securitization Facility. “Securitization Facility” means any of one or more
receivables securitization financing facilities or any other facility or
financing program involving the sale, conveyance, transfer or assignment from
time to time of accounts receivable and any other assets related thereto, in
each case, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to Holdings or any Restricted Subsidiary (other
than a Securitization Subsidiary) pursuant to which Holdings or any Restricted
Subsidiary sells or grants a security interest in its accounts receivable or
assets related thereto to either (a) a Person that is not a Restricted
Subsidiary or (b) a Securitization Subsidiary that in turn sells its accounts
receivable to a Person that is not a Restricted Subsidiary. “Securitization
Fees” means distributions or payments made directly or by means of discounts
with respect to any participation interest issued or sold in connection with,
and other fees paid to a Person that is not a Securitization Subsidiary in
connection with, any Qualified Securitization Facility. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno073.jpg]
-58- “Securitization Subsidiary” means any Subsidiary formed for the purpose of,
and that solely engages only in one or more Qualified Securitization Facilities
and other activities reasonably related thereto. “Security Agreement” means,
collectively, the Security Agreement executed by the Loan Parties, substantially
in the form of Exhibit F, together with supplements or joinders thereto executed
and delivered pursuant to Section 6.11. “Senior Representative” means, with
respect to any series of Permitted Additional Pari Debt, Permitted Junior
Priority Debt, Other Junior Secured Debt or Refinancing Indebtedness in respect
of any of the foregoing, the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities. “Senior Subordinated
Notes” means $175,000,000 in aggregate principal amount of the Issuers’ (as
defined in the Senior Subordinated Notes Indenture) senior subordinated notes
due 2018 and any Registered Equivalent Notes having substantially identical
terms and issued pursuant to the Senior Subordinated Notes Indenture in exchange
for the initial, unregistered senior subordinated notes. “Senior Subordinated
Notes Indenture” means the Indenture for the Senior Subordinated Notes, dated
March 9, 2011, among the Nexeo Solutions, LLC, Nexeo Solutions Finance
Corporation and Wells Fargo Bank, National Association, as trustee, as amended,
modified, supplemented, replaced or refinanced prior to the date of this
Agreement. “Similar Business” means (1) any business engaged in by Holdings or
any Restricted Subsidiary on the Closing Date and (2) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
Holdings and the Restricted Subsidiaries are engaged on the Closing Date. “Sold
Entity or Business” has the meaning specified in the definition of the term
“EBITDA”. “Solicited Discount Proration” has the meaning specified in Section
2.03(a)(iv)(D)(3). “Solicited Discounted Prepayment Amount” has the meaning
specified in Section 2.03(a)(iv)(D)(1). “Solicited Discounted Prepayment Notice”
means an irrevocable written notice of the Borrower of Solicited Discounted
Prepayment Offers made pursuant to Section 2.03(a)(iv)(D) substantially in the
form of Exhibit N. “Solicited Discounted Prepayment Offer” means the irrevocable
written offer by each Lender, substantially in the form of Exhibit Q, submitted
following the Administrative Agent’s receipt of a Solicited Discounted
Prepayment Notice. “Solicited Discounted Prepayment Response Date” has the
meaning specified in Section 2.03(a)(iv)(D)(1). “Solvent” and “Solvency” mean,
on any date of determination, the Borrower and its Subsidiaries (on a
consolidated basis) (a) have property with fair value greater than the total
amount of their debts and liabilities, contingent (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability), subordinated or otherwise, (b) have assets with present fair
salable value not less than the amount that will be required to pay their
liability on their debts as they become absolute and matured, (c) will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
they become absolute and matured and (d) are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital. “SPAC” means WL
Ross Holding Corp., a special purpose acquisition company. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno074.jpg]
-59- “SPC” has the meaning specified in Section 10.07(g). “Specified Acquisition
Agreement Representations” means the representations made by or on behalf of
Holdings, its subsidiaries and their respective businesses in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Merger Sub 3 or Merger Sub 2 (or any of their affiliates) have the
right to terminate its obligations under the Acquisition Agreement (in
accordance with the terms thereof) or decline to consummate the Acquisition, in
each case as a result of a breach of such representations in the Acquisition
Agreement. “Specified Discount” has the meaning specified in Section
2.03(a)(iv)(B)(1). “Specified Discount Prepayment Amount” has the meaning
specified in Section 2.03(a)(iv)(B)(1). “Specified Discount Prepayment Notice”
means an irrevocable written notice of the Borrower Offer of Specified Discount
Prepayment made pursuant to Section 2.03(a)(iv)(B) substantially in the form of
Exhibit P. “Specified Discount Prepayment Response” means the irrevocable
written response by each Lender, substantially in the form of Exhibit R, to a
Specified Discount Prepayment Notice. “Specified Discount Prepayment Response
Date” has the meaning specified in Section 2.03(a)(iv)(B)(1). “Specified
Discount Proration” has the meaning specified in Section 2.03(a)(iv)(B)(3).
“Specified Representations” means those representations and warranties made by
Holdings and the Borrower in Sections 5.01(a) (with respect to organizational
status only), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.13, 5.16, 5.18, 5.19
(limited to the use of proceeds of the Loans on the Closing Date) and Section
5.20 (subject to the final paragraph of Section 4.01). “Specified Transaction”
means any Investment, acquisition, Disposition, merger, amalgamation,
consolidation, discontinued operation (as determined in accordance with GAAP),
incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation or Incremental Term Loan that by the terms of this Agreement
requires such test to be calculated on a Pro Forma Basis or after giving Pro
Forma Effect; provided that any such Specified Transaction (other than a
Restricted Payment) having an aggregate value of less than $5,000,000 shall not
be calculated on a Pro Forma Basis or after giving Pro Forma Effect. “Sponsor”
means any of WL Ross Sponsor LLC and any of its Affiliates and funds or
partnerships managed or advised by it or any of its Affiliates, but not
including, however, any portfolio company of any of the foregoing. “Sub Holdco”
has the meaning specified in the introductory paragraph to this Agreement.
“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).
“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).
“Subordinated Indebtedness” means any Indebtedness (other than Indebtedness
among any of the Loan Parties and their respective Restricted Subsidiaries) of
any Loan Party that is by its terms subordinated to the Obligations of such Loan
Party arising under the Loans or the Guaranty of the Loans. “Subsidiary” means,
with respect to any Person: (1) any corporation, association, or other business
entity (other than a partnership, joint venture, limited liability company or
similar entity) of which more than 50.0% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof;
and Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno075.jpg]
-60- (2) any partnership, joint venture, limited liability company or similar
entity of which; (a) more than 50.0% of the capital accounts, distribution
rights, total equity and voting interests or general or limited partnership
interests, as applicable, are owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof whether in the form of membership, general, special or
limited partnership or otherwise, and (b) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity. “Subsidiary Guarantor” means any Guarantor other than Holdings and
Sub Holdco. “Successor Borrower” has the meaning specified in Section 7.04(d).
“Successor Holdings” has the meaning specified in Section 7.04(e). “Supplemental
Administrative Agent” and “Supplemental Administrative Agents” have the meanings
specified in Section 9.12(a). “Syndication Agent” means Jefferies Finance LLC.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto. “Tax Indemnitee” has the meaning set forth in Section
3.01(e). “Tax Receivable Agreement” means that certain Tax Receivable Agreement
substantially in the form attached as Exhibit B to the Acquisition Agreement, as
in effect on the Closing Date. “Term B Facility” means the aggregate principal
amount of the Term B Loans of all Term B Lenders outstanding at such time. “Term
B Lender” means the Additional Term B Lender and any Lender that holds a Term B
Loan at such time. “Term B Loan” means a loan funded pursuant to the Additional
Term B Commitment or converted from a Converted Initial Term Loan pursuant to
Amendment No. 1 and this Agreement as amended thereby. “Term B-1 Lender” means
the Additional Term B-1 Lender and any Lender that holds a Term B-1 Loan at such
time. “Term B-1 Loan” means a loan funded pursuant to the Additional Term B-1
Commitment or converted from a Converted Term B Loan pursuant to Amendment No. 2
and this Agreement as amended thereby. “Term Loan First Lien Collateral” has the
meaning assigned to such term in the ABL Intercreditor Agreement. “Test Period”
in effect at any time means the most recent period of four consecutive fiscal
quarters of Holdings ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each quarter or fiscal year
in such period have been or are required to be delivered pursuant to Section
6.01(a) or (b), as applicable; provided that, prior to the first date that
financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or (b), the Test Period in effect shall be the period of four
consecutive fiscal quarters of Holdings ended March 31, 2016. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno076.jpg]
-61- “Threshold Amount” means $40,000,000. “Total Assets” means the total assets
of Holdings and the Restricted Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as shown on the most recent balance sheet of Holdings
or such other Person as may be expressly stated. “TPG” means any of TPG Capital,
L.P. and any of its Affiliates and funds or partnerships managed or advised by
it or any of its Affiliates, but not including, however, any portfolio company
of any of the foregoing. “Transactions” means, collectively, (a) the Equity
Contribution, (b) the Acquisition, the Borrower Merger and the other
transactions contemplated by the Acquisition Agreement, (c) the funding of the
Loans on the Closing Date, (d) the funding of the loans under the ABL Facility
on the Closing Date, (e) the execution and delivery of the Loan Documents and
the ABL Facility Documentation, (f) the Refinancing, (g) the consummation of any
other transactions in connection with the foregoing and (h) the payment of the
fees and expenses incurred in connection with any of the foregoing. “Transaction
Costs” means (a) consideration paid in connection with the Acquisition, (b)
amounts paid to consummate the Refinancing and (c) Transactions Expenses.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any Restricted Subsidiary in connection with the Transaction (including costs
incurred to consummate the Acquisition and the Refinancing), including payments
to officers, employees and directors as change of control payments, severance
payments, special or retention bonuses and charges for repurchase or rollover
of, or modifications to, stock options. “Transformative Acquisition” means any
acquisition by any Borrower or any Restricted Subsidiary that is either (a) not
permitted hereunder immediately prior to the consummation of such acquisition or
(b) if permitted by the terms hereunder immediately prior to the consummation of
such acquisition, this Agreement would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility for the continuation and/or
expansion of their combined operations following such consummation, as
determined by the Borrower acting in good faith. “Treasury Capital Stock” has
the meaning assigned to such term in Section 7.06. “Trust Account Contribution”
has the meaning specified in the Preliminary Statements of this Agreement.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan. “UCC” or “Uniform Commercial Code” means the Uniform
Commercial Code or any successor provision thereof as the same may from time to
time be in effect in the State of New York or the Uniform Commercial Code or any
successor provision thereof (or similar United States code or statute) of
another jurisdiction, to the extent it may be required to apply to any item or
items of Collateral. “United States” and “U.S.” mean the United States of
America. “Unrestricted ABL Incremental Amount” means Unrestricted TL Incremental
Amount minus the aggregate principal amount of Incremental Loans incurred in
reliance on the Unrestricted TL Incremental Amount. “Unrestricted TL Incremental
Amount” has the meaning specified in Section 2.12(a). “Unrestricted Subsidiary”
means: (1) any Subsidiary of the Borrower which at the time of determination is
an Unrestricted Subsidiary (as designated by the Borrower, as provided below);
and (2) any Subsidiary of an Unrestricted Subsidiary. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno077.jpg]
-62- The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Subsidiary; provided that, immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing and: (1)
each of (a) the Subsidiary to be so designated and (b) its Subsidiaries does not
(directly or indirectly through its Subsidiaries) own any Equity Interests or
Indebtedness of, or own or hold any Lien on any property of, the Borrower or any
Restricted Subsidiary; (2) such designation shall be deemed to be an Investment;
and (3) each of (a) the Subsidiary to be so designated and (b) its Subsidiaries
has not, at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of Holdings or any Restricted Subsidiary. Subject to compliance with
Section 7.02, the Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that, immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing and
either: (1) the Fixed Charge Coverage Ratio as of the last day of the most
recently ended Test Period would have been at least 2.00 to 1.00, determined on
a Pro Forma Basis taking into account such designation; or (2) the Fixed Charge
Coverage Ratio for such period would be equal to or greater than such ratio
immediately prior to such designation, in each case on a Pro Forma Basis taking
into account such designation. Any such designation by Holdings shall be
notified by a Responsible Officer of the Borrower to the Administrative Agent by
promptly filing with the Administrative Agent a copy of the resolution of the
board of directors of the Borrower or any committee thereof giving effect to
such designation and a certificate of such Responsible Officer certifying that
such designation complied with the foregoing provisions. “U.S. Lender” means any
Lender that is not a Foreign Lender. “U.S. Person” means a “United States
person” within the meaning of Section 7701(a)(30) of the Code. “Voting Stock” of
any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the board of directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing: (1) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment; by (2) the sum of all such payments. “wholly owned” means, with
respect to a Subsidiary of a Person, a Subsidiary of such Person all of the
outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) nominal shares issued to foreign nationals to the extent required
by applicable Law) are owned by such Person and/or by one or more wholly owned
Subsidiaries of such Person. “Withdrawal Liability” means the liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title IV
of ERISA. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno078.jpg]
-63- “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write- down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02. Other
Interpretive Provisions. With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document: (a)
The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. (b) The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof. (c) References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or sub-clause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or sub-clause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Document
in which such reference appears. (d) The term “including” is by way of example
and not limitation. (e) The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form. (f)
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.
(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. SECTION 1.03. Accounting Terms. (a) All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Annual Financial Statements, except
as otherwise specifically prescribed herein. (b) Notwithstanding anything to the
contrary herein, for purposes of determining compliance with any test contained
in this Agreement with respect to any period during which any Specified
Transaction occurs, the Consolidated Net Leverage Ratio, the First Lien Senior
Secured Net Leverage Ratio, the Secured Net Leverage Ratio and the Fixed Charge
Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis. (c) Where reference is made to
“Holdings and its Restricted Subsidiaries on a consolidated basis” or similar
language, such consolidation shall not include any Subsidiaries of Holdings
other than Restricted Subsidiaries. (d) In the event that Holdings elects to
prepare its financial statements in accordance with IFRS and such election
results in a change in the method of calculation of financial covenants,
standards or terms (collectively, the “Accounting Changes”) in this Agreement,
the Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement (including the
levels applicable herein to any computation of the Consolidated Net Leverage
Ratio, the First Lien Senior Secured Net Leverage Ratio, the Secured Net
Leverage Ratio and the Fixed Charge Coverage Ratio) so as to reflect equitably
the Accounting Changes with the desired result that the criteria for evaluating
the Borrower’s financial condition shall be substantially the same after such
change as if such change had not been made. Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Required Lenders, all financial covenants, standards Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno079.jpg]
-64- and terms in this Agreement shall continue to be calculated or construed in
accordance with GAAP (as determined in good faith by a Responsible Officer of
Holdings) (it being agreed that the reconciliation between GAAP and IFRS used in
such determination shall be made available to Lenders) as if such change had not
occurred. SECTION 1.04. Rounding. Any financial ratios required to be satisfied
in order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). SECTION 1.05.
References to Agreements, Laws, Etc. Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. SECTION 1.06. Times of Day. Unless otherwise specified,
all references herein to times of day shall be references to New York City time
(daylight or standard, as applicable). SECTION 1.07. Available Amount
Transaction. If more than one action occurs on any given date the permissibility
of the taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously, i.e., each transaction must be permitted under the
Available Amount as so calculated. SECTION 1.08. Pro Forma and Other
Calculations. (a) Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower or applicable Restricted Subsidiary
may designate. (b) Any determination of Total Assets shall be made by reference
to the last day of the four fiscal quarter period most recently ended for which
internal financial statements of the Borrower are available (as determined in
good faith by the Borrower) on or prior to the relevant date of determination.
(c) For purposes of calculating the Fixed Charge Coverage Ratio, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the definition of “Pro Forma
Basis”. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate. (d) Notwithstanding anything in this Agreement or
any Loan Document to the contrary, when calculating any applicable ratio or
determining other compliance with this Agreement (including the determination of
compliance with any provision of this Agreement which requires that no Default
or Event of Default has occurred, is continuing or would result therefrom) in
connection with a Specified Transaction undertaken in connection with the
consummation of a Limited Condition Acquisition, the date of determination of
such ratio and determination of whether any Default or Event of Default has
occurred, is continuing or would result therefrom or other applicable covenant
shall, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Acquisition, an “LCA Election”),
be deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”) and if, after such ratios and
other provisions are measured on a Pro Forma Basis after giving effect to such
Limited Condition Acquisition and the other Specified Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno080.jpg]
-65- Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness (which includes, for the avoidance of doubt, any
borrowing under the ABL Facility) and the use of proceeds thereof) as if they
occurred at the beginning of the four consecutive fiscal quarter period being
used to calculate such financial ratio ending prior to the LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in EBITDA of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Specified Transactions on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other Specified Transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated. ARTICLE II The Commitments and Borrowings SECTION 2.01. The
Loans. (a) Subject to the terms and conditions set forth herein, (i) the
Additional Term B-1 Lender agrees to make to the Borrower a Term B-1 Loan
denominated in Dollars on the Amendment No. 12 Effective Date in an aggregate
principal amount equal to its Additional Term B-1 Commitment and (ii) the
Converted Initial Term B Loan of each Amendment No. 12 Consenting Lender shall
be automatically and without further action converted into a Term B-1 Loan of
such Lender effective as of the Amendment No. 12 Effective Date in a principal
amount equal to the principal amount of such Lender’s Converted Initial Term B
Loan immediately prior to conversion. Upon the funding of its Additional Term
B-1 Commitment in such amount, the Additional Term B-1 Lender shall, to the
extent requested by such Additional Term B-1 Lender, be issued a Note for an
aggregate principal amount equal to the Term B-1 Loan made by such Lender.
Notwithstanding anything to the contrary contained herein, the Term B-1 Loans
will initially be Eurodollar Rate Borrowings with Interest Periods equal to the
unexpired portion of the Interest Period applicable to the relevant Borrowings
of Initial Term B Loans outstanding immediately prior to the Amendment No. 12
Effective Date as set forth in the following table: Aggregate Principal Amount
of Initial Term B Loans Interest Period End Date $218,000,000.00 April 28,
20171/31/201 8 $215,000,000.00 May 31, 20172/28/201 8 $218,725,000.00213,837,06
2.50 March 31, 12/29/2017 Each Borrowing of Term B-1 Loans corresponding to the
Initial Term B Loans described in the foregoing table shall have a Eurodollar
Rate equal to the Eurodollar Rate applicable to the relevant Borrowing of
Initial Term B Loans so refinanced or converted, as applicable. Each Borrowing
of Term B-1 Loans shall be held by each Lender with Term B-1 Loans on a pro rata
basis in accordance with the percentage of the aggregate principal amount of
Term B-1 Loans held by such Lender. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno081.jpg]
-66- (b) Amounts borrowed under this Section 2.01 and repaid or prepaid may not
be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. SECTION 2.02. Borrowings, Conversions and Continuations
of Loans. (a) Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Except as set forth in Amendment No. 1,1 and Amendment No. 2, each
such notice must be received by the Administrative Agent not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans or any conversion of Base Rate Loans to
Eurodollar Rate Loans, and (ii) one (1) Business Day before the requested date
of any Borrowing of Base Rate Loan. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day); provided, however, that, other than in respect of the Borrowings
contemplated by Amendment No. 1,1 and Amendment No. 2, if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders, (iii) the principal amount of Loans to
be borrowed, converted or continued, (iv) the Class and Type of Loans to be
borrowed or to which existing Loans are to be converted and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 3 of Amendment No. 1,2, the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower. (c)
Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent or the Required Lenders may require by notice to the
Borrower that no Loans may be converted to or continued as Eurodollar Rate
Loans. (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno082.jpg]
-67- determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time when Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change. (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect unless otherwise
agreed between the Borrower and the Administrative Agent; provided that after
the establishment of any new Class of Loans pursuant to an Incremental
Amendment, a Refinancing Amendment or Extension, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established. (f) The failure of any Lender
to make the Loan to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Loan on the date
of such Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on the date of any
Borrowing. (g) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Pro Rata Share available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
2.02(g) shall be conclusive in the absence of manifest error. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. SECTION 2.03. Prepayments. (a) Optional.
(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (New York, New York time) (A) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (2) any partial prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid and the payment amount specified in such
notice shall be due and payable on the date specified therein. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Each prepayment of the Loans pursuant to this Section 2.03(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno083.jpg]
-68- provided that at the request of the Borrower, in lieu of such application
on a pro rata basis among all Classes of Loans, such prepayment may be applied
to any Class of Loans so long as the Maturity Date of such Class of Loans (or
such Classes of Loans) precedes the Maturity Date of each other Class of Loans
then outstanding or, in the event more than one Class of Loans shall have an
identical Maturity Date, to such Classes on a pro rata basis. (ii)
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing or repayment of all of the
applicable Facility, which refinancing or repayment shall not be consummated or
shall otherwise be delayed or, if such prepayment is otherwise conditioned on
the occurrence of other transactions, which such other transactions shall be
cancelled, terminated or delayed. (iii) Voluntary prepayments of any Class of
Loans permitted hereunder shall be applied to the remaining scheduled
installments of principal thereof pursuant to Section 2.05 in a manner
determined at the discretion of the Borrower and specified in the notice of
prepayment (and absent such direction, in direct order of maturity). (iv)
Notwithstanding anything in any Loan Document to the contrary, so long as no
Event of Default has occurred and is continuing, the Borrower may prepay the
outstanding Loans (which shall, for the avoidance of doubt, be automatically and
permanently canceled immediately upon acquisition by the Borrower) (or Holdings
or any of its Subsidiaries may purchase such outstanding Loans and immediately
cancel them) on the following basis: (A) Any Borrower Party shall have the right
to make a voluntary prepayment of Loans at a discount to par pursuant to a
Borrower Offer of Specified Discount Prepayment, Borrower Solicitation of
Discount Range Prepayment Offers or Borrower Solicitation of Discounted
Prepayment Offers (any such prepayment, the “Discounted Loan Prepayment”), in
each case made in accordance with this Section 2.03(a)(iv); provided that no
Borrower Party shall initiate any action under this Section 2.03(a)(iv) in order
to make a Discounted Loan Prepayment unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Loan
Prepayment as a result of a prepayment made by a Borrower Party on the
applicable Discounted Prepayment Effective Date; or (II) at least three (3)
Business Days shall have passed since the date the Borrower Party was notified
that no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Borrower Party’s election not to accept any Solicited
Discounted Prepayment Offers. (B) (1) Subject to the proviso to subsection (A)
above, any Borrower Party may from time to time offer to make a Discounted Loan
Prepayment by providing the Auction Agent with five (5) Business Days’ notice in
the form of a Specified Discount Prepayment Notice; provided that (I) any such
offer shall be made available, at the sole discretion of the Borrower Party, to
(x) each Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”). Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno084.jpg]
-69- (2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment. (3) If there is at least one Discount Prepayment Accepting Lender,
the relevant Borrower Party will make a prepayment of outstanding Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Borrower Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Borrower Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower Party shall be due and payable by such Borrower Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below). (C) (1) Subject to the proviso to subsection
(A) above, any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of such Borrower
Party, to (x) each Lender and/or (y) each Lender with respect to any Class of
Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Loans subject to such offer and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the principal amount of such Loans with respect to each relevant tranche of
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section), (III) the Discount Range Prepayment Amount shall be in an aggregate
amount not less than $10,000,000 and whole increments of $1,000,000 in excess
thereof and (IV) each such solicitation by the Borrower shall remain outstanding
through the Discount Range Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Discount Range
Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”). Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount. Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno085.jpg]
-70- Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range. (2) The Auction Agent
shall review all Discount Range Prepayment Offers received on or before the
applicable Discount Range Prepayment Response Date and shall determine (in
consultation with such Borrower Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) the Applicable
Discount and Loans to be prepaid at such Applicable Discount in accordance with
this subsection (C). The relevant Borrower Party agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”). (3) If there is at least one Participating
Lender, the relevant Borrower Party will prepay the respective outstanding Loans
of each Participating Lender in the aggregate principal amount and of the
tranches specified in such Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater than the Applicable Discount
exceeds the Discount Range Prepayment Amount, prepayment of the principal amount
of the relevant Loans for those Participating Lenders whose Submitted Discount
is a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Borrower Party of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount and tranches
of Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Borrower Party and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower Party shall be due and payable by such Borrower
Party on the Discounted Prepayment Effective Date in accordance with subsection
(F) below (subject to subsection (J) below). (D) (1) Subject to the proviso to
subsection (A) above, any Borrower Party may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five (5)
Business Days’ notice in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of such Borrower Party, to (x) each Lender and/or (y) each Lender
with respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate amount of the Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Loans the Borrower
is willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different tranches
of Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno086.jpg]
-71- promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time on the third Business Day
after the date of delivery of such notice to such Lenders (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Loan
and the maximum aggregate principal amount and tranches of such Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount. Any Lender whose Solicited Discounted Prepayment Offer is not received
by the Auction Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Loans at any discount. (2)
The Auction Agent shall promptly provide the relevant Borrower Party with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower Party (the
“Acceptable Discount”), if any. If the Borrower Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Borrower Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Borrower Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Borrower Party by the
Acceptance Date, such Borrower Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers. (3) Based upon the Acceptable Discount
and the Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with
such Borrower Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) the aggregate principal amount and the
tranches of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Borrower Party at the Acceptable Discount in accordance with this
Section 2.03(a)(iv)(D). If the Borrower Party elects to accept any Acceptable
Discount, then the Borrower Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower Party will prepay outstanding Loans pursuant to this subsection (D) to
each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Borrower Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid at the
Applicable Discount on such date, (III) each Qualifying Lender of the aggregate
principal amount and the tranches of such Lender to be prepaid at the Acceptable
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno087.jpg]
-72- Discount on such date, and (IV) if applicable, each Identified Qualifying
Lender of the Solicited Discount Proration. Each determination by the Auction
Agent of the amounts stated in the foregoing notices to such Borrower Party and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Borrower Party shall be due
and payable by such Borrower Party on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below). (E)
In connection with any Discounted Loan Prepayment, the Borrower Parties and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from a Borrower Party in connection therewith. (F) If any Loan is prepaid in
accordance with paragraphs (B) through (D) above, a Borrower Party shall prepay
such Loans on the Discounted Prepayment Effective Date. The relevant Borrower
Party shall make such prepayment to the Administrative Agent, for the account of
the Discount Prepayment Accepting Lenders, Participating Lenders or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans on a pro rata
basis across such installments. The Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 2.03(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Loan Prepayment. (G) To the extent not
expressly provided for herein, each Discounted Loan Prepayment shall be
consummated pursuant to procedures consistent with the provisions in this
Section 2.03(a)(iv), established by the Auction Agent acting in its reasonable
discretion and as reasonably agreed by the Borrower. (H) Notwithstanding
anything in any Loan Document to the contrary, for purposes of this Section
2.03(a)(iv), each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day. (I) Each of the Borrower Parties and the Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this Section
2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(iv) as well as
activities of the Auction Agent. (J) Each Borrower Party shall have the right,
by written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the applicable Specified Discount Prepayment Response Date (and if such offer
is revoked pursuant to the preceding clauses, any failure by such Borrower Party
to make any prepayment to a Lender, as applicable, pursuant to this Section
2.03(a)(iv) shall not constitute a Default or Event of Default under Section
8.01 or otherwise). Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno088.jpg]
-73- (b) Mandatory. (i) Within five (5) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall,
subject to clause (b)(v) of this Section 2.03, prepay an aggregate principal
amount of Loans equal to (A) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of Excess Cash Flow in excess of
$1,000,000 for the fiscal year covered by such financial statements (commencing
with the fiscal year ended September 30, 2017) (each such fiscal year period, an
“ECF Period”) minus (B) the sum of all voluntary prepayments of or purchases of
(x) Loans made pursuant to Sections 2.05(a)(i), 2.05(a)(iv) and 10.07(h) (in an
amount, in the case of prepayments or purchases pursuant to Section 2.05(a)(iv)
and 10.07(h), equal to the discounted amount actually paid in respect of the
principal amount of such Loans and only to the extent that such Loans have been
cancelled), (y) Permitted Additional Pari Debt and Credit Agreement Refinancing
Indebtedness to the extent secured in whole or in part on a pari passu basis
with the Loans under this Agreement (but without regard to the control of
remedies) and (z) loans under the ABL Facility (including any Revolving
Commitment Increase) and loans under any other revolving facility that is
secured, in whole or in part, on a pari passu basis with the Loans under this
Agreement (but without regard to the control of remedies) (in each case of this
clause (iii) (and with respect to any revolving facility under clause (ii)
above), to the extent accompanied by a permanent reduction in the corresponding
commitments under the ABL Facility or other revolving commitments, as
applicable), in the case of each of the immediately preceding clauses (x), (y)
and (z), made during such fiscal year (without duplication of any prepayments in
such fiscal year that reduced the amount of Excess Cash Flow required to be
repaid pursuant to this Section 2.03(b)(i) for any prior fiscal year) or after
the fiscal year-end but prior to the date a prepayment pursuant to this Section
2.03(b)(i) is required to be made in respect of such fiscal year (any such
payment made after the fiscal year-end, an “After Year-End Payment”) and in each
case to the extent such prepayments are not funded with the proceeds of
Indebtedness (other than any Indebtedness under the ABL Facility or any other
revolving credit facilities) or any Cure Amount (as defined in the ABL Facility
Documentation); provided that (x) the ECF Percentage shall be 25% if the Secured
Net Leverage Ratio as of the last day of the most recently ended Test Period
covered by such financial statements was less than 3.50 to 1.00 and greater than
3.00 to 1.00 and (y) the ECF Percentage shall be 0% if the Secured Net Leverage
Ratio as of the last day of the most recently ended Test Period covered by such
financial statements was less than 3.00 to 1.00; provided, further, that (A)
following the making of any After Year-End Payment, (i) the Secured Net Leverage
Ratio shall be recalculated giving Pro Forma Effect to such After Year-End
Payment as if such payment were made during the fiscal year of the applicable
Excess Cash Flow prepayment and the ECF Percentage for purposes of making such
Excess Cash Flow prepayment shall be determined by reference to such
recalculated Secured Net Leverage Ratio and (ii) such After Year-End Payment
shall not reduce the required amount of) any subsequent Excess Cash Flow
prepayment, (B) if at the time that any such prepayment would be required, the
Borrower (or any Restricted Subsidiary) is required to Discharge Other
Applicable Indebtedness with Other Applicable ECF pursuant to the terms of the
documentation governing such Indebtedness, then the Borrower (or any Restricted
Subsidiary) may apply such portion of Excess Cash Flow otherwise required to
repay the Loans pursuant to this Section 2.03(b)(1) on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Loans and Other Applicable Indebtedness requiring such Discharge at such time)
to the prepayment of the Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.03(b)(1) shall be
reduced accordingly (provided that the portion of such Excess Cash Flow
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Other Applicable ECF required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof and the remaining amount, if any, of
such portion of Excess Cash Flow shall be allocated to the Term Loans to the
extent required in accordance with the terms of this Section 2.03(b)(i)) and (C)
to the extent the lenders or holders of Other Applicable Indebtedness decline to
have such Indebtedness repurchased or prepaid with such portion of Excess Cash
Flow, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Loans
to the extent required in accordance with the terms of this Section 2.03(b)(i).
(ii) (A) If (x) Holdings or any of its Restricted Subsidiaries Disposes of any
property or assets (other than (X) any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to Holdings or a Restricted Subsidiary that is a Guarantor), (e),
(f). (g), (h), Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno089.jpg]
-74- (i), (k), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), (v), (x), (z),
(aa) and (bb) and (Y) so long as the ABL Facility is in effect, any Disposition
of ABL First Lien Collateral) or (y) any Casualty Event (other than with respect
to ABL First Lien Collateral for so long as the ABL Facility is outstanding)
occurs, which results in the realization or receipt by Holdings or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall prepay on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds, subject to clause (b)(v) of
this Section 2.03, an aggregate principal amount of Loans equal to 100% of all
Net Cash Proceeds realized or received; provided, that if at the time that any
such prepayment would be required, the Borrower is required to offer to
repurchase Permitted Additional Pari Debt (or any Refinancing Indebtedness in
respect thereof that is secured on a pari passu basis with the Obligations)
pursuant to the terms of the documentation governing such Indebtedness with the
net proceeds of such Disposition or Casualty Event (such Permitted Additional
Pari Debt (or such Refinancing Indebtedness in respect thereof that is secured
on a pari passu basis with the Obligations) required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.03(b)(ii)(A) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof; provided, further, that except as provided in Section
7.05(j)(iii), no prepayment shall be required pursuant to this Section
2.03(b)(ii)(A) with respect to such portion of such Net Cash Proceeds that the
Borrower shall have, on or prior to such date, given written notice to the
Administrative Agent of its intent to reinvest in accordance with Section
2.03(b)(ii)(B). (iii) (B) With respect to any Net Cash Proceeds realized or
received with respect to any Disposition (other than any Disposition
specifically excluded from the application of Section 2.03(b)(ii)(A)) or any
Casualty Event, at the option of the Borrower, the Borrower may reinvest all or
any portion of such Net Cash Proceeds in assets useful for its business
(including in Permitted Acquisitions and Capital Expenditures) within (x) twelve
(12) months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within twelve (12) months following receipt thereof, within the later of (1)
twelve (12) months following receipt thereof and (2) one hundred eighty (180)
days of the date of such legally binding commitment; provided that if any Net
Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a notice of reinvestment election, and subject to clauses
(iv), (v) and (vi) of this Section 2.03(b) , make a prepayment in an amount
equal to any such Net Cash Proceeds shall be applied within five (5) Business
Days after the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested to the prepayment of the Loans
as set forth in this Section 2.03. If Holdings or any Restricted Subsidiary
incurs or issues any Indebtedness (A) not expressly permitted to be incurred or
issued pursuant to Section 7.03 or (B) that constitutes Credit Agreement
Refinancing Indebtedness, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds received therefrom on or
prior to the date which is five (5) Business Days after the receipt of such Net
Cash Proceeds. (iv) Except as may otherwise be set forth in any Refinancing
Amendment, Extension Offer or any Incremental Amendment, (A) each prepayment of
Loans pursuant to this Section 2.03(b) shall be applied ratably to each Class of
Loans then outstanding based upon the then outstanding principal amounts of the
respective Classes of Loans (provided that any prepayment of Loans with the Net
Cash Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
solely to each applicable Class of Loans selected by the Borrower), (B) with
respect to each Class of Loans, each prepayment pursuant to clauses (i) through
(iii) of this Section 2.03(b) shall be applied to the next eight (8) scheduled
installments of principal thereof following the date of prepayment pursuant to
Section 2.05 in direct order of maturity and to the remaining installments pro
rata and (C) each such prepayment shall be paid to the Lenders of each
applicable Class in accordance with their respective Pro Rata Shares of such
prepayment. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno090.jpg]
-75- (v) Notwithstanding any other provisions of this Section 2.03(b), (A) to
the extent that any or all of the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary giving rise to a prepayment event pursuant to Section
2.03(b)(ii) (a “Foreign Disposition”), the Net Cash Proceeds of any Casualty
Event from a Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash
Flow are prohibited or delayed by applicable local law from being repatriated to
the United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.03(b) but may be retained by the applicable Foreign Subsidiary
so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to take all commercially reasonably actions
available under applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.03(b)
to the extent provided herein and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.03(b) (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Foreign Subsidiary. (vi) The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Loans required to
be made pursuant to clauses (i), (ii), and (iii) of this Section 2.03(b) prior
to 1:00 p.m. New York time at least five (5) Business Days on the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment with respect to any Class of Loans. Each
Appropriate Lender may reject all or a portion of its Pro Rata Share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term
B-1 Loans required to be made pursuant to clauses (i) or (ii) of this Section
2.03(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. New York time two
(2) Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory prepayment of
Loans to be rejected by such Lender. If a Lender fails to deliver a Rejection
Notice to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory repayment of Loans and any Declined Proceeds may be retained by
the Borrower (“Retained Declined Proceeds”). (vii) For the avoidance of doubt,
any mandatory prepayment under this Section 2.03(b) may be made by the Borrower
from any source and shall not be required to be made from the funds of any
particular subsidiary of Holdings. (c) [Reserved]. (d) Interest, Funding Losses,
Etc. All prepayments under this Section 2.03 shall be accompanied by all accrued
interest thereon, together with, in the case of any such prepayment of a
Eurodollar Rate Loan on a date prior Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno091.jpg]
-76- to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Rate Loan pursuant to Section 3.05. Notwithstanding
any of the other provisions of this Section 2.03, so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Eurodollar Rate
Loans is required to be made under this Section 2.03 prior to the last day of
the Interest Period therefor, in lieu of making any payment pursuant to this
Section 2.03 in respect of any such Eurodollar Rate Loan prior to the last day
of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.03. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.03. SECTION 2.04. Termination or
Reduction of Commitments. (a) Optional. The Borrower may, upon written notice to
the Administrative Agent, terminate the un- used Commitments of any Class, or
from time to time permanently reduce the unused Commitments of any Class, in
each case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof. Notwithstanding the foregoing,
the Borrower may rescind or postpone any notice of termination of the
Commitments if such termination would have resulted from a refinancing of all of
the applicable Facility, which refinancing shall not be consummated or otherwise
shall be delayed. (b) Mandatory. The Commitment of the Additional Term B-1
Lender on the Amendment No. 12 Effective Date shall be automatically and
permanently reduced to $0 upon the making of such Additional Term B-1 Lender’s
Term B-1 Loans pursuant to Section 2.01. SECTION 2.05. Repayment of Loans. (a)
The Borrower shall repay to the Administrative Agent for the ratable account of
the Term B-1 Lenders on the last Business Day of each March, June, September and
December, commencing with the last Business Day of MarchDecember, 2017, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Term B-1 Loans outstanding on the Amendment No. 12 Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.03). (b) The
Borrower shall repay to the Administrative Agent for the ratable account of the
Appropriate Lenders, on the Maturity Date of each Class of Loans, the aggregate
principal amount of all Loans of such Class outstanding on such date. (c) In the
event any Incremental Loans or Extended Loans are made, such Incremental Loans
or Extended Loans, as applicable, shall be repaid by the Borrower in the amounts
and on the dates set forth in the definitive documentation with respect thereto
and on the applicable Maturity Date thereof. (d) In connection with any
Incremental Loans that constitute part of the same Class as Loans made on the
Closing Date, the Borrower and the Administrative Agent shall be permitted to
adjust the rate of repayment in respect of such Class such that the Lenders
holding Loans made on the Closing Date comprising part of such Class continue to
receive a payment that is not less than the same Dollar amount that such Lenders
would have received absent the incurrence of such Incremental Loans. Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno092.jpg]
-77- (e) On the Amendment No. 12 Effective Date, the Borrower shall repay to the
Administrative Agent, for the ratable account of each applicable Initial Term B
Lender, all Initial Term B Loans held by such Initial Term B Lender that are not
Converted Initial Term B Loans. SECTION 2.06. Interest. (a) Subject to the
provisions of Section 2.06(b), (i) each Eurodollar Rate Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Adjusted Eurodollar Rate for such Interest Period plus
the Applicable Rate and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. (b) The Borrower
shall pay interest on past due amounts hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand. (c)
Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law. SECTION 2.07. Fees. The Borrower shall
pay to the Agents such fees as shall have been separately agreed upon in writing
in the amounts and at the times so specified. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever (except as
expressly agreed between the Borrower and the applicable Agent). SECTION 2.08.
Computation of Interest and Fees. All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 days or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360 day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.10(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error. SECTION 2.09. Evidence of Indebtedness. (a)
The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. (b) Entries made in good faith by the Administrative Agent in
the Register pursuant to Section 2.09(a), and by each Lender in its account or
accounts pursuant to Section 2.09(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno093.jpg]
-78- Register, each Lender and, in the case of such account or accounts, such
Lender, under this Agreement and the other Loan Documents, absent manifest
error; provided that the failure of the Administrative Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement and the other Loan Documents. SECTION 2.10.
Payments Generally. (a) All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m. New York time on the date specified herein. The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. New York time, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. (b) If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. (c) Unless the Borrower has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder for the account of any
Lender, that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to such Lender. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then such Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect. (d) If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest. (e) The obligations of the Lenders hereunder to make Loans are several
and not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation. (f) Nothing
herein shall be deemed to obligate any Lender to obtain the funds for any Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner. (g) Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of such of the
outstanding Loans or other Obligations then owing to such Lender. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno094.jpg]
-79- SECTION 2.11. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.11 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. SECTION 2.12. Incremental Borrowings. (a) The Borrower
may at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of Loans
(the “Incremental Loans”); provided that subject, in the case of Incremental
Loans incurred to fund a Limited Condition Acquisition, to Section 1.08, upon
the effectiveness of any Incremental Amendment referred to below and at the time
when any such Incremental Loan is made (and after giving effect thereto), no
Default or Event of Default shall exist. Each tranche of Incremental Loans shall
be in an integral multiple of $1,000,000 and be in an aggregate principal amount
that is not less than $20,000,000 (provided that such amount may be less than
$20,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Loans borrowed on any date shall
not exceed (i) $175,000,000 minus the aggregate principal amount of Revolving
Commitment Increases incurred in reliance on the Unrestricted ABL Incremental
Amount incurred under the ABL Facility prior to such incurrence of Incremental
Loans hereunder (the “Unrestricted TL Incremental Amount”) plus (ii) the amount
of any voluntary prepayments of the Loans (it being understood that any
prepayment of Loans with the proceeds of Indebtedness shall not increase the
calculation of the amount under this clause (ii)) plus (iii) unlimited
additional amounts so long as, after giving Pro Forma Effect thereto and after
giving effect to any Permitted Acquisition consummated in connection therewith
and all other appropriate Pro Forma Adjustments (but excluding the cash proceeds
of any such Incremental Loans and assuming such Incremental Loans are fully
drawn), the Secured Net Leverage Ratio as of the last day of the most recently
ended Test Period shall not exceed 4.1 to 1.0; provided that, to the extent any
additional amounts are being incurred pursuant to this clause (iii) concurrently
with amounts incurred pursuant to the Unrestricted TL Incremental Amount in
clause (i), the Secured Net Leverage Ratio shall be permitted to exceed 4.1 to
1.0 to the extent of such amounts incurred in reliance on the Unrestricted TL
Incremental Amount as of the last day of the most recently ended Test Period;
provided, further, that, for the avoidance of doubt, Incremental Loans may be
incurred at the Borrower’s election pursuant to this clause (iii) prior to the
utilization of the amounts set forth in clauses (i) and (ii) above (it being
understood that if the Borrower does not make such an election, Incremental
Loans will be deemed to have been incurred pursuant to clause (iii) prior to
clauses (i) and (ii)). The Incremental Loans (a) shall have the same Guarantees
as, and shall rank pari passu in right of payment and of security with the
Loans, (b) the maturity date of any Incremental Loans and the Weighted Average
Life to Maturity of any Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno095.jpg]
-80- Incremental Loans, in each case, shall be no shorter than that of the
then-existing Loans, (c) subject to clauses (a) and (b) above, the amortization
schedule applicable to any Incremental Loans shall be determined by the Borrower
and the lenders thereunder, (d) the interest rate margin applicable to any
Incremental Loans will be determined by the Borrower and the lenders providing
such Incremental Loans, provided that, in the event that the All-In Yield
applicable to such Incremental Loans exceeds the All-In Yield of any Class of
Loans existing at such time by more than 50 basis points, then the interest rate
margins for each such Class of Loans shall be increased to the extent necessary
so that the All-In Yield of such Loans is equal to the All-In Yield of such
Incremental Loans minus 50 basis points, (e) the representations and warranties
contained in the Loan Documents shall be accurate in all material respects
before and after the effectiveness of any Incremental Amendment referred to
below (although any representations and warranties which expressly relate to a
given date or period shall be required only to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be), subject to customary “SunGard” limitations to the extent the
proceeds of any Incremental Amendment are being used to finance a Limited
Condition Acquisition, (f) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably) than the Loans
and (g) except as otherwise required or permitted in clauses (a) through (f)
above, all other terms of such Incremental Loans, if not consistent with the
terms of the existing Loans, shall be reasonably satisfactory to the
Administrative Agent (it being understood that no consent shall be required from
the Administrative Agent for terms and conditions that are more restrictive than
the Loans to the extent that they apply to periods after the then Latest
Maturity Date or are otherwise added for the benefit of the Lenders hereunder).
Any Incremental Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Incremental
Amendment. (b) Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental Loans.
Incremental Loans may be made by any existing Lender (it being understood that
no existing Lender will have an obligation to make a portion of any Incremental
Loan) or by any Additional Lender on terms permitted in this Section 2.12 and
otherwise on terms reasonably acceptable to the Administrative Agent.
Commitments in respect of Incremental Loans shall become Commitments under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.12. The effectiveness of
(and, in the case of any Incremental Amendment for an Incremental Loan, the
Borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof of the conditions as the parties thereto shall agree. The
Borrower shall use the proceeds of the Incremental Loans for any purpose not
prohibited by this Agreement. At the option of Holdings, Holdings and/or Sub
Holdco may be co-borrower with the Borrower in respect of any Incremental Loans,
and any Incremental Amendment, in addition to effecting amendments to the Loan
Documents to effect the provisions of this Section 2.12, including to provide
for such co-borrowing, without the consent of any other Lenders, may provide for
the transfer of all or any portion of Holdings’ and/or Sub Holdco’s obligations
as co-borrower under any such Incremental Loans to the Borrower on the terms set
forth therein; provided, however, that, effective upon any such transfer, the
Guaranty of Holdings and Sub Holdco shall apply to any such transferred
obligations. (c) This Section 2.12 shall supersede any provisions in Section
2.11 or 10.01 to the contrary. SECTION 2.13. Refinancing Facilities. At any time
after the Closing Date, the Borrower may obtain from any Lender or any
Additional Lender, Other Loans to refinance all or any portion of the applicable
Class or Classes of Loans then outstanding under this Agreement which will be
made pursuant to Other Term Commitments. Other Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Refinancing Amendment. The effectiveness of any Refinancing Amendment
shall be subject to the satisfaction on the date thereof, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each Class of Other Term Commitments
and Other Loans incurred under this Section 2.13 shall be in an aggregate
principal amount that is not less than $50,000,000. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno096.jpg]
-81- Refinancing Amendment. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Other Term Commitments and Other Loans incurred
pursuant thereto (including any amendments necessary to treat the Other Loans
and/or Other Term Commitments as Term B-1 Loans and Term B-1 Loan Commitments).
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.13. This Section
2.13 shall supersede any provisions in Section 2.11 or 10.01 to the contrary. No
Lender shall be under any obligation to provide any Other Term Commitment unless
such Lender executes a Refinancing Amendment. SECTION 2.14. Extensions of Loans.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans of any Class on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Loans of such Class)
and on the same terms to each such Lender, the Borrower may from time to time
with the consent of any Lender that shall have accepted such offer extend the
maturity date of any Loans and otherwise modify the terms of such Loans of such
Lender pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Loans and/or modifying the amortization schedule in respect of such Loans)
(each, an “Extension”; any Extended Loans shall constitute a separate Class of
Loans from the Class of Loans from which they were converted, it being
understood that an Extension may be in the form of an increase in the amount of
any other then outstanding Class of Loans otherwise satisfying the criteria set
forth below), so long as the following terms are satisfied: (i) no Event of
Default shall exist at the time the notice in respect of an Extension Offer is
delivered to the Lenders, and no Event of Default shall exist immediately prior
to or after giving effect to the effectiveness of any Extended Loans, (ii)
except as to interest rates, fees, amortization, final maturity date, premium,
required prepayment dates and participation in prepayments (which shall, subject
to immediately succeeding clauses (iii), (iv) and (v), be determined by the
Borrower and set forth in the relevant Extension Offer), the Loans of any Lender
(an “Extending Lender”) extended pursuant to any Extension (“Extended Loans”)
shall have the same terms as the Class of Loans subject to such Extension Offer
(except for covenants or other provisions contained therein applicable only to
periods after the then Latest Maturity Date), (iii) the final maturity date of
any Extended Loans shall be no earlier than the final maturity date of the Class
of Loans subject to such Extension Offer and the amortization schedule
applicable to Loans pursuant to Section 2.05 for periods prior to such final
maturity date of the Class of Loans subject to such Extension Offer may not be
increased, (iv) the Weighted Average Life to Maturity of any Extended Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Loans extended thereby, (v) any Extended Loans may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Extension Offer, (vi) if the aggregate principal amount of Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Loans offered to be extended by the Borrower pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (vii) all documentation in respect of such
Extension shall be consistent with the foregoing, (viii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower and (ix)
the interest rate margin applicable to any Extended Loans will be determined by
the Borrower and the lenders providing such Extended Loans. No Lender shall be
obligated to extend its Loans unless it so agrees. (b) With respect to all
Extensions consummated by the Borrower pursuant to this Section 2.14, (i) such
Extensions shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.03 and (ii) any Extension Offer is required to be in
any minimum amount of $25,000,000, provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Loans of any or all applicable Classes be
tendered. (c) The Lenders hereby irrevocably authorize the Administrative Agent
and the Collateral Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new tranches or sub-tranches in respect of Loans so extended and such technical
amendments as Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno097.jpg]
-82- may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Class or Classes, in each case on terms consistent with this Section
2.14. (d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.14. (e) This Section 2.14 shall supersede any
provisions in Section 2.11 or 10.01 to the contrary. SECTION 2.15. Loan
Repricing Protection. In the event that, on or prior to the date that is
sixtwelve (612) months after the Amendment No. 12 Effective Date, the Borrower
(a) makes any prepayment of the Loans in connection with any Repricing
Transaction or (b) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each applicable Lender, (i) in the case of clause (a), a
prepayment premium of 1% of the amount of the Loans being prepaid and (ii) in
the case of clause (b), a payment equal to 1% of the aggregate amount of the
applicable Loans outstanding immediately prior to such amendment. SECTION 2.16.
Permitted Debt Exchanges. (a) Notwithstanding anything to the contrary contained
in this Agreement, pursuant to one or more offers (each, a “Permitted Debt
Exchange Offer”) made from time to time by the Borrower to all Lenders (other
than, with respect to any Permitted Debt Exchange Offer that constitutes an
offering of securities, any Lender that, if requested by the Borrower, is unable
to certify that it is (i) a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act), (ii) an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as
defined in Rule 902 under the Securities Act)) with outstanding Loans of a
particular Class, the Borrower may from time to time consummate one or more
exchanges of such Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Lenders (other than, with respect to any Permitted Debt Exchange Offer that
constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or (iii)
not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of each
applicable Class based on their respective aggregate principal amounts of
outstanding Loans under each such Class; (ii) the aggregate principal amount
(calculated on the face amount thereof) of such Permitted Debt Exchange Notes
shall not exceed the aggregate principal amount (calculated on the face amount
thereof) of Loans so refinanced, except to the extent a different incurrence
basket pursuant Section 7.03 is utilized and with respect to an amount equal to
any fees, expenses, commissions, underwriting discounts and premiums payable in
connection with such Permitted Debt Exchange; (iii) the stated final maturity of
such Permitted Debt Exchange Notes is not earlier than the latest Maturity Date
for the Class or Classes of Loans being exchanged, and such stated final
maturity is not subject to any conditions that could result in such stated final
maturity occurring on a date that precedes such latest maturity date (it being
understood that acceleration or mandatory repayment, prepayment, redemption or
repurchase of such Permitted Debt Exchange Notes upon the occurrence of an event
of default, a change of control, an event of loss or an asset disposition shall
not be deemed to constitute a change in the stated final maturity thereof); (iv)
such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno098.jpg]
-83- at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default, a change of control, an event of loss or an
asset disposition) prior to the latest Maturity Date for the Class or Classes of
Loans being exchanged, provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated, including scheduled offers to
repurchase) of such Permitted Debt Exchange Notes shall be permitted so long as
the Weighted Average Life to Maturity of such Indebtedness shall be longer than
the remaining Weighted Average Life to Maturity of the Class or Classes of Loans
being exchanged; (v) no Restricted Subsidiary is a borrower or guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is or
substantially concurrently becomes a Loan Party; (vi) if such Permitted Debt
Exchange Notes are secured, (A) such Permitted Debt Exchange Notes are secured
on a pari passu basis or junior priority basis to the Obligations, (B) such
Permitted Debt Exchange Notes are not secured by any assets not securing the
Obligations unless such assets substantially concurrently secure the
Obligations, (C) such Indebtedness is not guaranteed by any Subsidiaries other
than the Subsidiary Guarantors and (D) a Senior Representative acting on behalf
of the holders of such Indebtedness shall have become party to or otherwise
subject to the provisions of the applicable Intercreditor Agreement; (vii) the
terms and conditions of such Permitted Debt Exchange Notes (excluding pricing
terms, optional prepayment or redemption terms, or financial or other covenants
or provisions that are applicable only during periods after the Latest Maturity
Date that is in effect on the date such of such Permitted Debt Exchange Notes
are incurred or obtained) reflect market terms and conditions at the time of
issuance or incurrence; provided, that if any such of such Permitted Debt
Exchange Notes contain any financial maintenance covenants, such maintenance
covenants shall not be more restrictive than (or in addition to) those contained
in this Agreement (unless such covenants are also added for the benefit of the
Lenders hereunder); (viii) all Loans exchanged under each applicable Class by
the Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on date of the settlement thereof (and, if
requested by the Administrative Agent, any applicable exchanging Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
the Loans being exchanged pursuant to the Permitted Debt Exchange to the
Borrower for immediate cancellation), and accrued and unpaid interest on such
Loans shall be paid to the exchanging Lenders on the date of consummation of
such Permitted Debt Exchange, or, if agreed to by the Borrower and the
Administrative Agent, the next scheduled Interest Payment Date with respect to
such Loans (with such interest accruing until the date of consummation of such
Permitted Debt Exchange); (ix) if the aggregate principal amount of all Loans
(calculated on the face amount thereof) of a given Class tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or, if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Loans of all relevant Classes offered to
be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Loans across all Classes subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered; Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno099.jpg]
-84- (x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and (xi) any applicable Minimum Tender Condition or
Maximum Tender Condition, as the case may be, shall be satisfied or waived by
the Borrower. Notwithstanding anything to the contrary herein, no Lender shall
have any obligation to agree to have any of its Term B-1 Loans or Additional
Term B-1 Commitments exchanged pursuant to any Permitted Debt Exchange Offer.
(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.16, such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Loans, provided
that subject to the foregoing the Borrower may at its election specify (A) as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Debt Exchange Offer in the Borrower’s discretion) of Loans of any or
all applicable Classes be tendered and/or (B) as a condition (a “Maximum Tender
Condition”) to consummating any such Permitted Debt Exchange that no more than a
maximum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Loans of any or all applicable
Classes will be accepted for exchange. The Administrative Agent and the Lenders
hereby acknowledge and agree that the provisions of Sections 2.03 and 2.11 do
not apply to the Permitted Debt Exchange and the other transactions contemplated
by this Section 2.16 and hereby agree not to assert any Default or Event of
Default in connection with the implementation of any such Permitted Debt
Exchange or any other transaction contemplated by this Section 2.16. (c) In
connection with each Permitted Debt Exchange, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.16; provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five (5) Business Days following the date on which the Permitted
Debt Exchange Offer is made. The Borrower shall provide the final results of
such Permitted Debt Exchange to the Administrative Agent no later than three (3)
Business Days prior to the proposed date of effectiveness for such Permitted
Debt Exchange (or such shorter period agreed to by the Administrative Agent in
its sole discretion) and the Administrative Agent shall be entitled to
conclusively rely on such results. (d) The Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (i) neither the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (ii) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Exchange Act. ARTICLE
III Taxes, Increased Costs Protection and Illegality SECTION 3.01. Taxes. (a)
Except as required by applicable Law, any and all payments by any Loan Party to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any Taxes. (b) If any Loan
Party or any other applicable withholding agent is required by applicable Law to
make any deduction or withholding on account of any Non-Excluded Tax or Other
Taxes from any sum paid or payable by Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno100.jpg]
-85- any Loan Party to any Lender or Agent under any of the Loan Documents: (i)
the applicable Loan Party shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as such Loan Party
becomes aware of it; (ii) the applicable Loan Party or withholding agent shall
make such deduction or withholding and pay to the relevant Governmental
Authority any such Non-Excluded Tax or Other Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on any Loan Party) for its own account or (if that liability is imposed
on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as
applicable); (iii) the sum payable to such Lender or Agent (as applicable) shall
be increased by such Loan Party to the extent necessary to ensure that, after
the making of any required deduction or withholding (including any deductions or
withholdings attributable to any payments required to be made under this Section
3.01), the Lender or the Agent (as applicable), receives on the due date a net
sum equal to what it would have received had no such deduction or withholding
been required or made; and (iv) within thirty days after paying any sum from
which it is required by Law to make any deduction or withholding, and within
thirty days after the due date of payment of any Tax which it is required by
clause (ii) above to pay, the Borrower making such payments shall deliver to the
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction or withholding and of the remittance thereof to the
relevant Governmental Authority. (c) Status of Lender. Each Lender shall, at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with any documentation
prescribed by Laws or reasonably requested by the Borrower or the Administrative
Agent certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under any Loan Document. Each such Lender shall, whenever a lapse in time
or change in circumstances renders such documentation (including any specific
documentation required below in this Section 3.01(c)) obsolete, expired or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by such Borrower or the Administrative
Agent) or promptly notify the Borrower and Administrative Agent of its inability
to do so. Without limiting the foregoing: (1) Each U.S. Lender shall deliver to
the Borrower and the Administrative Agent on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding. (2) Each Foreign Lender shall
deliver to the Borrower and the Administrative Agent on or before the date on
which it becomes a party to this Agreement (and from time to time thereafter
upon the request of the US Borrower or the Administrative Agent) whichever of
the following is applicable: (A) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms) claiming eligibility for the benefits of an income tax treaty to which
the United States is a party, and such other documentation as required under the
Code; (B) two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms); (C) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or Section 881(c) of the Code, (A) two properly completed
and duly signed certificates substantially in the form of Exhibit I (any such
certificate, a “United States Tax Compliance Certificate”) and (B) two properly
completed and duly signed original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor forms); (D) to the extent a Foreign Lender
is not the beneficial owner (for example, where the Foreign Lender is a
partnership or a participating Lender), Internal Revenue Service Form W-8IMY (or
any successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN
or W-8BEN- E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or
any other required information (or any successor forms) from each beneficial
owner that would be required under this Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno101.jpg]
-86- Section 3.01(c) if such beneficial owner were a Lender, as applicable
(provided that, if one or more beneficial owners are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Foreign Lender on behalf of such beneficial owner); or (E) two properly
completed and duly signed original copies of any other form prescribed by
applicable U.S. federal income tax laws (including the Treasury Regulations) as
a basis for claiming a complete exemption from, or a reduction in, United States
federal withholding tax on any payments to such Lender under the Loan Documents.
(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of those Sections (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment. For purposes of this Section 3.01(c)(3), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (4) The
Administrative Agent shall deliver to the Borrower one duly signed, properly
completed, original copy of either IRS Form W-9 (or successor form) or a U.S.
branch withholding certificate on IRS Form W-8IMY evidencing its agreement to be
treated as a U.S. Person with respect to payments under this Agreement, in
either case, on or prior to the Closing Date (or on or prior to the date it
becomes the Administrative Agent hereunder, in the case of any replacement or
successor Administrative Agent). Notwithstanding any other provision of this
clause (c), no Lender or the Administrative Agent shall be required to deliver
any form that such it is not legally eligible to deliver. (d) In addition to the
payments by a Loan Party required by Section 3.01(b), the applicable Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law. (e) The Loan Parties shall, jointly and severally,
indemnify a Lender or Agent (each a “Tax Indemnitee”), within 10 days after
written demand therefor, for the full amount of any Non-Excluded Taxes paid or
payable by such Tax Indemnitee on or attributable to any payment under or with
respect to any Loan Document, and any Other Taxes payable by such Tax Indemnitee
(including Non-Excluded Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01), whether or not such Taxes were
correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by the Tax Indemnitee or by the Agent on its own behalf or on
behalf of another Tax Indemnitee, shall be conclusive absent manifest error. (f)
If and to the extent that a Tax Indemnitee, in its sole discretion (exercised in
good faith), determines that it has received a refund of any Non-Excluded Taxes
or Other Taxes in respect of which it has received additional payments under
this Section 3.01, then such Tax Indemnitee shall pay to the relevant Loan Party
the amount of such refund, net of all out-of-pocket expenses of the Tax
Indemnitee (including any Taxes imposed with respect to such refund), and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Tax Indemnitee, agrees to repay the amount paid over to the Tax
Indemnitee (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Tax Indemnitee if the Tax Indemnitee is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event shall the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to the indemnification and giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional mounts with respect to such Tax had never
been paid. This subsection Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno102.jpg]
-87- shall not be construed to require a Tax Indemnitee to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person. (g) The agreements in this
Section 3.01 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. SECTION 3.02. Illegality. If
any Lender reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate or Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be reasonably determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted Eurodollar Rate component of the Base Rate with respect to any Base
Rate Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurodollar Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted. SECTION 3.03. Inability to Determine Rates.
If the Required Lenders reasonably determine that for any reason in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurodollar Rate component of the Base
Rate, the utilization of the Adjusted Eurodollar Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein. Notwithstanding anything to the
contrary in this Agreement (including Section 10.01) or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that: Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno103.jpg]
-88- (a) adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (b) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or (c) syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR, then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any agreed LIBOR Successor Rate Conforming Changes, and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. If no
LIBOR Successor Rate has been determined and the circumstances under clause (a)
above exist or the Scheduled Unavailability Date has occurred (as applicable),
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, until a LIBOR Successor Rate has been determined in accordance with
this Agreement, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (solely to the extent of the affected Eurodollar
Rate Loans or Interest Periods), and (y) to the extent that one-month LIBOR has
been affected by the circumstances under clause (a) above or the Scheduled
Unavailability Date has occurred (as applicable), the Eurodollar Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, (i) the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (solely to the extent of
the affected Eurodollar Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein, and (ii) any affected Eurodollar Rate Loan then outstanding shall be
converted into a Base Rate Loan (to the extent that one-month LIBOR has been
affected by the circumstances under clause (a) above or the Scheduled
Unavailability Date has occurred (as applicable), without reference to the
Eurodollar Rate component thereof) either on the last day of the Interest Period
therefor, if the applicable Lender may lawfully continue to maintain such
Eurodollar Rate Loan to such day, or immediately, if the applicable Lenders may
not lawfully continue to maintain such Eurodollar Rate Loan. Notwithstanding
anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of
this Agreement. SECTION 3.04. Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Rate Loans. (a) Increased Costs Generally. If
any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender; (ii) subject any Lender to any tax of any kind
whatsoever with respect to this Agreement or any Eurodollar Rate Loan made by
it, or change the basis of taxation of payments to such Lender in respect
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno104.jpg]
-89- thereof (except for Non-Excluded Taxes or Other Taxes covered by Section
3.01 and any Excluded Taxes); or (iii) impose on any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender that is not otherwise accounted for
in the definition of Adjusted Eurodollar Rate or this clause (a); and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Loan the interest on which is determined by reference to the
Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender, or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or any other amount)
then, from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent), the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered. (b) Capital Requirements. If any Lender
reasonably determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent), the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered; provided that such amounts shall only be payable by the Borrower to
the applicable Lender under this Section 3.04(b) so long as it is such Lender’s
general policy or practice to demand compensation in similar circumstances under
comparable provisions of other financing agreements. (c) Certificates for
Reimbursement. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof. (d) Delay in Requests. Failure or
delay on the part of any Lender to demand compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section 3.04 for any increased costs incurred or reductions suffered more than
one hundred and eighty (180) days prior to the date that such Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof). SECTION 3.05. Funding Losses.
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of: (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day prior to the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by the Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno105.jpg]
-90- (c) any assignment of a Eurodollar Rate Loan on a day prior to the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.07; including any loss or expense (excluding loss of
anticipated profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. SECTION 3.06.
Matters Applicable to All Requests for Compensation. (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect (b) Suspension of Lender
Obligations. If any Lender requests compensation by the Borrower under Section
3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
Eurodollar Rate Loans from one Interest Period to another Interest Period, or to
convert Base Rate Loans into Eurodollar Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested. (c)
Conversion of Eurodollar Rate Loans. If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion of such
Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans of a given Class held
by the Lenders of such Class holding Eurodollar Rate Loans and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Pro Rata Shares. Each Amendment No.
1Notwithstanding the foregoing, (x) each Amendment No. 1 Consenting Lender
hereby waived the application of this Section 3.06 with respect to the repayment
and/or conversion of its Initial Term Loans on the Amendment No. 1 Effective
Date and (y) each Amendment No. 2 Consenting Lender hereby waives the
application of this Section 3.06 with respect to the repayment and/or conversion
of its Initial Term B Loans on the Amendment No. 12 Effective Date. SECTION
3.07. Replacement of Lenders under Certain Circumstances. If (i) any Lender
requests compensation under Section 3.04 or ceases to make Eurodollar Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(iii) any Lender is a Non-Consenting Lender or (iv) any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that: (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b)(iv); (b) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno106.jpg]
-91- Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); (c) such Lender being replaced
pursuant to this Section 3.07 shall (i) execute and deliver an Assignment and
Assumption with respect to such Lender’s Commitment and outstanding Loans, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent (or a lost or destroyed note indemnity in lieu thereof); provided that the
failure of any such Lender to execute an Assignment and Assumption or deliver
such Notes shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register and
the Notes shall be deemed to be canceled upon such failure; (d) the Eligible
Assignee shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender; (e) in the case of
any such assignment resulting from a claim for compensation under Section 3.04
or payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; and (f) such
assignment does not conflict with applicable Laws. In the event that (i) the
Borrower or the Administrative Agent has requested that the Lenders consent to a
departure or waiver of any provisions of the Loan Documents or agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires
the agreement of each Lender, all affected Lenders or all the Lenders or all
affected Lenders with respect to a certain Class or Classes of the Loans and
(iii) the Required Lenders or Required Facility Lenders, as applicable, have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. SECTION 3.08. Survival. All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent. ARTICLE IV Conditions Precedent to Borrowings SECTION
4.01. Conditions to Closing Date. The obligation of each Lender to make a
Borrowing hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent (or waiver thereof in accordance with Section
10.01): (a) The Administrative Agent (or its counsel) shall have received (i)
from each of the Loan Parties a counterpart of this Agreement signed on behalf
of such party (if applicable), the Guaranty, the Security Agreement, the ABL
Intercreditor Agreement, each Note (to the extent requested at least three (3)
Business Days prior to the Closing Date), the Perfection Certificate and each
other Loan Document to be executed on the Closing Date, signed on behalf of such
party and (ii) a Committed Loan Notice as required by Section 2.02. (b) Subject
to the final paragraph of this Section 4.01, the Administrative Agent (or its
bailee) shall have received the certificates representing the Equity Interests
pledged pursuant to the Security Agreement and the instruments evidencing the
debt pledged pursuant to the Secured Agreement, in each case, together with an
undated stock or similar power for each such certificate and instrument executed
in blank by a duly authorized officer of the pledgor thereof. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno107.jpg]
-92- (c) Subject to the last paragraph of this Section 4.01 and the terms of
each applicable Collateral Document, each document (including any Uniform
Commercial Code (or similar) financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation. (d) The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by a Responsible Officer of such Loan Party, which shall (A) certify
that attached thereto is a true and complete copy of the resolutions or written
consents of its board of directors, members or other governing body (including
any committee thereof) authorizing the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, the
Borrowings hereunder, and that such resolutions or written consents have not
been modified, rescinded or amended and are in full force and effect, (B)
identify by name and title and bear the signatures of the Responsible Officer or
authorized signatory of such Loan Party authorized to sign the Loan Documents to
which it is a party on the Closing Date and (C) certify that attached thereto is
a true and complete copy of the certificate or articles of incorporation or
organization (or memorandum of association or other equivalent thereof) of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management, partnership or similar agreement (to the extent
applicable) and that such documents or agreements have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
referred to below (except as otherwise attached to such certificate and
certified therein as being the only amendments thereto as of such date) and (ii)
a certificate of good standing (or subsistence) with respect to each Loan Party
from the Secretary of State (or similar official) of the state of such Loan
Party’s organization (to the extent relevant and available in the jurisdiction
of organization of such Loan Party). (e) The Administrative Agent shall have
received, on behalf of itself and the Lenders on the Closing Date, a customary
written opinion of (i) Kirkland & Ellis LLP, special counsel for Holdings, the
Borrower and each other Loan Party and (ii) local or other counsel reasonably
satisfactory to the Administrative Agent (other than local counsel opinions
relating to the Mortgages which shall be delivered as provided in Section 6.13),
in each case (A) dated the Closing Date, (B) addressed to the Administrative
Agent and the Lenders and (C) in form and substance reasonably satisfactory to
the Administrative Agent and covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request. (f) The
Administrative Agent shall have received a certificate dated as of the Closing
Date in substantially the form of Exhibit K from the Borrower’s chief financial
officer (or other officer, including treasurer, with equivalent duties)
certifying as to the matters set forth therein. (g) All fees required to be paid
on the Closing Date pursuant to the Fee Letter and reasonable out-of- pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, in the case of expenses to the extent invoiced at least three (3)
Business Days prior to the Closing Date, shall, upon the initial funding of the
Initial Term Loans, have been paid (which amounts may be offset against the
proceeds of the Initial Term Loans). (h) Prior to or substantially
simultaneously with initial funding of the Loans hereunder, the Acquisition
shall be consummated, in all material respects in accordance with the terms of
the Acquisition Agreement, without giving effect to any amendments, consents or
waivers by you thereto that are materially adverse to the Lenders or the
Arrangers, without the prior consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood that (a) any
aggregate reduction in the purchase price of, or consideration for, the
Acquisition is not materially adverse to the interests of the Lenders or the
Arrangers, but shall be applied first to reduce the Equity Contribution, so long
as the Equity Contribution is not less than forty percent (40%), and thereafter
(i) sixty percent (60%) of any such reduction shall be applied to reduce the
Term Facility and (ii) 40% of any such reduction shall be applied to reduce the
Equity Contribution, (b) any increase in the purchase price of, or consideration
for, the Acquisition is not materially adverse to the interests of the Lenders
or the Arrangers so long as such increase is funded by the Equity Contribution
and (b) any amendment to the definition of “Company Material Adverse Effect” (as
defined in the Acquisition Agreement) is materially adverse to the interests of
the Lenders and the Arrangers). (i) The (i) Specified Acquisition Agreement
Representations shall be true and correct as required by the terms of the
definition thereof and (ii) the Specified Representations shall be true and
correct in all material Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno108.jpg]
-93- respects; provided that in the case of any Specified Acquisition Agreement
Representation or Specified Representation which expressly relates to a given
date or period, such representation and warranty shall be true and correct in
all material respects as of the respective date or for the respective period, as
the case may be; provided, further, that if any of the Specified Representations
are qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the definition thereof shall be a
Company Material Adverse Effect for purposes of any such representations and
warranties made or deemed made on, or as of, the Closing Date (or any date prior
thereto). (j) The Equity Contribution shall have been made or, substantially
simultaneously with the initial funding of the Loans hereunder, shall be made
(to the extent not otherwise applied to the Transactions). (k) The Arrangers
shall have received (i) the Annual Financial Statements, (ii) the Quarterly
Financial Statements and (iii) the Pro Forma Financial Statements. (l) The
Administrative Agent shall have received reasonably satisfactory evidence that
the Refinancing shall have been consummated or, substantially simultaneously
with the funding of the Loans hereunder, shall be consummated. (m) The
Administrative Agent and the Arrangers shall have received at least three (3)
Business Days prior to the Closing Date all documentation and other information
about the Borrower and the Guarantors as has been reasonably requested in
writing at least ten (10) Business Days prior to the Closing Date by the
Administrative Agent and the Arrangers that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
PATRIOT Act. (n) Except as set forth in the Company Disclosure Schedules (as
defined in the Acquisition Agreement) and except as disclosed in the Company SEC
Documents (as defined in the Acquisition Agreement) filed with the SEC prior to
the date of the Acquisition Agreement (to the extent the qualifying nature of
such disclosure is readily apparent from the content of such Company SEC
Documents) and excluding disclosures referred to as “Forward- Looking
Statements”, “Risk Factors” and any other disclosures therein to the extent they
are related to forward-looking statements, since September 30, 2015, there shall
not have been any Company Material Adverse Effect. Without limiting the
generality of the provisions of the last paragraph of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Notwithstanding the foregoing, to the extent any Collateral
(including the creation or perfection of any security interest) is not or cannot
be provided on the Closing Date (other than (i) a Lien on Collateral that may be
perfected by the filing of a financing statement under the UCC and (ii) a pledge
of the Equity Interest of the Borrower, any Guarantor and each wholly owned
Material Domestic Subsidiary with respect to which a Lien may be perfected on
the Closing Date by the delivery of a stock or equivalent certificate, if any)
after the Borrower’s use of commercially reasonable efforts to do so without
undue burden or expense, then the provision and/or perfection of such Collateral
shall not constitute a condition precedent to the availability and initial
funding of the Loans on the Closing Date but may, if required, instead be
delivered and/or perfected within ninety (90) days (or such longer period as the
Administrative Agent may reasonably agree in its reasonable discretion) after
the Closing Date pursuant to arrangements to be mutually agreed by the parties
hereto acting reasonably. ARTICLE V Representations and Warranties The Borrower
represents and warrants to the Administrative Agent and the Lenders on the
Closing Date that: Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno109.jpg]
-94- SECTION 5.01. Existence, Qualification and Power; Compliance with Laws.
Each Loan Party and each of its Restricted Subsidiaries that is a Material
Subsidiary (a) is a Person duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concept exists in such jurisdiction) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all applicable Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (a) (other than with respect to Holdings and the Borrower), (b)(i), (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. SECTION
5.02. Authorization; No Contravention. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. (b) Neither the execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transaction will (i) contravene the terms of any of such
Person’s Organization Documents, (ii) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any applicable Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(ii) and (iii), to the extent that such breach, contravention or violation would
not reasonably be expected to have a, individually or in the aggregate, Material
Adverse Effect. SECTION 5.03. Governmental Authorization. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. SECTION 5.04. Binding Effect.
This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity and principles of good faith and fair dealing.
SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) (i) The
Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of Holdings and its
Restricted Subsidiaries as of the dates thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.
(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2015, prepared after giving effect to the
Transaction as if the Transaction had occurred as of such date (including the
notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno110.jpg]
-95- consolidated statement of operations of the Borrower and its Subsidiaries
for the 12-month period ended December 31, 2015, prepared after giving effect to
the Transaction as if the Transaction had occurred at the beginning of such
period (together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Borrower and its
Subsidiaries as of December 31, 2015 and their estimated results of operations
for the period covered thereby. (b) Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect. (c) The
forecasts of consolidated balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries for certain fiscal years ending
after the Closing Date, copies of which have been furnished to the
Administrative Agent prior to the Closing Date, and all Projections delivered
pursuant to Section 6.01 have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time made, it being understood that projections as to future events are not
to be viewed as facts and actual results may vary materially from such
forecasts. Each Lender and the Administrative Agent hereby acknowledges and
agrees that Holdings and its Subsidiaries may be required to restate historical
financial statements as the result of the implementation of changes in GAAP or
IFRS, or the respective interpretation thereof, and that such restatements will
not result in a Default or Event of Default under the Loan Documents. SECTION
5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings, the Borrower or any of the Restricted Subsidiaries that would
reasonably be expected to have a Material Adverse Effect. SECTION 5.07. Labor
Matters. Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of the Borrower or its Subsidiaries pending or, to
the knowledge of the Borrower, threatened and (b) hours worked by and payment
made based on hours worked to employees of each of the Borrower or its
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Laws dealing with wage and hour matters. SECTION 5.08.
Ownership of Property; Liens. Except where the failure to have such title or
other interest would not reasonably be expected to have, individually, or in the
aggregate, a Material Adverse Effect, each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes, Liens permitted by Section 7.01, and Liens and privileges
arising mandatorily by Law. SECTION 5.09. Environmental Matters. (a) Except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (i) each Loan Party and each of its Subsidiaries and
their respective operations and properties is in compliance with all
Environmental Laws in all jurisdictions in which each Loan Party and each of its
Subsidiaries, as the case may be, is currently doing business (including having
obtained all Environmental Permits required for its operations as currently
conducted) and (ii) none of the Loan Parties or any of their respective
Subsidiaries has become subject to any pending, or to the knowledge of the
Borrower, threatened Environmental Claim. (b) Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
none of the Loan Parties or any of their respective Subsidiaries has, nor to
their knowledge has any Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno111.jpg]
-96- other Person, (i) treated, stored, transported or Released Hazardous
Materials at or from any currently or formerly owned, leased or operated real
estate or facility, or (ii) arranged for transport of Hazardous Materials, in
each case in a manner that would reasonably be expected to give rise to an
Environmental Liability. SECTION 5.10. Taxes. Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each of Holdings, the Borrower and its Subsidiaries has timely
filed Tax returns and reports required to be filed, and have timely paid all
Taxes (including satisfying its withholding tax obligations) levied or imposed
on their properties, income or assets (whether or not shown in a Tax Return),
except those which are being contested in good faith by appropriate actions
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed Tax assessment, deficiency or other
claim against any Loan Party or any of its Restricted Subsidiaries except (i)
those being actively contested by a Loan Party or such Restricted Subsidiary in
good faith and by appropriate proceedings diligently conducted that stay the
enforcement of the Tax in question and for which adequate reserves have been
provided in accordance with GAAP or (ii) those that would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
SECTION 5.11. ERISA Compliance. (a) Except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state Laws. (b) (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has failed to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan; (iii) none of the Loan
Parties or any of their respective ERISA Affiliates has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 et seq. or 4243 of ERISA with respect to a Multiemployer
Plan; (iv) none of the Loan Parties or any of their respective ERISA Affiliates
has engaged in a transaction that is subject to Sections 4069 or 4212(c) of
ERISA; and (v) neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA) or has been determined to be in
“endangered” or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) and no such Multiemployer Plan is expected to be
insolvent or in endangered or critical status ; except, with respect to each of
the foregoing clauses (i) through (v) of this Section 5.11(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. (c) Except where noncompliance or the incurrence of an
obligation would not reasonably be expected to result in a Material Adverse
Effect, each Foreign Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable Laws, statutes, rules,
regulations and orders, and no Loan Party has incurred any obligation in
connection with the termination of or withdrawal from any Foreign Plan. SECTION
5.12. Subsidiaries. As of the Closing Date, Holdings has no Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests in Holdings and its Subsidiaries have been validly issued and
are fully paid and (if applicable) nonassessable, and all Equity Interests owned
by Holdings or any Restricted Subsidiary are owned free and clear of all
security interests of any person except (i) those created under the Collateral
Documents or under the ABL Facility Documentation (which Liens shall be subject
to the ABL Intercreditor Agreement) and (ii) any nonconsensual Lien that is
permitted under Section 7.01. As of the Closing Date, Schedule 5.12 (a) sets
forth the name and jurisdiction of each Subsidiary, (b) sets forth the ownership
interest of Holdings and any Restricted Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement. SECTION 5.13.
Margin Regulations; Investment Company Act. (a) As of the Closing Date, none of
the Collateral is Margin Stock. No Loan Party is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno112.jpg]
-97- (within the meaning of Regulation U issued by the FRB), or extending credit
for the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U. (b) Neither
the Borrower nor any Guarantor is an “investment company” under the Investment
Company Act of 1940. SECTION 5.14. Disclosure. As of the Closing Date, none of
the information and data heretofore or contemporaneously furnished in writing by
or on behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make such
information and data (taken as a whole), in the light of the circumstances under
which it was delivered, not materially misleading; provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood that (i) such
projections are as to future events and are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower, (ii) no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and (iii) such differences may be material. SECTION 5.15.
Intellectual Property; Licenses, Etc.. The Borrower and the Restricted
Subsidiaries have good and marketable title to, or a valid license or right to
use, all patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of its Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened against any Loan Party or Subsidiary,
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. SECTION 5.16. Solvency. On the Closing Date
after giving effect to the Transaction, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent. SECTION 5.17. Use of
Proceeds. The proceeds of the Loans shall be used (a) on the Closing Date, to
fund a portion of the Transaction Costs and other costs associated with the
consummation of the transactions under this Agreement, and (b) in the case of
any Loans made after the Closing Date, for working capital requirements and
other general corporate purposes of Holdings and its Subsidiaries including the
financing of acquisitions, other investments and dividends, other distributions
on account of the Equity Interests of Holdings (or any parent entity thereof)
permitted hereunder and any other use not explicitly prohibited under the Loan
Documents. Notwithstanding the foregoing, (x) the proceeds of the Term B Loans
funded on the Amendment No. 1 Effective Date were used solely to repay Initial
Term Loans that were not Converted Initial Term Loans and (y) the proceeds of
the Term B-1 Loans funded on the Amendment No. 2 Effective Date shall be used
solely to repay Initial Term B Loans that are not Converted Initial Term B
Loans. SECTION 5.18. PATRIOT Act. To the extent applicable, each of Holdings and
its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the PATRIOT Act. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended. Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno113.jpg]
-98- SECTION 5.19. Economic Sanctions, OFAC and Anti-Corruption Laws. (a) To the
extent applicable, each of the Borrower and its Subsidiaries is in compliance,
in all material respects, with the Sanctions Laws and Regulations. (b) None of
(I) the Borrower or any other Loan Party or (II) a Restricted Subsidiary that is
not a Loan Party or, (III) to the knowledge of the Borrower, any director,
manager, officer, agent or employee of the Borrower or any of their Restricted
Subsidiaries, in each case, is a Person (or under the Control of a Person) on
the list of “Specially Designated Nationals and Blocked Persons” or the target
of the limitations or prohibitions under any Sanctions Laws and Regulations. (c)
No part of the proceeds of any Loan will be used for any improper payments by
the Borrower or any of its Subsidiaries, directly or, to the knowledge of the
Borrower, indirectly, to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, or any other party (if applicable) in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA and any similar laws, rules or regulations issued, administered or
enforced by any Governmental Authority having jurisdiction over the Borrower.
SECTION 5.20. Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Collateral Agent
of any Pledged Collateral required to be delivered pursuant to the applicable
Collateral Documents), are effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority perfected Lien (subject to Liens permitted by Section 7.01 and subject
to the ABL Intercreditor Agreement) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. SECTION 5.21. EEA
Financial Institution. No Loan Party is an EEA Financial Institution. ARTICLE VI
Affirmative Covenants So long as any Lender shall have any Commitment hereunder
or any Loan or other Obligation hereunder (other than (i) contingent
indemnification obligations as to which no claim has been asserted and (ii)
Obligations under Secured Hedge Agreements and Cash Management Obligations)
shall remain unpaid or unsatisfied, each of Holdings and the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each of the Restricted Subsidiaries to: SECTION 6.01. Financial
Statements. Deliver to the Administrative Agent for prompt further distribution
to each Lender each of the following and shall take the following actions: (a)
as soon as available, but in any event within ninety (90) days after the end of
each fiscal year of Holdings (or, in the case of the fiscal year ending
September 30, 2016, one hundred and twenty (120) days after September 30, 2016),
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year together
with related notes thereto and management’s discussion and analysis describing
results of operations, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (other than
(x) with respect to, or resulting from, the regularly scheduled maturity of the
Loans hereunder or the ABL Facility occurring within one year from the time such
opinion is delivered or (y) a prospective default under any financial covenant
with respect to the ABL Facility) or any qualification or exception as to the
scope of such audit; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno114.jpg]
-99- (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Holdings (or, in the case of any fiscal quarter ending on or prior to June
30, 2016 within sixty (60) days after the last day of such fiscal quarter), a
condensed consolidated balance sheet of Holdings and its Subsidiaries as at the
end of such fiscal quarter, and the related (i) condensed consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) condensed consolidated statements of cash
flows for the portion of the fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of Holdings and its Subsidiaries in accordance with
GAAP, subject to normal year-end adjustments and the absence of footnotes,
together with management’s discussion and analysis describing results of
operations; (c) within ninety (90) days after the end of each fiscal year (or,
in the case of the fiscal year ending September 30, 2016, one hundred and twenty
(120) days after September 30, 2016), a reasonably detailed consolidated budget
for the following fiscal year as customarily prepared by management of Holdings
for its internal use (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected operations or income and projected
cash flow and setting forth the material underlying assumptions applicable
thereto) (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and (e) annually, at a time mutually agreed
with the Administrative Agent that is promptly after the delivery of the
information required pursuant to clause (a) above, use commercially reasonable
efforts to participate in a conference call for Lenders to discuss the financial
condition and results of operations of Holdings and its Subsidiaries for the
most recently-ended period for which financial statements have been delivered;
provided that, the Lenders shall be permitted to join, to the extent permitted
by applicable Laws and the extent permitted under any applicable documentation
governing the SPAC, quarterly calls with public equity holders; provided,
further, that if the SPAC is holding a conference call open to the public to
discuss the financial condition and results of operations of Holdings and its
Subsidiaries for the most recently ended measurement period for which financial
statements have been delivered pursuant to Sections 6.01(a) or 6.01(b) above,
Holdings will not be required to hold a second, separate call for the Lenders so
long as the Lenders are provided access to such initial conference call (which
requirement can be satisfied by Holdings by posting the conference call
information for its quarterly calls with public equity holders in its filings
with the SEC) and the ability to ask questions thereon. Notwithstanding the
foregoing, the obligations in paragraphs (a) and (b) of this Section 6.01 may be
satisfied with respect to financial information of Holdings and its Subsidiaries
by furnishing (A) the applicable financial statements of any direct or indirect
parent of Holdings that holds all of the Equity Interests of Holdings or (B)
Holdings’ or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), (i) to the extent
such information relates to a parent of Holdings, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than (x) with respect
to, or resulting from, the regularly scheduled maturity of the Loans hereunder
or the ABL Facility occurring within one year from the time such opinion is
delivered or (y) a prospective default under any financial covenant with respect
to the ABL Facility) or any qualification or exception as to the scope of such
audit. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno115.jpg]
-100- Any financial statements required to be delivered pursuant to Sections
6.01(a) or (b) shall not be required to contain all purchase accounting
adjustments relating to the Transaction to the extent it is not practicable to
include any such adjustments in such financial statements. SECTION 6.02.
Certificates; Other Information. Deliver to the Administrative Agent for prompt
further distribution to each Lender: (a) no later than five (5) days after the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Compliance Certificate signed by either the chief financial
officer or the treasurer of the Borrower; (b) promptly after the same are
publicly available, copies of all annual, regular, periodic and special reports,
proxy statements and registration statements which Holdings or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be
substituted therefor or with any national securities exchange, as the case may
be (other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02; (c) promptly after the furnishing thereof,
copies of any material statements or material reports furnished to any holder of
any class or series of debt securities of any Loan Party having an aggregate
outstanding principal amount greater than the Threshold Amount or pursuant to
the terms of the ABL Facility so long as the aggregate outstanding principal
amount thereunder is greater than the Threshold Amount and not otherwise
required to be furnished to the Administrative Agent pursuant to any other
clause of this Section 6.02; (d) together with the delivery of the financial
statements pursuant to Section 6.01(a) and each Compliance Certificate pursuant
to Section 6.02(a), (i) a report setting forth the information required by
Exhibit A of the Security Agreement (or confirming that there has been no change
in such information since the Closing Date or the date of the last such report),
(ii) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.03(b) and (iii) a list of each Subsidiary of Holdings
that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and (e) promptly, such
additional information regarding the business, legal, financial or corporate
affairs of any Loan Party or any Material Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
on its own behalf or on behalf of any Lender reasonably request. Documents
required to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02(c)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents. The
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno116.jpg]
-101- material non-public information with respect to the Borrower or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Holdings, its Subsidiaries or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” SECTION 6.03. Notices. Promptly after a Responsible Officer
obtains actual knowledge thereof, notify the Administrative Agent: (a) of the
occurrence of any Default; and (b) of (i) any dispute, litigation, investigation
or proceeding between any Loan Party and any arbitrator or Governmental
Authority, (ii) the filing or commencement of, or any material development in,
any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws or in respect of IP
Rights, the occurrence of any noncompliance by any Loan Party or any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iii) the occurrence of any ERISA Event that, in any such case
referred to in clauses (i), (ii) or (iii), has resulted or would reasonably be
expected to result in a Material Adverse Effect. Each notice pursuant to this
Section 6.03 shall be accompanied by a written statement of a Responsible
Officer of the Borrower (x) that such notice is being delivered pursuant to
Section 6.03(a) or (b) (as applicable) and (y) setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. SECTION 6.04. Payment of Taxes.
Timely pay, discharge or otherwise satisfy, as the same shall become due and
payable, all of its obligations and liabilities in respect of Taxes imposed upon
it or upon its income or profits or in respect of its property, except, in each
case, to the extent (i) any such Taxes is being contested in good faith and by
appropriate actions for which appropriate reserves have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. SECTION 6.05. Preservation of Existence, Etc. (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization; and (b) Take all reasonable action to
obtain, preserve, renew and keep in full force and effect the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business, except in the case of clause (a) or (b)
to the extent (other than with respect to the preservation of the existence of
Holdings and the Borrower) that failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
pursuant to any merger, consolidation, liquidation, dissolution or Disposition
permitted by Article VII. SECTION 6.06. Maintenance of Properties. Except if the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, maintain, preserve and protect all of
its material properties and equipment used in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno117.jpg]
-102- SECTION 6.07. Maintenance of Insurance. (a) Maintain with insurance
companies that the Borrower believes (in the good faith judgment of its
management) are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance with respect to Holdings’ and its
Restricted Subsidiaries’ properties and business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. Each such policy of insurance shall as appropriate, (i)
name the Collateral Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear and/or (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Collateral Agent, on behalf of the Secured Parties as the loss payee
thereunder. (b) If any portion of any Mortgaged Property is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent. SECTION 6.08. Compliance with
Laws. Comply in all material respects with its Organization Documents and the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property
(including without limitation ERISA and Sanctions Laws and Regulations, OFAC and
FCPA), except if the failure to comply therewith would not reasonably be
expected individually or in the aggregate to have a Material Adverse Effect.
SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP (or applicable local standards) shall be made of all
material financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Restricted Subsidiary, as the case may be.
SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower or any of
the Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) constitutes non-financial trade secrets or
non- financial proprietary information, (b) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.
SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno118.jpg]
-103- Document, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including: (a) (x) upon the
formation or acquisition of any new direct or indirect wholly owned Material
Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary or an
Excluded Subsidiary) by any Loan Party, any Subsidiary becoming a wholly owned
Material Domestic Subsidiary or any Subsidiary ceasing to be an Excluded
Subsidiary, (y) upon the acquisition of any material assets by the Borrower or
any other Loan Party or (z) with respect to any Subsidiary at the time it
becomes a Loan Party, for any material assets held by such Subsidiary (in each
case, other than assets constituting Collateral under a Collateral Document that
becomes subject to the Lien created by such Collateral Document upon acquisition
thereof (without limitation of the obligations to perfect such Lien)): (i)
within forty-five (45) days (or such greater number of days specified below) (or
such longer period as agreed by the Collateral Agent in its reasonable
discretion) after such formation, acquisition or designation or, in each case,
such longer period as the Administrative Agent may agree in its reasonable
discretion: (A) cause each such Material Domestic Subsidiary that is required to
become a Guarantor under the Collateral and Guarantee Requirement to furnish to
the Collateral Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the Collateral
Agent; (B) within forty-five (45) days (or, subject to the proviso at the end of
this clause (B), within one hundred twenty (120) days in the case of documents
listed in Section 6.13(b)) (or such longer period as agreed by the Collateral
Agent in its reasonable discretion) after such formation, acquisition or
designation, cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Collateral Agent a joinder to the guaranty, Mortgages
with respect to any Material Real Property (including, with respect to such
Mortgages, the documents listed in Section 6.13(b)), Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements and documents (consistent with the Security Agreement, Intellectual
Property Security Agreements and other Collateral Documents in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement; provided, however, that, with respect to any Mortgage
required to be delivered pursuant to this Section 6.11(a), the relevant Material
Domestic Subsidiary shall not be required to execute and deliver any such
Mortgage until (x) at least 45 days from the date the Borrower or relevant
Material Domestic Subsidiary has provided the Collateral Agent with the
description of the Material Real Property required pursuant to Section
6.11(a)(i)(A) above (provided, that, for the avoidance of doubt, the applicable
Loan Party shall not be required to deliver such Mortgage or any of the other
documents listed in Section 6.13(b) prior to the time described in the first
three lines of this Section 6.11(a)(i)(B)) and (y) the Borrower has received
confirmation from the Collateral Agent that flood insurance due diligence and
flood insurance compliance as required by Section 6.07 hereto has been
completed; (C) cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent; (D) within
forty-five (45) days (or, subject to the proviso at the end of Section
6.11(a)(i)(B), within one hundred twenty (120) days in the case of documents
listed in Section 6.13(b)) (or such longer period as agreed by the Collateral
Agent in its reasonable discretion) after such formation, acquisition or
designation, take and cause the applicable Material Domestic Subsidiary and each
direct or indirect parent of such applicable Material Domestic Subsidiary that
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno119.jpg]
-104- is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law); (ii) within
forty-five (45) days (or, subject to the proviso at the end of Section
6.11(a)(i)(B), within one hundred twenty (120) days in the case of documents
listed in Section 6.13(b)) after the request therefor by the Administrative
Agent (or such longer period as the Administrative Agent may agree in its
reasonable discretion), deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request, and (iii) as promptly as practicable after the
reasonable request therefor by the Administrative Agent or Collateral Agent,
deliver to the Collateral Agent with respect to each Material Real Property,
environmental assessment reports; provided that the Collateral Agent may in its
reasonable discretion accept any such existing report to the extent prepared as
of a date reasonably satisfactory to the Collateral Agent; provided, however,
that there shall be no obligation to deliver to the Collateral Agent any
environmental assessment report whose disclosure to the Collateral Agent would
require the consent of a Person other than the Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; (b) [reserved]; (c)
after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien (subject to Permitted Liens)
under the Collateral Documents with the priority required pursuant to the
Collateral and Guarantee Requirement and is required to be, the Borrower shall
give notice thereof to the Collateral Agent and, subject to the proviso at the
end of this Section 6.11(c), within one hundred twenty (120) days (or such
longer period as agreed by the Collateral Agent in its reasonable discretion) of
the date of such acquisition shall cause such real property to be subjected to a
Lien to the extent required by the Collateral and Guarantee Requirement and will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent or the Collateral
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b); provided, however, that, with respect to
any Mortgage required to be delivered pursuant to this Section 6.11(c), the
applicable Loan Party shall not be required to execute and deliver such Mortgage
until (x) at least 45 days from the date the Borrower or relevant Material
Domestic Subsidiary has provided the Collateral Agent with the description of
the Material Real Property required pursuant to Section 6.11(a)(i)(A) above
(provided, that, for the avoidance of doubt, the applicable Loan Party shall not
be required to deliver such Mortgage or any of the other documents listed in
Section 6.13(b) prior to the time described in the first three lines of Section
6.11(a)(i)(B)) and (y) the Borrower has received confirmation from the
Collateral Agent that flood insurance due diligence and flood insurance
compliance as required by Section 6.07 hereto has been completed. SECTION 6.12.
Compliance with Environmental Laws. Except, in each case, to the extent that the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (a) comply, and take all reasonable
actions to cause any lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) in each case to the extent required by
applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with Environmental Laws. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno120.jpg]
-105- SECTION 6.13. Further Assurances and Post-Closing Covenant. Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the expense of the
Loan Parties: (a) Promptly upon reasonable request from time to time by the
Administrative Agent or the Collateral Agent (i) correct any material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as may be necessary
in order to carry out more effectively the purposes of the Collateral Documents.
(b) In the case of each Material Real Property listed on Schedule 1.01B, provide
the Collateral Agent within one hundred twenty (120) days (or such longer period
as the Collateral Agent may agree in its sole discretion) after the Closing
Date: (i) a Mortgage with respect to such Material Real Property together with
evidence that counterparts of such Mortgage have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent; (ii) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
each such Material Real Property and if such Material Real Property is located
in a special flood hazard area, a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each other Loan
Party relating thereto; (iii) a copy of, or a certificate as to coverage under,
the insurance policies required by Section 6.07 (including, without limitation,
flood insurance policies) and the applicable provisions of the Collateral
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) and shall name the Collateral Agent, on behalf of the Secured
Parties, as additional insured, in form and substance satisfactory to the
Administrative Agent; (iv) American Land Title Association/American Congress on
Surveying and Mapping form surveys, for which all necessary fees (where
applicable) have been paid, and dated no more than 30 days before the Closing
Date, certified to the Collateral Agent and the issuer of the Mortgage Policies
in a manner satisfactory to the Collateral Agent by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Collateral Agent, showing all buildings
and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Collateral Agent; provided, however, that a
new American Land Title Association/American Congress on Surveying and Mapping
form survey shall not be required to the extent that (x) an existing survey
together with an “affidavit of no change” satisfactory to the issuer of the
Mortgage Policies is delivered to the Collateral Agent and the issuer of the
Mortgage Policies and (y) the issuer of the Mortgage Policies removes the
standard survey exception and provides reasonable and customary survey related
endorsements and other coverages in the applicable Mortgage Policy; (v) fully
paid American Land Title Association Lender’s Extended Coverage title insurance
policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
the Collateral Agent (not to exceed the cost or book value of the real
properties covered thereby), issued, coinsured and reinsured by title insurers
reasonably acceptable to the Collateral Agent, insuring the Mortgages to be
valid subsisting Liens on the property described therein, subject only to Liens
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno121.jpg]
-106- permitted by Section 7.01, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents)
and as such coinsurance and direct access reinsurance as the Collateral Agent
may reasonably request and is available in the applicable jurisdiction; (vi)
opinions of local counsel for the Loan Parties in states in which such Mortgaged
Properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings and the authorization, execution and
delivery of the Mortgages in form and substance reasonably satisfactory to the
Administrative Agent; and (vii) such other evidence that all other actions that
the Administrative Agent or Collateral Agent may reasonably deem necessary or
desirable in order to create valid and subsisting Liens on the property
described in the Mortgages has been taken. SECTION 6.14. Maintenance of Ratings.
Use commercially reasonable efforts to maintain (i) a public corporate credit
rating from S&P and a public corporate family rating from Moody’s, in each case
in respect of the Borrower, and (ii) a public rating in respect of the Facility
from each of S&P and Moody’s. SECTION 6.15. Post-Closing Matters. Execute and
deliver the documents and complete the tasks set forth on Schedule 6.15, in each
case within the time specified on such schedule or such longer period as may be
approved by the Administrative Agent in writing in its reasonable discretion.
ARTICLE VII Negative Covenants So long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder (other than (i) contingent
indemnification obligations as to which no claim has been asserted and (ii)
Obligations under Secured Hedge Agreements and Cash Management Obligations)
shall remain unpaid or unsatisfied, each of Holdings, Sub Holdco and the
Borrower shall not (and, with respect to Section 7.13, only Holdings and Sub
Holdco shall not), nor shall Holdings or the Borrower permit any Restricted
Subsidiary to: SECTION 7.01. Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Permitted Liens. SECTION 7.02. Investments. Make
or hold any Investments, except Permitted Investments. SECTION 7.03.
Indebtedness. Create, incur, assume or suffer to exist any Indebtedness or issue
any Disqualified Stock, or permit any Restricted Subsidiary to issue any shares
of Preferred Stock, in each case, other than Permitted Indebtedness. For
purposes of determining compliance with this covenant: (1) in the event that an
item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Permitted
Indebtedness, Disqualified Stock or Preferred Stock described in clauses (1)
through (28) of the definition of Permitted Indebtedness, the Borrower, in its
sole discretion, will classify or reclassify such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness, Disqualified Stock
or Preferred Stock in one of such clauses; provided that all Indebtedness
outstanding under the ABL Facility on the Closing Date will be treated as
incurred on the Closing Date under clause (1) of the definition of Permitted
Indebtedness and all Indebtedness outstanding under the Facility on the Closing
Date will be treated as incurred on the Closing Date under clause (2) of the
definition of Permitted Indebtedness; and Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno122.jpg]
-107- (2) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in the first and second paragraphs above. Accrual of interest or
dividends, the accretion of accreted value, the accretion or amortization of OID
discount and the payment of interest or dividends in the form of additional
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, of the
same class will not be deemed to be an incurrence or issuance of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this covenant. For
purposes of determining compliance with any U.S. dollar-denominated restriction
on the incurrence of Indebtedness, the U.S. dollar-equivalent principal amount
of Indebtedness denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the principal amount of such Indebtedness being
refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing. The principal amount of any Indebtedness incurred to refinance
other Indebtedness, if incurred in a different currency from the Indebtedness
being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such refinancing. SECTION 7.04.
Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that: (a) Holdings or
any Restricted Subsidiary may merge or consolidate with the Borrower (including
a merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, the direct parent of the
Borrower shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party pursuant to
a supplement and to the other applicable Loan Documents in form reasonably
satisfactory to the Administrative Agent; (b) (i) any Restricted Subsidiary of
the Borrower that is not a Loan Party may merge or consolidate with or into any
other Restricted Subsidiary of the Borrower that is not a Loan Party, (ii) any
Restricted Subsidiary of the Borrower may merge or consolidate with or into any
other Restricted Subsidiary of Holdings that is a Loan Party, (iii) any merger
the sole purpose of which is to reincorporate or reorganize a Loan Party in
another jurisdiction in the United States shall be permitted and (iv) any
Restricted Subsidiary of Holdings may liquidate or dissolve (provided that no
liquidation or dissolution of the Borrower shall be permitted by this clause
(iv)) or change its legal form if Holdings determines in good faith that such
action is in the best interests of Holdings and its Restricted Subsidiaries and
is not materially disadvantageous to the Lenders, provided, in the case of
clauses (ii) through (iv), that the surviving Person (or, with respect to clause
(iv), the Person who receives the assets of such dissolving or liquidated
Restricted Subsidiary that is a Guarantor) shall be a Loan Party; (c) any
Restricted Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or another Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party or (ii) such Investment must
be a permitted Investment in a Restricted Subsidiary which is not a Loan Party
in accordance with Section 7.02; (d) so long as no Default exists or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno123.jpg]
-108- Borrower”), (A) the Successor Borrower shall be an entity organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, (B) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to supplements hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty confirmed that its Guaranty of the Obligations shall
apply to the Successor Borrower’s obligations under this Agreement, (D) each
Loan Party, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (E) if requested by the Administrative Agent, each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement; (e) so
long as no Default exists or would result therefrom, Holdings may merge or
consolidate with any other Person; provided that (A) Holdings shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not Holdings or is a Person into
which Holdings has been liquidated (any such Person, the “Successor Holdings”)
(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Holdings shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (C) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement;
(f) any Restricted Subsidiary may merge, amalgamate or consolidate with any
other Person in order to effect an Investment permitted pursuant to Section
7.02; provided that the continuing or surviving Person shall be the Borrower or
a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the applicable requirements of Section
6.11; and (g) a merger, amalgamation, dissolution, winding up, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 7.05 (other than Section 7.05(e)). SECTION 7.05.
Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except: (a) Dispositions of obsolete, worn out, used or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business and Dispositions of property no longer used or useful in the conduct of
the business of Holdings and the Restricted Subsidiaries; (b) Dispositions of
inventory and goods held for sale in the ordinary course of business; (c)
Dispositions of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property; provided that to the extent the property being exchanged
constitutes Term Loan First Lien Collateral, such replacement property shall
constitute Term Loan First Lien Collateral; (d) Dispositions of property to
Holdings or a Restricted Subsidiary; provided that if the transferor of such
property is a Loan Party (i) the transferee thereof must be a Loan Party or (ii)
such Investment must be a permitted Investment in a Restricted Subsidiary that
is not a Loan Party in accordance with Section 7.02 (other than pursuant to
clause (4) of the definition of Permitted Investments); Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno124.jpg]
-109- (e) Dispositions permitted by Sections 7.02 (other than pursuant to clause
(4) of the definition of Permitted Investments), 7.04 and 7.06 and Liens
permitted by Section 7.01; (f) Dispositions of property pursuant to sale
leaseback transactions; provided that, except for any sale leaseback transaction
that is not between (a) a Loan Party and another Loan Party or (b) a Restricted
Subsidiary that is not a Loan Party and another Restricted Subsidiary that is
not a Loan Party, to the extent the aggregate amount of Net Cash Proceeds
received by Holdings or a Restricted Subsidiary from Dispositions made pursuant
to this Section 7.05(f) exceeds $90,000,000, all Net Cash Proceeds in excess of
such amount shall be applied to prepay Loans in accordance with Section
2.03(b)(ii)(A) and may not be reinvested in the business of the Borrower or a
Restricted Subsidiary; (g) Dispositions of Cash Equivalents; (h) leases,
subleases, licenses or sublicenses (including the provision of software under an
open source license), in each case in the ordinary course of business and which
do not materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole; (i) transfers of property subject to Casualty
Events; (j) Dispositions of property not otherwise permitted under this Section
7.05; provided that (i) such Disposition shall be for fair market value as
reasonably determined by Holdings or the applicable Restricted Subsidiary in
good faith (ii) at the time of such Disposition (other than any such Disposition
made pursuant to a legally binding commitment entered into at a time when no
Event of Default exists or would result from such Disposition), no Event of
Default shall exist or would result from such Disposition; (iii) with respect to
any Disposition pursuant to this clause (j) for a purchase price in excess of
$10,000,000, Holdings or any of the Restricted Subsidiaries shall receive not
less than 75.0% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities constituting
Subordinated Indebtedness, that are assumed by the transferee with respect to
the applicable Disposition and for which Holdings and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by Holdings or such Restricted Subsidiary
from such transferee that are converted by Holdings or such Restricted
Subsidiary into cash (to the extent of the cash received) within one hundred and
eighty (180) days following the closing of the applicable Disposition, (C)
Indebtedness (other than Subordinated Indebtedness) of any Restricted Subsidiary
that is no longer a Restricted Subsidiary as a result of such Disposition, to
the extent that Holdings and each other Restricted Subsidiary are released from
any Guarantee of payment of such Indebtedness in connection with such
Disposition and (D) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value as determined by the
Borrower in good faith, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (D) that is at that time
outstanding, not in excess of the greater of $20,000,000 and 10.0% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test Period
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash; and (iv) Holdings or the applicable
Restricted Subsidiary complies with the applicable provisions of Section 2.03;
(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; (l) Dispositions of accounts receivable in connection with the
collection, settlement or compromise thereof; (m) any issuance or sale of Equity
Interests in, or sale of Indebtedness or other securities of, an Unrestricted
Subsidiary; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno125.jpg]
-110- (n) to the extent allowable under Section 1031 of the Code (or comparable
or successor provision), any exchange of like property (excluding any boot
thereon permitted by such provision) for use in any business conducted by the
Borrower or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; provided that to the extent the property being transferred
constitutes Term Loan First Lien Collateral, such replacement property shall
constitute Term Loan First Lien Collateral; (o) the unwinding of any Hedging
Obligations; (p) any Disposition of Securitization Assets pursuant to a
Qualified Securitization Facility; (q) the lapse or abandonment in the ordinary
course of business of any registrations or applications for registration of any
immaterial IP Rights; (r) the licensing or sub-licensing of intellectual
property or other general intangibles in the ordinary course of business, other
than the licensing of intellectual property on a long-term basis; (s) any
surrender or waiver of contract rights or the settlement, release or surrender
of contract rights or other litigation claims in the ordinary course of
business; (t) the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable Law; (u) Dispositions of non-core or
obsolete assets acquired in connection with a Permitted Acquisition to the
extent Holdings or any of its Restricted Subsidiaries has entered into a legally
binding commitment to Dispose of such property or assets within twelve (12)
months of the consummation of the Permitted Acquisition thereof; (v) any swap of
assets in exchange for services or other assets in the ordinary course of
business of comparable or greater fair market value of usefulness to the
business of Holdings or any Restricted Subsidiary as a whole, as determined in
good faith by Holdings; (w) [reserved] (x) Dispositions of real property and
related assets in the ordinary course of business in connection with relocation
activities for directors, officers, employees, members of management, managers
or consultants of any direct or indirect parent company of Holdings, Holdings or
any Subsidiary; (y) [reserved] (z) Dispositions of assets in connection with the
closing or sale of an office in the ordinary course of business of the Borrower
and the Subsidiaries, which consist of leasehold interests in the premises of
such office, the equipment and fixtures located at such premises and the books
and records relating exclusively and directly to the operations of such office;
provided that as to each and all such sales and closings, (i) on the date on
which the agreement governing such Disposition is executed, no Event of Default
shall result and (ii) such sale shall be on commercially reasonable prices and
terms in a bona fide arm’s-length transaction; (aa) the sale of motor vehicles
and information technology equipment purchased at the end of an operating lease
and resold in the ordinary course of business thereafter; and (bb) Dispositions
of letters of credit and/or bank guarantees (and/or the rights thereunder) to
banks or other financial institutions in the ordinary course of business in
exchange for cash and/or Cash Equivalents. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and, if requested by the Administrative Agent, upon the
certification by the Borrower that such Disposition is permitted by Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno126.jpg]
-111- this Agreement, the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing. SECTION 7.06.
Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment other than: (1) the payment of any dividend or other distribution or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of the dividend or other distribution or giving of the redemption
notice, as the case may be, if at the date of declaration or notice, the
dividend or other distribution or redemption payment would have complied with
the provisions of this Section 7.06; (2) (a) the redemption, repurchase,
retirement or other acquisition of any Equity Interest (“Treasury Capital
Stock”) of any Loan Party or any Equity Interest of any direct or indirect
parent company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of Holdings or any direct or indirect parent company of Holdings to
the extent contributed to Holdings (in each case, other than any Disqualified
Stock) (“Refunding Capital Stock”) and (b) if immediately prior to the
retirement of Treasury Capital Stock, the declaration and payment of dividend
thereon was permitted under clause (6) of this paragraph, the declaration and
payment of dividend on the Refunding Capital Stock (other than Refunding Capital
Stock the proceeds of which were used to redeem, repurchase, retire or otherwise
acquire any Equity Interests of any direct or indirect parent company of
Holdings) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that were declarable and payable on such Treasury Capital
Stock immediately prior to such retirement; (3) the defeasance, redemption,
repurchase, exchange or other acquisition or retirement of Disqualified Stock
made by exchange for, or out of the proceeds of a sale made within 90 days of,
Disqualified Stock of Holdings, the Borrower or any other Loan Party, that, in
each case, is incurred in compliance with Section 7.03; (4) a Restricted Payment
to pay for the repurchase, retirement or other acquisition or retirement for
value of Equity Interests (other than Disqualified Stock) of Holdings or any
direct or indirect parent company of Holdings held by any future, present or
former employee, director, officer, manager or consultant (or their respective
Controlled Investment Affiliates or Immediate Family Members) of Holdings, any
of its Subsidiaries or any of its direct or indirect parent companies pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, or any stock subscription or shareholder
agreement (including, for the avoidance of doubt, any principal and interest
payable on any notes issued by Holdings or any direct or indirect parent company
of Holdings in connection with such repurchase, retirement or other
acquisition), including any Equity Interest rolled over by management of
Holdings or any direct or indirect parent company of Holdings in connection with
the Transaction; provided that the aggregate amount of Restricted Payments made
under this clause does not exceed $10,000,000 in any fiscal year following the
Closing Date (with unused amounts in any fiscal year being carried over to
succeeding fiscal years subject to a maximum amount of Restricted Payments
pursuant to this proviso not to exceed $20,000,000 in any fiscal year);
provided, further, that each of the amounts in any fiscal year under this clause
may be increased by an amount not to exceed: (a) the cash proceeds from the sale
of Equity Interests (other than Disqualified Stock) of Holdings and, to the
extent contributed to Holdings, the cash proceeds from the sale of Equity
Interests of any direct or indirect parent company of Holdings, in each case to
any future, present or former employees, directors, officers, managers, or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of Holdings, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Closing Date, in each case to
the extent Not Otherwise Applied; plus (b) the cash proceeds of key man life
insurance policies received by Holdings or the Restricted Subsidiaries after the
Closing Date; less Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno127.jpg]
-112- (c) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (a) and (b) of this clause (4); and provided,
further, that cancellation of Indebtedness owing to Holdings from any future,
present or former employees, directors, officers, managers, or consultants of
Holdings (or their respective Controlled Investment Affiliates or Immediate
Family Members), any direct or indirect parent company of Holdings or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of
Holdings or any of its direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this Section 7.06; (5) the
declaration and payment of dividends to holders of any class or series of
Disqualified Stock of Holdings or any Restricted Subsidiary or any class or
series of Preferred Stock of any Restricted Subsidiary issued in accordance with
this Section 7.06 to the extent such dividends are included in the definition of
“Fixed Charges”; (6) (a) the declaration and payment of dividends to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued by Holdings after the Closing Date; (b) the declaration and
payment of dividends to any direct or indirect parent company of Holdings, the
proceeds of which will be used to fund the payment of dividends to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued by such parent company after the Closing Date, provided that the
amount of dividends paid pursuant to this clause (b) shall not exceed the
aggregate amount of cash actually contributed to Holdings from the sale of such
Designated Preferred Stock; or (c) the declaration and payment of dividends on
Refunding Capital Stock that is Preferred Stock in excess of the dividends
declarable and payable thereon pursuant to clause (2) of this Section; provided,
in the case of each of (a), (b) and (c) of this clause (6), that for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Designated
Preferred Stock or the declaration of such dividends on Refunding Capital Stock
that is Preferred Stock, after giving effect to such issuance or declaration on
a Pro Forma Basis, the Fixed Charge Coverage Ratio as of the last day of the
most recently ended Test Period would be not less than 2.00 to 1.00; (7)
payments made or expected to be made by Holdings or any Restricted Subsidiary in
respect of withholding or similar taxes payable upon exercise of Equity
Interests by any future, present or former employee, director, officer, manager
or consultant (or their respective Controlled Investment Affiliates or Immediate
Family Members) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes; (8) [reserved]; (9) other Restricted Payments up
to an aggregate amount not to exceed the sum of (a) the greater of (1)
$48,000,000 and (2) 3.00% of Total Assets and (b) an amount equal to the amount
of Excluded Contributions previously received by Holdings; (10) distributions or
payments of Securitization Fees; (11) any Restricted Payment made in connection
with the Transaction and the fees and expenses related thereto or owed to
Affiliates, in each case to the extent permitted by Section 7.08; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno128.jpg]
-113- (12) the declaration and payment of dividends or distributions by Holdings
to, or the making of loans to, any direct or indirect parent company of Holdings
in amounts required for any direct or indirect parent company of Holdings to
pay, in each case without duplication, (a) franchise and excise taxes and other
fees, taxes and expenses required to maintain their corporate existence; (b)
with respect to any taxable year (or portion thereof) beginning after the
Closing Date with respect to which Holdings is treated as a partnership or
disregarded entity for U.S. federal income tax purposes, Holdings’ direct or
indirect equity owners to fund the income tax liabilities (including estimated
tax liabilities), amounts payable to Holdings’ direct or indirect equity owners
in respect of their indirect ownership of the Borrower for such taxable year (or
portion thereof), in an aggregate amount assumed to equal the product of (i) the
net taxable income of the Borrower (including, for the avoidance of doubt, any
income that flows through to the Borrower from pass- through Subsidiaries of the
Borrower or pursuant to the Subpart F of the Code) for the taxable year in
question (or portion thereof), taking into account any adjustments under Section
743(b) of the Code allocable to any direct or indirect owner of the Borrower as
a result of the Acquisition, reduced, in the case that the Borrower has a net
taxable loss rather than net taxable income for any prior taxable year (or
portion thereof) beginning after the Closing Date, by the total of the net
taxable loss for such periods (determined as if all such periods were one
period) to the extent such taxable loss is of a character (ordinary or capital)
that would permit such loss to be deducted against the income of the taxable
year in question (or portion thereof) and has not previously been taken into
account in determining tax distributions and (ii) the highest combined marginal
federal and applicable state and/or local income tax rate (taking into account
the deductibility of state and local income taxes for U.S. federal income tax
purposes and the character of the taxable income in question (i.e., long term
capital gain, qualified dividend income, etc.)) applicable to any such equity
owner for the taxable year in question (or portion thereof); (c) customary
salary, bonus and other benefits payable to employees, directors, officers and
managers of any direct or indirect parent company of Holdings to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of Holdings and the Restricted Subsidiaries, including Holdings’
proportionate share of such amounts relating to such parent entity being a
public company; (d) general corporate operating and overhead costs and expenses
of any direct or indirect parent company of Holdings to the extent such costs
and expenses are attributable to the ownership or operation of Holdings and the
Restricted Subsidiaries, including Holdings’ proportionate share of such amounts
relating to such parent entity being a public company; (e) fees and expenses
other than to Affiliates of Holdings related to any unsuccessful equity or debt
offering of such parent company; (f) amounts payable pursuant to the Management
Fee Agreement (including any amendment thereto so long as any such amendment is
not materially disadvantageous in the good faith judgment of the board of
directors of Holdings to Holdings when taken as a whole, as compared to the
Management Fee Agreement as in effect on the Closing Date), solely to the extent
such amounts are not paid directly by Holdings or its Subsidiaries; (g) cash
payments in lieu of issuing fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of Holdings or any direct or indirect parent company of
Holdings; (h) to finance Investments that would otherwise be permitted to be
made pursuant to this covenant if made by Holdings; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such direct or indirect parent company shall, immediately
following the closing thereof, cause (1) all property acquired (whether Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno129.jpg]
-114- assets or Equity Interests) to be contributed to the capital of Holdings
or a Restricted Subsidiary or (2) the merger or amalgamation of the Person
formed or acquired into Holdings or a Restricted Subsidiary (to the extent not
prohibited by Section 7.04) in order to consummate such Investment, (C) such
direct or indirect parent company and its Affiliates (other than Holdings or a
Restricted Subsidiary) receives no consideration or other payment in connection
with such transaction except to the extent Holdings or a Restricted Subsidiary
could have given such consideration or made such payment in compliance with this
Section 7.06 and (D) any property received by Holdings shall not increase the
Available Amount; and (i) amounts that would be permitted to be paid by Holdings
under clauses (4), (11) and (12) (but, in the case of clause (4), only in
respect of indemnities and expenses) of Section 7.08; provided that the amount
of any dividend or distribution under this clause (12)(i) to permit such payment
shall reduce Consolidated Net Income of Holdings to the extent, if any, that
such payment would have reduced Consolidated Net Income of Holdings if such
payment had been made directly by Holdings and increase (or, without duplication
of any reduction of Consolidated Net Income, decrease) EBITDA to the extent, if
any, that Consolidated Net Income is reduced under this clause (12)(i) and such
payment would have been added back to (or, to the extent excluded from
Consolidated Net Income, would have been deducted from) EBITDA if such payment
had been made directly by Holdings, in each case, in the period such payment is
made; (13) the distribution, by dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to Holdings or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are Cash Equivalents); (14) other Restricted Payments so long
as, immediately after giving Pro Forma Effect thereto, the Consolidated Net
Leverage Ratio as of the last day of the most recently ended Test Period is less
than or equal to 3.50 to 1.00; (15) Restricted Payments out of the Available
Amount so long as, immediately after giving Pro Forma Effect thereto, the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Test Period is less than or equal to 4.1 to 1.0; (16) dividends or distributions
by a Restricted Subsidiary so long as, in the case of any dividend or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a wholly owned Restricted
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities; (17) payments pursuant to the terms of
the Tax Receivable Agreement; and (18) other Restricted Payments in an aggregate
amount per annum not to exceed five percent (5.0%) of the market capitalization
of Borrower or its direct or indirect parent; provided that at the time of, and
after giving effect to, any Restricted Payment permitted under clauses (9), (14)
or (15), no Default shall have occurred and be continuing or would occur as a
consequence thereof. SECTION 7.07. Change in Nature of Business. Engage in any
material line of business substantially different from those lines of business
conducted by Holdings and the Restricted Subsidiaries on the Closing Date or any
business reasonably related or ancillary thereto. SECTION 7.08. Transactions
with Affiliates. Make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of Holdings (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$10,000,000, unless such Affiliate Transaction is on terms that are not
materially less favorable to Holdings Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno130.jpg]
-115- or its relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by Holdings or such Restricted Subsidiary
with an unrelated Person on an arm’s-length basis; provided that the foregoing
restriction shall not apply to: (1) transactions between or among Holdings or
any Restricted Subsidiary (or any entity that becomes a Restricted Subsidiary as
a result of such transaction); (2) (i) Guarantees permitted by Section 7.03,
(ii) Restricted Payments permitted by Section 7.06 and (iii) Investments
permitted by Section 7.02; (3) the payment of management, consulting,
monitoring, advisory and other fees and related expenses (including
indemnification and other similar amounts) pursuant to the Management Fee
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees and related expenses (including indemnification and similar amounts)
accrued in any prior year), or, in each case, any amendment thereto in an annual
amount not to exceed the greater of (i) $4,500,000 and (ii) 2.0% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test Period
for the preceding year and any one- time payment under the Management Fee
Agreement of a termination fee to the Investors in the event of a Change of
Control; (4) the payment of reasonable and customary fees and compensation paid
to, and indemnities and reimbursements and employment and severance arrangements
provided on behalf of or for the benefit of, current or former employees,
directors, officers, managers, distributors or consultants of Holdings, any of
its direct or indirect parent companies or any Restricted Subsidiary; (5) any
agreement as in effect as of the Closing Date and set forth on Schedule 7.08, or
any amendment thereto (so long as any such amendment is not disadvantageous in
any material respect in the good faith judgment of the Borrower to the Lenders
when taken as a whole as compared to the applicable agreement as in effect on
the Closing Date); (6) the existence of, or the performance by Holdings or any
Restricted Subsidiary of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by Holdings or any Restricted Subsidiary of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Closing Date shall only be permitted by this
clause (6) to the extent that the terms of any such amendment or new agreement
are not otherwise disadvantageous in any material respect in the good faith
judgment of the board of directors of the Borrower to the Lenders when taken as
a whole; (7) the Transaction and the payment of all fees and expenses related to
the Transaction, including Transaction Expenses; (8) transactions with
customers, clients, suppliers, contractors, joint venture partners or purchasers
or sellers of goods or services that are Affiliates, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement which are fair to Holdings and the Restricted Subsidiaries, in the
reasonable determination of the board of directors of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party; (9) the issuance of
Equity Interests (other than Disqualified Stock) of Holdings to any direct or
indirect parent company of Holdings or to any Permitted Holder or to any
employee, director, officer, manager, distributor or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members) of
Holdings, any of its direct or indirect parent companies or any Restricted
Subsidiary; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno131.jpg]
-116- (10) sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with or any Qualified
Securitization Facility; (11) payments by Holdings or any Restricted Subsidiary
(i) to any Affiliate or (ii) to any of the Investors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures which payments are approved by a majority of the
board of directors of Holdings in good faith; (12) payments and Indebtedness and
Disqualified Stock (and cancellation of any thereof) of Holdings and the
Restricted Subsidiaries and Preferred Stock (and cancellation of any thereof) of
any Restricted Subsidiary to any future, current or former employee, director,
officer, manager or consultant (or their respective Controlled Investment
Affiliates or Immediate Family Members) of Holdings, any of its Subsidiaries or
any of its direct or indirect parent companies pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement; and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any supplemental executive retirement benefit plans
or arrangements with any such employees, directors, officers, managers or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) that are, in each case, approved by the Borrower in good faith;
(13) investments by any of the Investors in securities of Holdings or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by such Investors in connection therewith) so long as (a) the investment is
being offered generally to other investors on the same or more favorable terms
and (b) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of securities; (14) payments to or from, and
transactions with, any joint venture in the ordinary course of business
(including, without limitation, any cash management activities related thereto);
(15) payments by Holdings (and any direct or indirect parent company thereof)
and its Subsidiaries pursuant to tax sharing agreements among Holdings (and any
such parent company) and its Subsidiaries; provided that in each case the amount
of such payments in any fiscal year does not exceed the amount described in
Section 7.06(12)(b); (16) any lease entered into between Holdings or any
Restricted Subsidiary, as lessee and any Affiliate of Holdings, as lessor, which
is approved by a majority of the disinterested members of the board of directors
of Holdings in good faith; (17) intellectual property licenses in the ordinary
course of business; and (18) any transaction in respect of which the Borrower
delivers to the Administrative Agent a letter addressed to the board of
directors of the Borrower from an accounting, appraisal or investment banking
firm, in each case of nationally recognized standing that is in the good faith
determination of the Borrower qualified to render such letter, which letter
states that (i) such transaction is on terms that are substantially no less
favorable to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate or (ii) such transaction is fair to the Borrower or such
Restricted Subsidiary, as applicable, from a financial point of view. SECTION
7.09. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
prohibits, restricts, imposes any condition on or limits the ability of (a) any
Restricted Subsidiary that is not a Loan Party to make Restricted Payments to
(directly or indirectly) or to make or repay loans or advances to any Loan Party
or to Guarantee the Obligations of any Loan Party under the Loan Documents or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno132.jpg]
-117- to the Facility and the Obligations under the Loan Documents; provided
that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations that: (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.09) are listed on Schedule 7.09 and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation; (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such Contractual Obligations were
not entered into in contemplation of such Person becoming a Restricted
Subsidiary; (iii) represent Indebtedness of a Restricted Subsidiary that is not
a Loan Party that is permitted by Section 7.03; (iv) are restrictions that arise
in connection with (including Indebtedness and other agreements entered into in
connection therewith) (x) any Lien permitted by Section 7.01 and relate to the
property subject to such Lien or (y) any Disposition permitted by Section 7.05
applicable pending such Disposition solely to the assets subject to such
Disposition; (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business; (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof and, in the case of the
ABL Facility and Credit Agreement Refinancing Indebtedness, permit the Liens
securing the Obligations without restriction (subject to the Intercreditor
Agreements); (vii) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto; (viii) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of any Restricted Subsidiary; (ix) are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business; (x)
are restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; (xi) are customary restrictions
contained in the ABL Facility, the ABL Facility Documentation and any
Refinancing Indebtedness of any of the foregoing; (xii) arise in connection with
cash or other deposits permitted under Section 7.01; or (xiii) comprise
restrictions imposed by any agreement governing Indebtedness entered into after
the Closing Date and permitted under Section 7.03 that are, taken as a whole, in
the good faith judgment of the Borrower, no more restrictive with respect to the
Borrower or any Restricted Subsidiary than customary market terms for
Indebtedness of such type (and, in any event, are no more restrictive than the
restrictions Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno133.jpg]
-118- contained in this Agreement), so long as the Borrower shall have
determined in good faith that such restrictions will not affect its obligation
or ability to make any payments required hereunder. SECTION 7.10. Use of
Proceeds. Use the proceeds of any Borrowing, whether directly or indirectly, in
a manner inconsistent with the uses set forth in Section 5.17 (other than to
provide working capital). SECTION 7.11. Accounting Changes. Make any change in
fiscal year; provided, however, that Holdings and the Borrower may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, Holdings,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year. SECTION 7.12. Prepayments, Etc., of Indebtedness.
(a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest, AHYDO payments and mandatory
prepayments shall be permitted) any junior lien (other than the ABL Facility and
any Revolving Commitment Increase), unsecured or Subordinated Indebtedness, in
each case, consisting of Indebtedness for borrowed money and with an individual
outstanding principal balance in excess of $20,000,000 (collectively, “Junior
Financing”), except (A) the refinancing thereof with the Net Cash Proceeds of,
or in exchange for, any Refinancing Indebtedness, (B) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of Holdings or any of its direct or indirect parents, (C) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary owed to Holdings, the
Borrower or a Restricted Subsidiary or the prepayment of Refinancing
Indebtedness and the Management Fee Agreement with the proceeds of any other
Junior Financing otherwise permitted by Section 7.03, (D) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed the sum of (1) the greater of (x) $60,000,000 and (y) 30.0% of EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test Period
plus (2) the amount of Excluded Contributions previously received by Holdings,
(E) other prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity so long as on a
Pro Forma Basis at the time of such prepayment, redemption, purchase, defeasance
and other payment, (x) no Default or Event of Default has occurred and is
continuing and (y) the Consolidated Net Leverage Ratio is less than or equal to
3.50 to 1.0 as of the last day of the most recently ended Test Period, (F)
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings prior to their scheduled maturity in an aggregate amount
not to exceed the Available Amount so long as on a Pro Forma Basis at the time
of such prepayment, redemption, purchase, defeasance and other payment, (i) no
Event of Default has occurred and is continuing and (ii) the Consolidated Net
Leverage Ratio as of the last day of the most recently ended Test Period is less
than or equal to 4.1 to 1.0 and (G) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings from the net cash
proceeds of Equity Interests (other than Disqualified Equity Interests) of
Holdings or (ii) make any payment in violation of any subordination terms of any
Junior Financing Documentation. (b) Amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Junior Financing Documentation. SECTION 7.13. Holdings and Sub Holdco. In the
case of Holdings and Sub Holdco, conduct, transact or otherwise engage in any
business or operations other than the following (and activities incidental
thereto): (i) its ownership of the Equity Interests of the Borrower (and, in the
case of Holdings, Sub Holdco, and, in the case of Holdings and Sub Holdco, any
Person formed or acquired in connection with any acquisition or similar
Investment not prohibited by the terms of this Agreement; provided, that as soon
as practicable after any such acquisition or similar Investment, Holdings and
Sub Holdco shall contribute all the Equity Interests of the Person or Persons
formed or acquired, or substantially all the assets acquired, in such
acquisition or similar Investment to the Borrower), (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, the ABL Facility, or any other Indebtedness
permitted by Section 7.03 or with respect to any agreement entered into in
connection with an acquisition or other Investment not prohibited by the terms
of this Agreement, (iv) any public offering of its common stock or any other
issuance of its Equity Interests or any transaction permitted under Section
7.04, (v) financing activities, including the issuance of securities, incurrence
of debt, payment of dividends, making contributions to the capital of Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno134.jpg]
-119- its Subsidiaries and guaranteeing the obligations of its Subsidiaries in
each case solely to the extent permitted hereunder, (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, Sub Holdco and the Borrower, (vii) holding any cash or
property received in connection with Restricted Payments made in accordance with
Section 7.06 or received in connection with Permitted Investments, in each case,
pending application thereof by Holdings and Sub Holdco, (viii) providing
indemnification to officers and directors, (ix) any other transaction Holdings
or Sub Holdco is permitted to enter into in accordance with this Article VII and
(x) activities incidental to the businesses or activities described in clauses
(i) to (ix) of this Section 7.13. ARTICLE VIII Events of Default and Remedies
SECTION 8.01. Events of Default. Each of the events referred to in clauses (a)
through (k) of this Section 8.01 shall constitute an “Event of Default”: (a)
Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or (b) Specific
Covenants. The Borrower, any Restricted Subsidiary or, in the case of Section
7.13, Holdings or Sub Holdco fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a) or 6.05(a) (solely with respect to
the Borrower) or Article VII; or (c) Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for thirty (30) days after receipt by the
Borrower of written notice thereof from the Administrative Agent; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or (e) Cross-Default. Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period, if any,
whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount (individually or in the
aggregate with all other Indebtedness as to which such a failure shall exist) of
not less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Hedging
Obligations, termination events or equivalent events pursuant to the terms of
such Hedging Obligations and not as a result of any default thereunder by any
Loan Party), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that (x) this clause (e)(B) shall not
apply to secured Indebtedness that becomes due (or requires an offer to
purchase) as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; provided that no such event under the ABL
Facility shall constitute an Event of Default under this Section 8.01(e) until
the acceleration of the Indebtedness under the ABL Facility and the exercise of
any remedies by the ABL Administrative Agent in respect of any Collateral and
such declaration or exercise has not been rescinded by the lenders under the ABL
Facility on or before such date; or (f) Insolvency Proceedings, Etc. Holdings,
Sub Holdco, the Borrower or any Material Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno135.jpg]
-120- liquidator, rehabilitator, administrator, administrative receiver or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or (g) Judgments. There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not denied or failed to
acknowledge coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or (h) ERISA. (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party which would
reasonably be expected to result in a Material Adverse Effect, (ii) any Loan
Party or any of their respective ERISA Affiliates fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan and a Material Adverse Effect would reasonably be expected to
result, or (iii) with respect to a Foreign Plan a termination, withdrawal or
noncompliance with applicable Law or plan terms that would reasonably be
expected to result in a Material Adverse Effect; or (i) Invalidity of Loan
Documents. Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 7.04 or 7.05) or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or (j) Collateral Documents. (i)
Any Collateral Document after delivery thereof pursuant to Section 4.01, 6.11 or
6.13 shall for any reason (other than pursuant to the terms hereof or thereof
including as a result of a transaction permitted under Section 7.04 or 7.05)
cease to create, or any Lien purported to be created by any Collateral Document
shall be asserted in writing by any Loan Party not to be, a valid and perfected
lien, with the priority required by the Collateral Documents (or other security
purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
Collateral actually delivered to it and pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the Borrower ceasing to be
pledged pursuant to the Security Agreement free of Liens other than Liens
subject to the ABL Intercreditor Agreement, First Lien Intercreditor Agreement
(if any) and the Junior Lien Intercreditor Agreement (if any) or any
nonconsensual Liens arising solely by operation of Law; or (k) Change of
Control. There occurs any Change of Control. SECTION 8.02. Remedies upon Event
of Default. If any Event of Default occurs and is continuing, the Administrative
Agent may with the consent of the Required Lenders and shall, at the request of
the Required Lenders, take any or all of the following actions: (a) declare
Commitments of each Lender to be terminated, whereupon such Commitments and
obligation shall be terminated; (b) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno136.jpg]
-121- and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and (c) exercise
on behalf of itself and the Lenders all rights and remedies available to it and
the Lenders under the Loan Documents or applicable Law; provided that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, the Commitments of
each Lender shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender. SECTION 8.03. Exclusion of Immaterial
Subsidiaries. Solely for the purpose of determining whether a Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Subsidiary that is an Immaterial Subsidiary or at such time could, upon
designation by the Borrower, become an Immaterial Subsidiary affected by any
event or circumstances referred to in any such clause unless the EBITDA of such
Subsidiary together with the EBITDA of all other Subsidiaries affected by such
event or circumstance referred to in such clause, shall exceed 5% of the EBITDA
of the Borrower and its Restricted Subsidiaries. SECTION 8.04. Application of
Funds. After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such; Second, to
payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including Attorney Costs payable under Section 10.04 and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them; Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans, the Obligations under Secured Hedge
Agreements and Cash Management Obligations, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them; Fifth, to the payment of all other Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and Last, the balance, if any, after all of the Obligations have been
paid in full, to the Borrower or as otherwise required by Law. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno137.jpg]
-122- ARTICLE IX Administrative Agent and Other Agents SECTION 9.01. Appointment
and Authorization of the Administrative Agent. (a) Each Lender hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Sections 9.09 and 9.11)
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any such
provision. (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a Lender and a potential Hedge Bank and/or Cash Management Bank) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or in trust for) such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including the Intercreditor Agreements),
as contemplated by and in accordance with the provisions of this Agreement and
the Collateral Documents and acknowledge and agree that any such action by any
Agent shall bind the Lenders. SECTION 9.02. Rights as a Lender. Any Person
serving as an Agent (including as Administrative Agent) hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them. SECTION 9.03. Exculpatory
Provisions. Neither the Administrative Agent nor any other Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent): (a) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing and without limiting the generality of the foregoing, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties; (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno138.jpg]
-123- as shall be expressly provided for herein or in the other Loan Documents),
provided that no Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable Law; and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by any Person serving as an Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender. No Agent-Related
Person shall be responsible for or have any duty to ascertain or inquire into
(i) any recital, statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof. Additionally, no Agent-Related Person shall be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders; further,
without limiting the generality of the foregoing, no Agent-Related Person shall
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender. SECTION 9.04. Reliance by the Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders; provided that the Administrative Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable Law. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno139.jpg]
-124- SECTION 9.05. Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Documents by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders; Disclosure
of Information by Agents. Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person. SECTION 9.07. Indemnification of Agents. Whether or not
the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Administrative Agent and each other Agent-Related
Person (solely to the extent any such Agent-Related Person was performing
services on behalf of the Administrative Agent) (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless the Administrative Agent and each
other Agent-Related Person (solely to the extent any such Agent-Related Person
was performing services on behalf of the Administrative Agent) from and against
any and all Indemnified Liabilities incurred by it; provided that no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting from such Agent- Related Person’s own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.07. In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto, provided, further,
that the failure of any Lender to indemnify or reimburse the Administrative
Agent shall not relieve any other Lender of its obligation in respect thereof.
The undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno140.jpg]
-125- SECTION 9.08. No Other Duties; Other Agents, Arrangers, Managers, Etc.
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Arrangers or other Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder and such Persons shall have the benefit of this Article IX.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any agency or fiduciary or trust
relationship with any Lender, Holdings, the Borrower or any of their respective
Subsidiaries. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder. Each of the
Syndication Agent and Documentation Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. Each of the Syndication Agent and Documentation Agent and
any other Agent may resign from such role at any time, with immediate effect, by
giving prior written notice thereof to the Administrative Agent and Borrower.
SECTION 9.09. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a
Lender or a bank with an office in the United States, or an Affiliate of any
such Lender or bank with an office in the United States. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Agent-Related Persons
in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. SECTION 9.10.
Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno141.jpg]
-126- and their respective agents and counsel and all other amounts due the
Lenders and the Administrative Agent under Sections 2.07 and 10.04) allowed in
such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. SECTION 9.11. Collateral and
Guaranty Matters. Each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) irrevocably
authorizes the Administrative Agent and the Collateral Agent, and each of the
Administrative Agent and the Collateral Agent agrees that it will: (a) release
any Lien on any property granted to or held by the Administrative Agent or the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (x) obligations
and liabilities under Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Hedge Bank shall have been made, (y) Cash
Management Obligations as to which arrangements satisfactory to the applicable
Cash Management Bank shall have been made and (z) contingent indemnification
obligations not yet accrued and payable), (ii) at the time the property subject
to such Lien is transferred or to be transferred as part of or in connection
with any transfer permitted hereunder or under any other Loan Document to any
Person other than Holdings, the Borrower or any of its Domestic Subsidiaries
that are Guarantors, (iii) subject to Section 10.01, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders, or (iv)
if the property subject to such Lien is owned by a Guarantor, upon release of
such Guarantor from its obligations under its Guaranty pursuant to clause (c)
below; (b) subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is a Permitted Lien pursuant to clauses
(1) (other than with respect to any self-insurance arrangements), (4) (solely to
the extent securing any cash or Cash Equivalents or other property that does not
constitute Collateral), (5) (6) (to the extent related to Indebtedness permitted
to be incurred pursuant to clause (5) of the definition of Permitted
Indebtedness), (9), (11) (solely to the extent securing any segregated cash or
Cash Equivalents or other property that does not constitute Collateral), (17)
(solely to the extent relating to the foregoing clause (9)), (18), (25) (to the
extent related to subclause (a) or (b) of such clause), (27), (28), (29), (31),
(33), and (36) of the definition thereof, in each case to the extent required by
the terms of the obligations secured by such Liens pursuant to documents
reasonably acceptable to the Administrative Agent; and (c) release any Guarantor
from its obligations under the Guaranty if (i) in the case of any Subsidiary of
the Borrower, except in the case of Holdings, Sub Holdco or the Company, such
Person (I) ceases to be a Restricted Subsidiary as a result of a transaction or
designation permitted hereunder or (II) at the option of Holdings by notice to
the Agent, becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder or (ii) in the case of Holdings or Sub Holdco,
either Holdings or Sub Holdco ceases to be a Guarantor as a result of a
transaction permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the ABL Facility, any
Credit Agreement Refinancing Indebtedness or any other Junior Financing. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.11.
In each case as specified in this Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno142.jpg]
-127- Section 9.11, the applicable Agent will (and each Lender irrevocably
authorizes the applicable Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11. SECTION 9.12. Appointment of Supplemental
Administrative Agents. (a) It is the purpose of this Agreement and the other
Loan Documents that there shall be no violation of any Law of any jurisdiction
denying or restricting the right of banking corporations or associations to
transact business as agent or trustee in such jurisdiction. It is recognized
that in case of litigation under this Agreement or any of the other Loan
Documents, and in particular in case of the enforcement of any of the Loan
Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co- trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”). (b) In the event that the Administrative Agent appoints
a Supplemental Administrative Agent with respect to any Collateral, (i) each and
every right, power, privilege or duty expressed or intended by this Agreement or
any of the other Loan Documents to be exercised by or vested in or conveyed to
the Administrative Agent with respect to such Collateral shall be exercisable by
and vest in such Supplemental Administrative Agent to the extent, and only to
the extent, necessary to enable such Supplemental Administrative Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.
(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent. SECTION 9.13.
Intercreditor Agreements. The Administrative Agent and the Collateral Agent are
authorized to enter into the Intercreditor Agreements, and the parties hereto
acknowledge that each Intercreditor Agreement is binding upon them. Each Lender
(a) hereby consents to the subordination of the Liens on the ABL First Lien
Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement and the Lien priority provisions of the other
Intercreditor Agreements, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreements and
(c) hereby authorizes and instructs the Administrative Agent and Collateral
Agent to enter into the Intercreditor Agreements and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof. Each Term B-1
Lender, by its execution and delivery of Amendment No. 12 and its making of Term
B-1 Loans on the Amendment No. 12 Effective Date (including the conversion of
any Converted Initial Term B Loans of such Term B-1 Lender into Term B-1 Loans
in accordance with Section 2.01(a)), hereby (a) confirms its agreement to the
foregoing provisions of this Section 9.13 and (b) pursuant to the ABL
Intercreditor Agreement, agrees to be bound by the terms of the ABL
Intercreditor Agreement as a “Term Loan Secured Party” (as defined in the ABL
Intercreditor Agreement). Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno143.jpg]
-128- SECTION 9.14. Secured Cash Management Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein or in any Guaranty or
any Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. SECTION 9.15. Withholding Tax. To the
extent required by any applicable Laws, the Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.15. The agreements in this Section 9.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. SECTION 9.16.
Lender Representation. (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments, (ii) the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91- 38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno144.jpg]
-129- in, administration of and performance of the Loans, the Letters of Credit,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender. (b) In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that: (i) none of the Administrative Agent, the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto), (ii) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is independent (within the meaning of
29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser,
a broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3- 21(c)(1)(i)(A)-(E), (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations), (iv) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is a fiduciary under
ERISA or the Code, or both, with respect to the Loans, the Letters of Credit,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and (v) no fee or other
compensation is being paid directly to the Administrative Agent, the Arrangers
or any of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement. (c) The Administrative Agent and the Arrangers hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno145.jpg]
-130- ARTICLE X Miscellaneous SECTION 10.01. Amendments, Etc. Except as
otherwise set forth in this Agreement, no amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that, no such amendment, waiver
or consent shall: (a) extend or increase the Commitment of any Lender without
the written consent of each Lender directly and adversely affected thereby (it
being understood that a waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender); (b) postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.05 or 2.06
with respect to payments to any Lender without the written consent of each
Lender directly and adversely affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest; (c) reduce the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (i) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document to any Lender without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate; (d)
change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Required Facility Lenders” or any other provision specifying the
number of Lenders or portion of the Loans or Commitments required to take any
action under the Loan Documents, without the written consent of each Lender
directly and adversely affected thereby; (e) other than in a transaction
permitted under Section 7.04 or Section 7.05, release all or substantially all
of the Collateral in any transaction or series of related transactions, without
the written consent of each Lender; (f) other than in a transaction permitted
under Section 7.04 or Section 7.05, release all or substantially all of the
aggregate value of the Guaranty, without the written consent of each Lender; and
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class
(but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders; (g) change any provision of the definition of “Pro
Rata Share” or any provision of Section 2.11, without the written consent of
each Lender directly and adversely affected thereby; (h) change any provision of
Section 8.04 or any other provision specifying the order of application of
payments hereunder or under any other Loan Document, without the written consent
of each Lender directly and adversely affected thereby. Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno146.jpg]
-131- Notwithstanding the foregoing, (a) no Lender consent is required to effect
any amendment or supplement to the ABL Intercreditor Agreement, any First Lien
Intercreditor Agreement or any Junior Lien Intercreditor Agreement (i) that is
for the purpose of adding the holders of Permitted Additional Pari Debt,
Permitted Junior Priority Debt or Other Junior Secured Debt (or a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of the ABL Intercreditor Agreement, such First Lien
Intercreditor Agreement or such Junior Lien Intercreditor Agreement, as
applicable (it being understood that any such amendment, modification or
supplement may make such other changes to the applicable Intercreditor Agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided, that such other changes are not adverse,
in any material respect, to the interests of the Lenders) or (ii) that is
expressly contemplated by the ABL Intercreditor Agreement (or the comparable
provisions, if any, of any First Lien Intercreditor Agreement or any Junior Lien
Intercreditor Agreement); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Collateral Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent or the Collateral Agent, as
applicable and (b) this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans, the
Incremental Loans, if any, and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders. In addition, notwithstanding the
foregoing, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the Replacement
Loans (as defined below) to permit the refinancing of all outstanding Loans of
any Class (“Refinanced Loans”) with replacement term loans (“Replacement Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Loans shall not exceed the aggregate principal amount of such Refinanced Loans,
(b) the All-In Yield with respect to such Replacement Loans (or similar interest
rate spread applicable to such Replacement Loans) shall not be higher than the
All-In Yield for such Refinanced Loans (or similar interest rate spread
applicable to such Refinanced Loans) immediately prior to such refinancing, (c)
the Weighted Average Life to Maturity of such Replacement Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Loans at
the time of such refinancing (except by virtue of amortization or prepayment of
the Refinanced Loans prior to the time of such incurrence) and (d) all other
terms applicable to such Replacement Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Loans than, those
applicable to such Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such refinancing.
Notwithstanding anything to the contrary contained in this Section 10.01, any
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any Lender
if such amendment, supplement or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents. Furthermore, with the consent of the Administrative Agent at the
request of the Borrower, any Loan Document may be amended to cure ambiguities,
omissions, mistakes or defects so long as, in each case, the Lenders shall have
received at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment. SECTION
10.02. Notices and Other Communications; Facsimile Copies. (a) General. Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno147.jpg]
-132- (i) if to Holdings, the Borrower or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and (ii) if to any other Lender, to
the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire. Notices and other communications
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices and other
communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b). (b) Electronic Communication.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. (c)
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. (d) The Platform. THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Agent-Related Persons or any Arranger (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Holdings, the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). (e) Change of Address. Each of Holdings, the Borrower
and the Administrative Agent may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno148.jpg]
-133- Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non- public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws. (f) Reliance by the Administrative Agent. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. SECTION 10.03. No Waiver;
Cumulative Remedies. No failure by any Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law. SECTION 10.04. Attorney Costs and Expenses. The
Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent and the Arrangers for all reasonable and documented or
invoiced out-of- pocket costs and expenses associated with the syndication of
the Loans and the preparation, execution and delivery, administration,
amendment, modification, waiver and/or enforcement of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cahill Gordon & Reindel LLP and any other counsel retained with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed)) and, if
reasonably necessary, one local and foreign counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole, and (b)
to pay or reimburse the Administrative Agent and the Lenders for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all costs and expenses incurred in connection with any
workout or restructuring in respect of the Loans, all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Law, and including all Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction and, in the
event of any conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated taken as a
whole)). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. SECTION 10.05. Indemnification by the Borrower. The Borrower shall
indemnify and hold harmless the Agents, each Lender, the Arrangers and their
respective Affiliates, and the directors, officers, employees, counsel, agents,
advisors and other representatives or successors and assigns of the foregoing
(collectively the “Indemnitees”) from and against any and all losses,
liabilities, damages, claims, and reasonable and documented or invoiced out-of-
pocket fees and expenses (including reasonable Attorney Costs of one counsel for
all Indemnitees and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all Indemnitees (and, in the case of an actual or perceived
conflict of interest, where the Indemnitee Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno149.jpg]
-134- affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee)) of any such Indemnitee arising out of or relating to any claim or
any litigation or other proceeding (regardless of whether such Indemnitee is a
party thereto and whether or not such proceedings are brought by the Borrower,
its equity holders, its Affiliates, creditors or any other third person) that
relates to the Transaction, including the financing contemplated hereby, of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom, or (c) any Release of
Hazardous Materials on, at, under or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability relating to the Borrower, any Subsidiary or any
other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
controlled Affiliates or any of the officers, directors, employees, agents,
advisors or other representatives of any of the foregoing, in each case, who are
involved in or aware of the Transaction (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (y) a material breach of
the Loan Documents by such Indemnitee or one of its Affiliates (as determined by
a court of competent jurisdiction in a final and non-appealable decision) or (z)
any dispute solely between and among such Indemnitees to the extent such
disputes do not arise from any act or omission of the Borrower or any of its
Affiliates (other than any claims against an Indemnitee acting in its capacity
or fulfilling its role as an administrative agent or arranger or any similar
role under the Loan Documents unless such claim arose from the gross negligence,
bad faith or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date) (other than, in the case of any Loan
Party, in respect of any such damages incurred or paid by an Indemnitee to a
third party). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, managers, partners, stockholders or creditors
or an Indemnitee or any other Person, whether or not any Indemnitee is otherwise
a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts
due under this Section 10.05 shall be paid within twenty (20) Business Days
after written demand therefor; provided, however, that if the Borrower has
reimbursed any Indemnitee for any legal or other expenses in connection with any
Indemnified Liabilities and there is a final non-appealable judgment of a court
of competent jurisdiction that the Indemnitee was not entitled to
indemnification or contribution with respect to such Indemnified Liabilities
pursuant to the express terms of this Section 10.05, the Indemnitee shall
promptly refund such expenses paid by the Borrower to the Indemnitee. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations. This Section 10.05 shall not apply to Taxes, except any Taxes that
represent losses or damages arising from any non- Tax claim. SECTION 10.06.
Marshaling; Payments Set Aside. None of the Administrative Agent or any Lender
shall be under any obligation to marshal any assets in favor of the Loan Parties
or any other party or against or in payment of any or all of the Obligations. To
the extent that any payment by or on behalf of the Borrower is made to any Agent
or any Lender, or any Agent or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno150.jpg]
-135- each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. SECTION 10.07. Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and registered assigns
permitted hereby, except that neither Holdings nor the Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto (other than to any Disqualified Lender) shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Agent-Related Persons of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. (b) Assignments by Lenders. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions: (i) Minimum Amounts. (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in Section 10.07(b)(i)(A) of this Section, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, unless the Borrower’s
consent for such assignment is not required, or such consent has been deemed
received, in each case, in accordance with Section 10.07(b)(iii)(A), the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met. (ii) Proportionate Amounts. Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned. (iii) Required Consents. No consent
shall be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition: (A) the consent of the Borrower
(such consent not to be unreasonably withheld) shall be required unless (1) an
Event of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f), has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that such consent shall be deemed to have been given if the
Borrower has not responded within ten (10) Business Days after notice by the
Administrative Agent; and Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno151.jpg]
-136- (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender. (iv) Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any Assignment. The
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. All assignments shall be
by novation and will not be required to be pro rata. (v) No Assignments to
Certain Persons. No such assignment shall be made (A) subject to subsection (h)
below, any of the Borrower’s Affiliates, (B) to a natural person or (C) to a
Disqualified Lender (with each assignee being required to represent that it is
not a Disqualified Lender). Subject to acceptance and recording thereof by the
Administrative Agent pursuant to clause (c) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
In each instance where the Borrower’s consent is required pursuant to this
Section 10.07(b), the Borrower shall be deemed to have consented to such
assignment after receipt of written notice from the Administrative Agent of such
assignment, in each case unless an objection to such assignment is made by the
Borrower within ten Business Days of receipt of such notice. (c) The
Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This Section
10.07(c) and Section 2.09 shall be construed so that all Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related Treasury regulations (or any other
relevant or successor provisions of the Code or of such Treasury regulations).
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or, to the extent a schedule of Disqualified Lenders has
been provided to the Administrative Agent and posted for the Lenders, a
Disqualified Lender) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno152.jpg]
-137- waiver or other modification described in the first proviso to Section
10.01 (other than clause (d) thereof) that directly affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 (subject to the
requirements of Sections 3.01(b) and (d)), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender. (c)
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
loans and commitments under the Facility, or disclosure of confidential
information, to any Disqualified Lender. (e) Limitations upon Participant
Rights. A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or such entitlement to a greater payment results from a
change in Law after the sale of the participation takes place. Each Lender that
sells a participation shall (acting solely for this purpose as a non- fiduciary
agent of the Borrower) maintain a register complying with the requirements of
Sections 163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations
issued thereunder relating to the exemption from withholding for portfolio
interest on which is entered the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in the
Loans) except to the extent that such disclosure is necessary to establish that
such Loan is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
The Participation Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (f) Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) each SPC shall be
entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01(b) and (d)), 3.04 and 3.05 (through the Granting Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 10.07, (ii) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Sections 3.01, 3.04 or 3.05)
unless such increase or change results from a change in Law after the SPC became
a SPC, (iii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iv) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
lender of record hereunder. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno153.jpg]
-138- agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC. (h) Any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement to a Person who is or will become, after such assignment,
an Affiliated Lender, subject to the following limitations: (i) Holdings and its
Restricted Subsidiaries shall cause any loans or commitments assigned to it
(including as contemplated by the following clause (ii)) to be cancelled; (ii)
any Loans acquired by an Affiliated Lender (other than the Borrower) may, with
the consent of the Borrower, be contributed to the Borrower (whether through any
of its direct or indirect parent entities or otherwise) and exchanged for debt
or equity securities of such parent entity or the Borrower that are otherwise
permitted to be issued by such entity pursuant to this Agreement at such time;
(iii) Affiliated Lenders will not (i) receive information provided solely to
Lenders by the Administrative Agent or any Lender, (ii) be permitted to attend
or participate in meetings attended solely by the Lenders and (iii) be able to
be entitled to challenge the Administrative Agent’s and the applicable Lenders’
attorney-client privilege as a result of their status as Affiliated Lenders;
(iv) in the event that any proceeding under the Bankruptcy Code of the United
States shall be instituted by or against the Borrower or any Guarantor, each
Affiliated Lender shall acknowledge and agree that they are each “insiders”
under Section 101(31) of the Bankruptcy Code of the United States and, as such,
the claims associated with the loans and commitments owned by it shall not be
included in determining whether the applicable class of creditors holding such
claims has voted to accept a proposed plan for purposes of section 1129(a)(10)
of the Bankruptcy Code of the United States, or, alternatively, to the extent
that the foregoing designation is deemed unenforceable for any reason, each
Affiliated Lender shall vote in such proceedings in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliated Lenders, except to the extent that any plan of reorganization
proposes to treat the Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliated Lenders (provided, however, that this clause (iv) shall not apply to
Affiliated Debt Funds); (v) any purchases by Affiliated Lenders shall require
that such Affiliated Lender clearly identify itself as an Affiliated Lender in
any assignment and assumption agreement executed in connection with such
purchases or sales and each such assignment and assumption shall contain
customary “big boy” representations but no requirement to make representations
as to the absence of any material nonpublic information; (vi) each Affiliated
Lender shall waive any rights to bring any action in connection with such
purchased Loans against the Administrative Agent in its capacity as such or to
challenge the Administrative Agent’s or any Lender’s attorney-client privilege;
(vii) Holdings and its Subsidiaries may not purchase any loans so long as any
Event of Default has occurred and is continuing; Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno154.jpg]
-139- (viii) for purposes of any amendment, waiver or modification of the Loan
Documents that requires the consent of the Required Lenders or that does not in
each case adversely affect such Affiliated Lender (in its capacity as a Lender)
in any material respect as compared to other Lenders, Affiliated Lenders will be
deemed to have voted in the same proportion as non-Affiliated Lenders voting on
such matter; provided, however, that an Affiliated Debt Fund will not be subject
to such voting limitations and will be entitled to vote as if it were a Lender,
except that Affiliated Debt Funds may not, in the aggregate, account for more
than 49.9% of the amount necessary to constitute the Required Lenders; and (ix)
the aggregate principal amount of Loans held at any one time by Affiliated
Lenders (excluding Affiliated Debt Funds) may not exceed 25% of the original
principal amount of all Loans at such time outstanding (determined at the time
of purchase). Each Affiliated Lender agrees to notify the Administrative Agent
and the Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who is also a Lender, and each Lender agrees to notify the
Administrative Agent and the Borrower promptly (and in any event within ten (10)
Business Days) if it becomes an Affiliated Lender. The Administrative Agent may
conclusively rely upon any notice delivered pursuant to the immediately
preceding sentence or pursuant to clause (v) of this subsection (h) and shall
not have any liability for any losses suffered by any Person as a result of any
purported assignment to or from an Affiliated Lender. (i) Notwithstanding
anything in Section 10.01 or the definition of “Required Lenders” to the
contrary, for purposes of determining whether the Required Lenders have (i)
consented (or not consented) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, or subject to Section 10.07(j), any plan
of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender shall have any right to consent (or not consent), otherwise act or direct
or require the Administrative Agent or any Lender to take (or refrain from
taking) any such action and: (A) all Loans held by any Affiliated Lenders shall
be deemed to be not outstanding for all purposes of calculating whether the
Required Lenders have taken any actions; and (B) all Loans held by Affiliated
Lenders shall be deemed to be not outstanding for all purposes of calculating
whether all Lenders have taken any action unless the action in question affects
such Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders. (j) Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a manner that is less favorable in any material respect to such
Affiliated Lender than the proposed treatment of similar Obligations held by
Lenders that are not Affiliates of the Borrower. SECTION 10.08. Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information in accordance with its customary procedures
(as set forth below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno155.jpg]
-140- or such Lender, as applicable, agrees that it will notify the Borrower as
soon as practicable in the event of any such disclosure by such Person (other
than at the request of a regulatory authority) unless such notification is
prohibited by law, rule or regulation, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions at least as restrictive as those of this
Section 10.08, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be an Additional Lender or (ii)
any actual or prospective direct or indirect counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Agent or Lender to be subject to a confidentiality restriction
in respect thereof in favor of the Borrower or any Affiliate of the Borrower.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from Holdings, the
Borrower or any Subsidiary after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information. Each of the Administrative Agent and the Lenders acknowledges that
(a) the Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non- public information in accordance with applicable Law,
including United States Federal and state securities Laws. SECTION 10.09.
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates, with the consent of the Administrative Agent
or the Required Lenders, is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. SECTION 10.10. Interest
Rate Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno156.jpg]
-141- interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. SECTION 10.11. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreement with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. SECTION 10.12. Electronic
Execution of Assignments and Certain Other Documents. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Committed Loan Notices, swingline loan
notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it. SECTION 10.13.
Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied. SECTION
10.14. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. SECTION 10.15. GOVERNING LAW. (a) THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. (b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno157.jpg]
-142- THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT. (c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. SECTION 10.16.
WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION
10.17. Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, Holdings and the Administrative Agent and the
Administrative Agent shall have been notified by each Lender that each such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, Holdings, each Agent and each Lender and their
respective successors and assigns. SECTION 10.18. Lender Action. Each Lender
agrees that it shall not take or institute any actions or proceedings, judicial
or otherwise, for any right or remedy against any Loan Party under any of the
Loan Documents or the Secured Hedge Agreements (including the exercise of any
right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, without the prior written consent of
the Administrative Agent (which shall not be withheld in contravention of
Section 9.04). The provisions of this Section 10.18 are for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party. SECTION 10.19. Use of Name, Logo, Etc.. Each Loan Party
consents to the publication in the ordinary course by Administrative Agent or
the Arrangers of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark. Such consent shall remain effective
until revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers. SECTION 10.20. PATRIOT Act. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or Exhibit
10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno158.jpg]
-143- the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act. SECTION
10.21. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. SECTION 10.22. No Advisory or
Fiduciary Responsibility. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each of the Borrower,
Holdings and Sub Holdco acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between the Borrower, Holdings, Sub Holdco
and their respective Affiliates, on the one hand, and the Administrative Agents
and the Arrangers, on the other hand, (B) each of the Borrower, Holdings and Sub
Holdco has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrower, Holdings and
Sub Holdco is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Agents, the Arrangers and each Lender is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, Holdings, Sub Holdco or any of
their respective Affiliates, or any other Person and (B) none of the Agents, the
Arrangers nor any Lender has any obligation to the Borrower, Holdings, Sub
Holdco or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arrangers, the Lender and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings, Sub Holdco
and their respective Affiliates, and none of the Agents, the Arrangers nor any
Lender has any obligation to disclose any of such interests to the Borrower,
Holdings, Sub Holdco or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower, Holdings and Sub Holdco hereby
waives and releases any claims that it may have against the Agents, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. SECTION 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno159.jpg]
-144- SECTION 10.24. Flood Insurance Matters. The Borrower hereby agrees to
cause to be delivered to the Administrative Agent a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property in connection with any amendment to this
Agreement which contemplates an increase, extension or renewal of any of the
Loans. [SIGNATURES APPEAR ON FOLLOWING PAGES] Exhibit 10.1



--------------------------------------------------------------------------------



 
[ex101termloanamendmentno160.jpg]
Document comparison by Workshare Compare on Tuesday, December 19, 2017 9:43:16
AM Input: Document 1 ID interwovenSite://CGRNYIMWS/CGRDOCS/44308848/1
Description #44308848v1<CGRDOCS> - Project Neon - Amendment No. 2 Repriced Term
Loan Credit Agreement (Exhibit A) Document 2 ID
G:\NRPortbl\CGRDOCS\MAISOM\44308848_15.docx Description
G:\NRPortbl\CGRDOCS\MAISOM\44308848_15.docx Rendering set Standard Legend:
Insertion Deletion Moved from Moved to Style change Format change Moved deletion
Inserted cell Deleted cell Moved cell Split/Merged cell Padding cell Statistics:
Count Insertions 272 Deletions 171 Moved from 2 Moved to 2 Style change 0 Format
changed 0 Total changes 447 Exhibit 10.1



--------------------------------------------------------------------------------



 